Exhibit 10.1

Execution Version

 

 

 

LOAN AGREEMENT

by and among

NEW SANTA MONICA BEACH HOTEL, L.L.C.,

as Borrower,

DTRS SANTA MONICA, L.L.C.,

as Operating Lessee,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.12,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

-and-

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger

 

 

 

Entered into as of July 14, 2011

Loan No. 1005062



--------------------------------------------------------------------------------

Loan No. 1005062

 

ARTICLE 1   

DEFINITIONS

     1    1.1      Defined Terms      1    1.2      Exhibits Incorporated     
22    ARTICLE 2   

LOAN

     22    2.1      Loan      22    2.2      Rates and Payment of Interest on
Loans      22    2.3      Payments      26    2.4      Fees      27    2.5     
Repayment of Loan      27    2.6      Prepayments      27    2.7      Loan
Documents      28    2.8      Effective Date      28    2.9      Maturity Date
     28    2.10    Full Repayment and Reconveyance      28    2.11    Extension
of Maturity Date      29    2.12    Authorized Representative      30    2.13   
Lenders’ Accounting      30    ARTICLE 3   

DISBURSEMENT

     30    3.1      Initial Conditions Precedent      30    3.2     
Disbursement Authorization      33    3.3      Funds Transfer Disbursements     
33    3.4      Assignment of Accounts      34    ARTICLE 4   

ACCOUNTS; REQUIRED RESERVES

     35    4.1      Accounts      35    4.2      Collection Account      35   
4.3      FF&E Reserve      36    4.4      Insurance and Tax Reserve Account     
37    ARTICLE 5   

INSURANCE

     38    5.1      Title Insurance      38    5.2      Property Insurance     
38    5.3      Flood Hazard Insurance      38    5.4      Liability Insurance   
  38   

 

i



--------------------------------------------------------------------------------

Loan No. 1005062

 

5.5      Terrorism Insurance      38    5.6      Business Interruption Insurance
     38    5.7      Other Coverage      38    5.8      General      38   
ARTICLE 6   

REPRESENTATIONS AND WARRANTIES

     39    6.1      Authority/Enforceability      39    6.2      Binding
Obligations      39    6.3      Formation and Organizational Documents      39
   6.4      No Violation      39    6.5      Compliance with Laws      39   
6.6      Litigation      40    6.7      Financial Condition      40    6.8     
No Material Adverse Change      40    6.9      Accuracy      40    6.10   
Americans with Disabilities Act Compliance      40    6.11    Tax Liability;
Separate Tax Parcel      41    6.12    Business Loan      41    6.13   
Condemnation      41    6.14    Enforceability      41    6.15    Certificate of
Occupancy; Licenses      41    6.16    Physical Condition      41    6.17   
Management Agreement      42    6.18    Operating Lease      42    6.19   
Contracts      42    6.20    Personal Property      42    6.21    FF&E and
Inventory      42    6.22    Accounts      42    6.23    Vehicles      42   
6.24    ERISA      43    6.25    Employer Company Agreements      43    6.26   
Survival of Representations      43    ARTICLE 7   

HAZARDOUS MATERIALS

     43   

 

ii



--------------------------------------------------------------------------------

Loan No. 1005062

 

7.1      Special Representations and Warranties      43    7.2      Hazardous
Materials Covenants      44    7.3      Inspection by Administrative Agent     
45    7.4      Hazardous Materials Indemnity      45    7.5      Legal Effect of
Section      45    ARTICLE 8   

COVENANTS OF BORROWER

     46    8.1      Performance of Obligations      46    8.2      Expenses     
46    8.3      ERISA Compliance      46    8.4      Leasing      47    8.5     
Approval of Leases      47    8.6      Subdivision Maps; Zoning Matters      47
   8.7      Opinion of Legal Counsel      47    8.8      Management Agreement   
  48    8.9      Actions to Maintain Property      49    8.10    Proceedings   
  50    8.11    Correction of Defects      50    8.12    Personal Property     
50    8.13    Operation of the Property      50    8.14    Completion of
Renovations      51    8.15    Taxes, Assessments, Encumbrances      51    8.16
   [Intentionally omitted.]      52    8.17    Subordination of Management
Agreement      52    8.18    Maintenance DSCR Hurdle      52    8.19   
Ownership and Control of Borrower      52    8.20    Liens      53    8.21   
Dissolution      53    8.22    Material Contracts      53    8.23   
Indebtedness; Negative Pledge      53    8.24    Transactions with Affiliates   
  53    8.25    Amendments To Organizational Documents      54    8.26   
Further Assurances      54   

 

iii



--------------------------------------------------------------------------------

Loan No. 1005062

 

8.27    Assignment      54    8.28    Interest Rate Protection      54    8.29
   Property Transfers      54    8.30    Equity Transfers      55    8.31   
Operating Lease      56    8.32    Distributions      57    8.33    Special
Purpose Entity Status      57    8.34    Title Policy      59    8.35   
Compliance with Laws      59    8.36    Litigation      59    8.37    Americans
with Disabilities Act Compliance      59    8.38    Financial Condition      59
   8.39    Business Loan      60    8.40    Employer Company Tax Liens      60
   ARTICLE 9   

REPORTING COVENANTS

     60    9.1      Monthly Reporting      60    9.2      DSCR Certificate     
60    9.3      Other      61    9.4      Books and Records      61    ARTICLE 10
  

DEFAULTS AND REMEDIES

     61    10.1    Default      61    10.2    Acceleration Upon Default;
Remedies      65    10.3    Early Acceleration of the Maturity Date      65   
10.4    Disbursements To Third Parties      65    10.5    Repayment of Funds
Advanced      65    10.6    Rights Cumulative, No Waiver      65    ARTICLE 11
  

THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

     66    11.1    Appointment and Authorization      66    11.2    Wells Fargo
as Lender      67    11.3    Distribution and Apportionment of Payments      67
   11.4    Default Lenders      68   

 

iv



--------------------------------------------------------------------------------

Loan No. 1005062

 

11.5      Pro Rata Treatment      68    11.6      Sharing of Payments, Etc     
69    11.7      Collateral Matters; Protective Advances      69    11.8     
Post-Foreclosure Plans      71    11.9      Approvals of Lenders      71   
11.10    Notice of Defaults      72    11.11    Administrative Agent’s Reliance,
Etc      72    11.12    Indemnification of Administrative Agent      73    11.13
   Lender Credit Decision, Etc      74    11.14    Successor Administrative
Agent      74    11.15    No Set-Offs      75    ARTICLE 12   

MISCELLANEOUS PROVISIONS

     75    12.1      Indemnity      75    12.2      Form of Documents      76   
12.3      No Third Parties Benefited      76    12.4      Notices      76   
12.5      Attorney-in-Fact      76    12.6      Actions      76    12.7     
Right of Contest      77    12.8      Relationship of Parties      77    12.9  
   Delay Outside Lender’s Control      77    12.10    Attorneys’ Fees and
Expenses; Enforcement      77    12.11    Amendments and Waivers      77   
12.12    Successors and Assigns      79    12.13    Capital Adequacy      81   
12.14    Lender’s Agents      81    12.15    Tax Service      81    12.16   
WAIVER OF RIGHT TO TRIAL BY JURY      81    12.17    Severability      82   
12.18    Time      82    12.19    Headings      82    12.20    Governing Law   
  82   

 

v



--------------------------------------------------------------------------------

Loan No. 1005062

 

12.21    Integration; Interpretation      84    12.22    Joint and Several
Liability      84    12.23    Counterparts      84    12.24    Electronic
Delivery of Certain Information      84    12.25    Public/Private Information
     85    12.26    USA Patriot Act Notice; Compliance      85    12.27   
Syndication Cooperation      85    12.28    Operating Lessee – No Liability     
86   

SCHEDULES

 

SCHEDULE 1.1(a)    MANAGER’S ACCOUNTS SCHEDULE 1.1(b)    PRO RATA SHARE SCHEDULE
1.1(c)    PERMITTED LIENS SCHEDULE 1.1(d)    REPLACEMENT MANAGERS SCHEDULE 6.6
   LITIGATION SCHEDULE 8.24    AFFILIATE TRANSACTIONS

EXHIBITS

 

EXHIBIT A    DESCRIPTION OF PROPERTY EXHIBIT B    DOCUMENTS EXHIBIT C   
CONTRACTS EXHIBIT D    VEHICLES EXHIBIT E    FORM ASSIGNMENT AND ASSUMPTION
AGREEMENT EXHIBIT F    FORM COMPLIANCE CERTIFICATE EXHIBIT G    FORM DSCR
CERTIFICATE EXHIBIT H    FORM PROMISSORY NOTE EXHIBIT I    FORM FIXED RATE
AGREEMENT EXHIBIT J    FORM TRANSFER AUTHORIZER DESIGNATION

 

vi



--------------------------------------------------------------------------------

Loan No. 1005062

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is entered into as of July 14, 2011, by
and among NEW SANTA MONICA BEACH HOTEL, L.L.C., a Delaware limited liability
company (“Borrower”), DTRS SANTA MONICA, L.L.C., a Delaware limited liability
company (“Operating Lessee”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 12.12. (“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders (“Administrative
Agent”).

R E C I T A L S

A. Borrower owns certain real property, commonly known as 1700 Ocean Avenue,
Santa Monica, California, 90401, more particularly described in Exhibit A
hereto, and all improvements now or hereafter existing thereon, which
improvements consist of the Loews Santa Monica Beach Hotel, a 342-room luxury
resort hotel (collectively, the “Property”);

B. Borrower and Operating Lessee entered into that certain Lease Agreement dated
as of June 29, 2004, as amended by that certain Letter Agreement and First
Amendment to Lease Agreement, each dated as of December 31, 2009, each executed
by Borrower, as landlord, and Operating Lessee, as tenant (as amended, restated
or otherwise modified from time to time, the “Operating Lease”), in connection
with the operation of the Property.

C. Borrower desires to borrower from Lenders, and Lenders agree to lend to
Borrower the amounts described below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. The following capitalized terms generally used in this
Agreement shall have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.

“Acceptable Counterparty” - means (i) Administrative Agent, or (ii) any
counterparty to a Derivative Contract reasonably acceptable to Administrative
Agent that has a long-term unsecured debt rating of “A” or better by S&P and
“A2” of better from Moody’s, which rating shall not include a “t” or otherwise
reflect a termination risk.

“Account Collateral” – means and includes (i) all cash, instruments, securities
and Funds on deposit in the Accounts, (ii) all investments of funds in the
Accounts and all certificates, securities and instruments evidencing any such
investments of funds in or from the Accounts and (iii) all interest, dividends,
cash, instruments and other property received as Proceeds or otherwise of, or in
substitution or exchange for, any collateral described in (i) and (ii) above.



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Accounts” – means (i) the Collection Account, (ii) the FF&E Reserve Account,
(iii) the DSCR Reserve Account, and (iv) any other reserve account required to
be established pursuant to this Agreement, including, without limitation, the
Insurance and Tax Reserve Account, and (iv) any other account of any Borrower
described in any Loan Document.

“Accounts Payable” – means amounts payable by Borrower or Operating Lessee to
another Person.

“Accounts Receivable” – means amounts due to Borrower or Operating Lessee from
another Person, customarily for the sale of a good or services.

“ADA” – means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
as now or hereafter amended or modified.

“Adjusted NOI” - means, the amount by which Gross Operating Revenues exceed
Permitted Operating Expenses based on the TTM of operations (or historical
numbers annualized if TTM numbers are not available), provided that Permitted
Operating Expenses shall be adjusted to include:

(i) deemed management fees equal to the sum of (A) the greater of (x) two and
one half percent (2.5%) of Gross Operating Revenues and (y) the actual base
management fees paid to Manager pursuant to the Management Agreement, plus
(B) any incentive or other management fees paid to Manager pursuant to the
Management Agreement (such adjustment in (A)(x), if applicable, to be made in
lieu of accounting for Management Fees actually paid to Manager under the
Management Agreement); and

(ii) FF&E reserves equal to the greater of (x) four percent (4.0%) of Gross
Operating Revenues, and (y) actual “FF&E Reserves” required pursuant to the
Management Agreement (such adjustment to be made in lieu of accounting for all
FF&E expenditures actually paid out the FF&E Reserve Account or any similar
reserve for such purpose under the Management Agreement).

“Administrative Agent” means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 11.14.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to Administrative Agent in a form supplied by
Administrative Agent to Lenders from time to time.

“Affiliate” – means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person. In no event shall Administrative Agent or any Lender be deemed to
be an Affiliate of Borrower.

“Agreement” – shall have the meaning given to such term in the preamble hereto.

 

2



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Applicable Law” - means all constitutions, statutes, rules, regulations and
orders of any Governmental Authority, including all orders and decrees of all
courts, tribunals and arbitrators applicable to a Loan Party, the Property, the
Administrative Agent or any Lender, as the context requires.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Applicable LIBO Rate” – means the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (.01%), equal to the sum
of: (a) three and eighty-five one-hundredths percent (3.85%) plus (b) the LIBO
Rate, which rate is divided by one (1.00) minus the Reserve Percentage.

“Appraisal” - means an M.A.I. appraisal of the Property commissioned by and
addressed to the Administrative Agent (acceptable to the Administrative Agent as
to form and substance), prepared by a qualified, independent appraiser
acceptable to the Administrative Agent, having at least the minimum
qualifications required under Applicable Law governing the Administrative Agent
and the Lenders, including without limitation, FIRREA, and determining the “as
is” market value (and, with respect to the Appraisal referenced in
Section 3.1(b)(iii), the “as-stabilized” market value) of the Property as
between a willing buyer and a willing seller.

“Appraised Value” - means the “as is” market value (or, with respect to the
Appraised Value referenced in Section 3.1(b)(iii), the “as-stabilized” market
value) of the Property as reflected in the most recent Appraisal as the same may
have been reasonably adjusted (increased or decreased) by Administrative Agent
(prior to Administrative Agent’s acceptance of such Appraisal) based upon its
internal review of such Appraisal which is based on criteria and factors then
generally used and considered by Administrative Agent in determining the value
of similar real estate properties, which review shall be conducted prior to
acceptance of such Appraisal by Administrative Agent.

“Assignee” – shall have the meaning given in Section 12.12(c).

“Assignment and Assumption Agreement” - means an Assignment and Assumption
Agreement among a Lender, an Assignee, and the Administrative Agent,
substantially in the form of Exhibit E.

“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Book Value” means, with respect to any asset, the book value of such asset as
determined in accordance with GAAP.

“Border Zone Property” – means any property designated as “border zone property”
under the provisions of California Health and Safety Code, Sections 25220 et
seq., or any regulation adopted in accordance therewith.

 

3



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Borrower” – shall have the meaning given to such term in the preamble hereto.

“Business Day” – means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Administrative Agent are open to the public for carrying
on substantially all of Administrative Agent’s business functions in California.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

“Capital Budget” - shall have the meaning given to such term in Section 9.3(a).

“Capitalized Lease Obligation” - means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.

“Cash Flow Sweep” – shall have the meaning given such term in Section 8.18.

“Cash Flow Sweep Commencement Date” – shall have the meaning given such term in
Section 8.18.

“Cash Flow Sweep Termination Event” – shall have the meaning given such term in
Section 8.18.

“Chattel Paper” – shall have the meaning given to such term in the Uniform
Commercial Code.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

“Collateral” - means any real or personal property directly or indirectly
securing any of the Obligations or any other obligation of a Person under or in
respect of any Loan Document to which it is a party, and includes, without
limitation, the “Subject Property” under and as defined in the Security
Instrument, the Management Agreement and all other property subject to a Lien
created by a Security Document.

“Collection Account” – means the lockbox account, account no. 4122182769 at
Wells Fargo Bank, established in the name of Operating Lessee and under the sole
dominion and control of Administrative Agent, for its benefit and the benefit of
the Lenders.

“Collective Bargaining Agreement” – means that certain Collective Bargaining
Agreement, effective as of February 28, 2008, as extended, between Employer
Company and UNITE HERE Local 11 and any new collective bargaining agreement
entered into by Employer Company after the Effective Date.

“Contracts” – means all contracts, agreements, warranties, guaranties and
representations relating to or governing the use, occupancy, operation,
management, name or chain affiliation and/or guest reservation, repair and
service of the Property, and all leases, occupancy agreements, concession
agreements, and Portions to provide rooms or facilities in the future, including
all amendments, modifications and supplements to any of the foregoing.

 

4



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Control” – means, with respect to any Person, the power to direct the
management, operation and business of such Person, directly or indirectly,
whether through the ownership of voting securities or other beneficial
interests, by contract or otherwise.

“Default” – shall have the meaning given to such term in Section 10.1.

“Default Rate” – means, in respect of any principal amount that is not paid when
due, the rate otherwise applicable plus an additional four percent 4% per annum
and with respect to any other Obligation that is not paid when due (whether at
stated maturity, by acceleration, by optional or mandatory prepayment or
otherwise) a rate per annum equal to the Effective Rate as in effect from time
to time plus five percent 5.0%.

“Defaulting Lender” – means any Lender which, at any time, shall: (i) fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of five (5) Business Days after notice from the
Administrative Agent, (ii) notify Borrower, Administrative Agent or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, or (iii) (A) become or be
insolvent or have a parent company that has become or is insolvent or (B) become
the subject of a bankruptcy or insolvency proceeding, or have had a receiver,
conservator, trustee or custodian appointed for it, or have taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or have a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Derivative Contract” – means any swap, derivative, foreign exchange or hedge
transaction or arrangement (or other similar transaction or arrangement,
howsoever described or defined) transaction entered into by Borrower and an
Acceptable Counterparty, including, without limitation, the LIBOR Cap, together
with all documents and agreements relating thereto, including any ISDA Master
Agreement, Schedule and/or Confirmation, together with all modifications,
extensions, renewals and replacements thereof.

“Derivatives Termination Value” - means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, and (b) for
any date prior to the date such Derivatives Contracts have been terminated or
closed out, the then-current mark-to-market value for such Derivatives
Contracts, determined based upon one or more mid-market quotations or estimates
provided by any recognized dealer in Derivatives Contracts (which may include
the Administrative Agent, any Lender or any Affiliate of any thereof).

 

5



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Disqualified Entity” - means any Person or its Affiliate, which, (a) within the
past five (5) years, has (i) defaulted beyond any applicable cure period on
material contract obligations, (ii) filed or otherwise been a party to voluntary
or involuntary bankruptcy proceedings, or (iii) been convicted in a criminal
proceeding for a felony or another crime involving moral turpitude, or (b) is
not otherwise acceptable to Administrative Agent because of other regulatory
limitations applicable to Administrative Agent or any Lender or by reason of
background checks required by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the USA PATRIOT Act, or other “know your customer”
background checks that reveal or disclose any issues objectionable to
Administrative Agent or any Lender.

“Distribution Account” – means an account designated by Borrower for the payment
of funds released from any lien or claim of Lender hereunder or any other Loan
Document. Initially, the Distribution Account shall be the account in the name
of SHC DTRS, Inc. designated as Account #5800544065 at Bank of America. From
time to time, the Borrower may designate a different account as the
“Distribution Account” hereunder upon thirty (30) days advance written notice to
the Administrative Agent.

“Dollars” and “$” – means the lawful money of the United States of America.

“DSCR” – means the ratio of (a) Adjusted NOI for the TTM to (b) Pro Forma Debt
Service calculated as of the date of determination.

“DSCR Certificate” – shall have the meaning given such term in Section 9.2.

“DSCR Certificate Date” – means the last Business Day of the calendar month
succeeding each DSCR Test Date.

“DSCR Reserve Account” – means a blocked account in the name of Borrower or
Operating Lessee maintained at Wells Fargo and pledged to Administrative Agent,
and in the sole dominion and control of Administrative Agent, into which Excess
Cash Flow shall be deposited as and when required pursuant to Section 8.18.

“DSCR Test Date” – means (a) each June 30 and December 31 during the term of the
Loan, commencing with December 31, 2012, and (b) (i) March 31, 2015, with
respect to the First Option to Extend, (ii) March 31, 2016 with respect to the
Second Option to Extend; and (iii) March 31, 2017 with respect to the Third
Option to Extend.

“Early Acceleration Event” – shall have the meaning given to such term in
Section 10.3.

“Early Acceleration Maturity Date” – shall have the meaning given such term in
Section 10.3.

“Effective Date” – shall have the meaning given to such term in Section 2.8.

 

6



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Effective Rate” – shall have the meaning given to such term in Section 2.2(e).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) Administrative Agent and (ii) unless a Default exists, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates.

“Employer Company” – means Santa Monica Beach Hotel Corporation, a Delaware
corporation.

“Employer Company Agreement” – means that certain Amended and Restated Employer
Company Agreement, dated as of June 29, 2004, among Employer Company and
Manager.

“Equipment” – shall have the meaning given to such term in the Uniform
Commercial Code.

“Equity Interests” – means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA), which
together with Borrower, Operating Lessee or Employer Company, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a
result of Borrower, Operating Lessee or Employer Company being or having been a
general partner of such person.

“Excess Cash Flow” – means, as of any date of determination, all amounts in the
Collection Account, less (only to the extent amounts due and payable in the
current calendar month have not yet been paid) (i) amounts required to fund all
Reserve Accounts as required hereunder, (ii) interest payments required under
Section 2.2, and (iii) Amortization Payments (as defined in Section 2.6(b)(ii))
(if applicable).

“Extended Maturity Date” – means the First Extended Maturity Date, Second
Extended Maturity Date, or Third Extended Maturity Date, as applicable.

 

7



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” - means that certain fee letter dated as of July 14, 2011, by and
between the Borrower and Administrative Agent.

“Fees” - means the fees and commissions provided for or referred to in
Section 2.4 and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“FF&E” – all furnishings, furniture, fixtures, machinery, apparatus, equipment,
fittings, appliances, beds, bureaus, chiffonniers, chests, chairs, desks, lamps,
mirrors, bookcases, tables, rugs, carpeting, drapes, draperies, curtains,
shades, venetian blinds, screens, paintings, hangings, pictures, divans,
couches, luggage carts, luggage racks, stools, sofas, china, glassware, linens,
flatware, uniforms, utensils and other items of a similar nature, linens,
pillows, blankets, glassware, silverware, foodcarts, cookware, dry cleaning
facilities, dining room wagons, keys or other entry systems, bars, bar fixtures,
liquor and other drink dispensers, icemakers, radios, television sets, intercom
and paging equipment, electric and electronic equipment, dictating equipment,
private telephone systems, computers, monitors, printers, other computer
equipment, wireless internet equipment, in-room internet equipment, fiber optic
or other internet cable, audio visual equipment, speakers, sound systems,
entertainment systems, “disc jockey” systems, projectors, fitness equipment,
free weights, treadmills, stationary bicycles, “stairmasters”, weight machines,
spa equipment, massage tables, beauty treatment supplies, hair styling
equipment, saloon equipment, sun beds, medical equipment, automobiles, tractors,
trailers, golf carts, potted plants, heating, lighting and plumbing fixtures,
fire prevention and extinguishing apparatus, cooling and air-conditioning
systems, elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning-waxing and polishing equipment, call systems, brackets,
electrical signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers,
shelving, spotlighting equipment, dishwashers, garbage disposals, washers and
dryers), building supplies and materials, chattels, goods, consumer goods,
inventory, other customary hotel equipment, warranties, chattel paper,
documents, accounts, general intangibles, trade names including, without
limitation, the name “Loews”, trademarks, servicemarks, logos (including any
names or symbols by which the Property is known) and goodwill related thereto,
and all other articles of personal property of every kind and nature whatsoever,
tangible or intangible, now, heretofore or hereafter arising out of or related
to the ownership of the Property, or acquired with proceeds of the Loan, or
located in, on or about the Property, or used or intended to be used with or in
connection with the construction, use, operation or enjoyment of the Property,
excluding any personal property owned by the tenants of the Property; together
with all replacements and proceeds of, and additions and accessions to, any of
the foregoing.

 

8



--------------------------------------------------------------------------------

Loan No. 1005062

 

“FF&E Expenses” – means the costs of FF&E actually incurred by Borrower or
Operating Lessee in accordance with the terms of the Management Agreement.

“FF&E Reserve Account” – means an account in the name of Borrower or Operating
Lessee maintained at Wells Fargo and pledged to Administrative Agent, and in the
sole dominion and control of Administrative Agent, into which FF&E Reserve
Deposits shall be deposited as and when required pursuant to Section 4.3(b).

“FF&E Reserve Deposit” – shall have the meaning given to such term in
Section 4.3.

“FIRREA” - means the Financial Institution Recovery, Reform and Enforcement Act
of 1989, as amended.

“First Extended Maturity Date” – means July 14, 2016.

“First Option to Extend” - Borrower’s option, subject to the terms and
conditions of Section 2.11, to extend the term of the Loan from the Original
Maturity Date to the First Extended Maturity Date.

“Fixed Rate” – means the Applicable LIBO Rate as accepted by Borrower as an
Effective Rate for a particular Fixed Rate Period and Fixed Rate Portion.

“Fixed Rate Commencement Date” – means the date upon which the Fixed Rate Period
commences.

“Fixed Rate Notice” – means a written notice in the form shown on Exhibit I
hereto which requests a Fixed Rate for a particular Fixed Rate Period and Fixed
Rate Portion.

“Fixed Rate Period” – means (a) a period of three months; or (b) any other
shorter period which ends on the Maturity Date, which period is selected by
Borrower and confirmed in a Fixed Rate Notice; provided that no Fixed Rate
Period shall extend beyond the Maturity Date.

“Fixed Rate Portion” – means the portion or portions of the principal balance of
the Loan which Borrower selects to have subject to a Fixed Rate, each of which
is an amount: (a) equal to all or a portion of the unpaid principal balance of
the Loan not subject to a Fixed Rate; and (b) is not less than One Million and
No/100ths Dollars ($1,000,000.00) and is an even multiple of ONE Hundred
Thousand and No/100ths Dollars ($100,000.00). In the event Borrower is subject
to a principal amortization schedule under the terms and conditions of the Loan
Documents, the Fixed Rate Portion(s) from time to time in effect shall in no
event exceed, in the aggregate, the maximum outstanding principal balance which
will be permissible on the last day of the Fixed Rate Period selected.

“Fixed Rate Price Adjustment” – shall have the meaning given to such term in
Section 2.2(h).

 

9



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Fixed Rate Taxes” – means, collectively, all withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign Governmental Authority and related in
any manner to a Fixed Rate.

“Funds” – means all money, checks, drafts, instruments, items or other things of
value from time to time paid, held or deposited in or to be deposited in
(whether for collection or otherwise), or credited to (whether provisionally or
otherwise) the Accounts.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” – means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession. References to GAAP herein shall mean GAAP as
modified by and incorporated into the Uniform System.

“General Intangibles” – shall have the meaning given to such term in the Uniform
Commercial Code.

“Governmental Authority” - means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Gross Operating Revenues” – means for any period, without duplication, all
income and proceeds (whether in cash or on credit, and computed on an accrual
basis) received by Borrower or Manager for the use, occupancy or enjoyment of
the Property, or any part thereof, or received by Borrower, Operating Lessee, or
Manager for the sale of any goods, services or other items sold on or provided
from the Property in the ordinary course of the Property’s operation, during
such period including without limitation: (a) all income and proceeds received
from any lease, operating lease and rental of rooms, exhibit, sales, commercial,
meeting, conference or banquet space within the Property, including parking
revenue, and income from vending machines, spa treatments, health club fees,
greens fees, cart rental, golf memberships and fees, country club and health
club memberships and fees and service charges; (b) all income and proceeds
received from food and beverage operations and from catering services conducted
from the Property even though rendered outside of the Property; (c) all income
and proceeds from business interruption, rental interruption and use and
occupancy insurance with respect to the operation of the Property (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); (d) all awards for temporary use (after deducting
therefrom all costs incurred in the adjustment or collection thereof and in
restoration of the Property); (e) all income and

 

10



--------------------------------------------------------------------------------

Loan No. 1005062

 

proceeds from judgments, settlements and other resolutions of disputes with
respect to matters which would be includable in this definition of “Gross
Operating Revenues” if received in the ordinary course of the Property’s
operation (after deducting therefrom all necessary costs and expenses incurred
in the adjustment or collection thereof); and (f) interest on credit accounts,
rent concessions or credits, and other required pass-throughs; but excluding,
(1) gross receipts received by lessees, licensees or concessionaires of the
Property; (2) income and proceeds from the sale or other disposition of goods,
capital assets and other items not in the ordinary course of the Property’s
operation; (3) federal, state and municipal excise, sales and use taxes
collected directly from patrons or guests of the Property as a part of or based
on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (4) awards (except to
the extent provided in clause (d) above); (5) refunds of amounts not included in
Permitted Operating Expenses at any time (6) gratuities collected by or on
behalf of employees at the Property; (7) the proceeds of any financing;
(8) other income or proceeds resulting other than from the use or occupancy of
the Property, or any part thereof, or other than from the sale of goods,
services or other items sold on or provided from the Property in the ordinary
course of business; (9) any credits or refunds made to customers, guests or
patrons in the form of allowances or adjustments to previously recorded
revenues; and (10) any promotional offsets with respect to previously recorded
revenues.

“Guarantor” – mean Strategic Hotel Funding L.L.C., a Delaware limited liability
company.

“Guaranty”, “Guaranteed” or to “Guarantee” – as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Limited Guaranty.

“Hazardous Materials” – shall have the meaning given to such term in
Section 7.1(a).

“Hazardous Materials Claims” – shall have the meaning given to such term in
Section 7.1(c).

“Hazardous Materials Laws” – shall have the meaning given to such term in
Section 7.1(b).

 

11



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Indebtedness” - means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than (x) trade payables incurred in the ordinary course of business and not more
than sixty (60) days past due or being contested in good faith in accordance
with Section 12.7 and (y) equipment leases entered into in the ordinary course
of business), whether or not for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property; (c) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment); (d) net obligations under any Derivative
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
and (e) all Indebtedness of other Persons which (i) such Person has Guaranteed
or is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person.

“Indemnitor” – means Guarantor, and any other Person that, in any manner, is or
becomes obligated to Lender under any indemnity now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).

“Insurance and Tax Reserve Account” - means an account in the name of Borrower
or Operating Lessee maintained at Wells Fargo and pledged to Administrative
Agent, and in the sole dominion and control of Administrative Agent, into which
funds for payment of insurance premiums and Taxes shall be deposited as and when
required pursuant to Section 4.4(b).

“Inventory” – shall have the meaning given to such term in the Uniform
Commercial Code, together with and including within the term “Inventory”
(a) items which would be entered on a balance sheet under the line items for
“Inventory” and (b) “china, glassware, silver, linen and uniforms” under the
Uniform System.

“Lease” – shall mean any Major Lease or Tenant Lease.

“Lender” – means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders, at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and, for voting purposes only, “all Lenders” shall be deemed to mean
“all Lenders other than Defaulting Lenders.”

“Lending Office” - means, for each Lender, the office of such Lender specified
in such Lender’s Administrative Questionnaire or in the applicable Assignment
and Assumption Agreement, or such other office of such Lender as such Lender may
notify Administrative Agent in writing from time to time.

“LIBO Rate” – means the rate of interest, rounded upward to the nearest whole
multiple of one-sixteenth of one percent (.0625%), quoted by Administrative
Agent from time to time as the London Inter-Bank Offered Rate for deposits in
U.S. Dollars at approximately 9:00 a.m., two

 

12



--------------------------------------------------------------------------------

Loan No. 1005062

 

(2) Business Days prior to a Fixed Rate Commencement Date or a Price Adjustment
Date, as appropriate, for purposes of calculating effective rates of interest
for loans or obligations making reference thereto for an amount approximately
equal to a Fixed Rate Portion and for a period of time approximately equal to a
Fixed Rate Period or the time remaining in a Fixed Rate Period after a Price
Adjustment Date, as appropriate.

“LIBOR Cap” – means an interest rate cap agreement reasonably acceptable to
Administrative Agent.

“LIBOR Market Index Rate” - means at any time the rate of interest, rounded up
to the nearest whole multiple of one-hundredth of one percent (.01%), obtained
by dividing (i) the rate of interest, rounded upward to the nearest whole
multiple of one-sixteenth of one percent (0.0625%), quoted by the Administrative
Agent from time to time as the London Inter-Bank Rate for one-month deposits in
U.S. Dollars at approximately 9:00 a.m. Pacific time for such day; provided, if
such day is not a Business Day, the immediately preceding Business Day by (ii) a
percentage equal to one (1) minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors, of the Federal Reserve System (or
against any other category of liabilities which includes deposits by reference
to which the interest rate on LIBOR loans is determined or any applicable
category of extensions of credit or other assets which includes loans by an
office of any Lender outside of the United States of America). Any change in
such maximum rate shall result in a change in the LIBOR Market Index Rate on the
date on which such change in such maximum rate becomes effective.

“Licenses” – shall have the meaning given to such term in Section 6.15.

“Lien” – as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction (other than a financing statement filed by a
“true” lessor pursuant to Section 9408 (or a successor section) of the UCC); and
(d) any agreement by such Person to grant, give or otherwise convey any of the
foregoing.

“Limited Guaranty” – means that certain Limited Guaranty, dated of even date
herewith, by Guarantor in favor of Administrative Agent, for the benefit of
Lenders.

“Loan” - means the aggregate principal sum that Lenders have agreed to lend and
Borrower has agreed to borrow pursuant to the terms and conditions of this
Agreement: $110,000,000.00.

 

13



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Loan Documents” – means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

“Loan Party” - means Borrower, Operating Lessee, Guarantor, and each other
Person who guarantees all or a portion of the Obligations and/or who pledges any
Collateral to secure all or a portion of the Obligations. In no event shall
Employer Company be deemed to be a Loan Party.

“Loan-to-Value Ratio” - means the ratio, expressed as a percentage, of the
aggregate outstanding principal amount of the Loan, as of the date of
determination, to the Appraised Value of the Property remaining encumbered by
Security Instrument (as reflected in the Appraisal most recently approved by
Administrative Agent), in the aggregate.

“Lockout Date” – shall have the meaning given to such term in Section 2.6(a).

“Maintenance DSCR Hurdle” – means the following ratio: 1.00:1.00.

“Maintenance DSCR Failure” – means the failure to satisfy the Maintenance DSCR
Hurdle as of any DSCR Test Date.

“Major Lease” - means a Lease that demises more than 5,000 rentable square feet
of the Property; provided, however, that for the avoidance of doubt, neither the
Management Agreement nor the Operating Lease shall be deemed to be a Major
Lease.

“Major Renovations” - means Renovations (including all Renovations that are part
of an overall plan or that are similar or related to other Renovations, even
though not performed at the same time) that (a) have resulted in, or are
reasonably expected to result in, more than twenty-five percent (25%) of the
rooms at the Property not being available for occupancy for a period of more
than sixty (60) days, (b) have a projected cost that exceeds twenty percent
(20%) of the Appraised Value of the Property (as determined prior to the
commencement of such Renovations) or (c) have resulted in, or are reasonably
expected to result in, a reduction of Net Operating Income of the Property of
twenty percent (20%) or more during any period of twelve (12) consecutive months
(as compared to the period of twelve (12) consecutive months immediately prior
to the commencement of such Renovations).

“Management Agreement” – means that certain Management Agreement, dated as of
March 4, 1998, by and between Borrower, as ultimate successor in interest to
SHCI Santa Monica Beach Hotel, L.L.C., and Manager, as amended by Amendment
No. 1 to Management Agreement dated April 12, 2000, Amendment No. 2 to
Management Agreement dated June 29, 2004 and Amendment No. 3 to Management
Agreement dated April 22, 2005, and any other management agreement entered into
with a Replacement Manager and approved by Administrative Agent pursuant to the
terms of Section 8.8 and Section 8.17.

“Management Agreement Subordination” - means, with respect to the Property, a
document or documents, in form and substance satisfactory to Administrative
Agent, pursuant to which Manager acknowledges and agrees to the collateral
assignment of the Management Agreement to Lender and subordinates the Management
Agreement to the applicable Security Instrument on terms and conditions
reasonably satisfactory to Administrative Agent.

 

14



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Manager” – means Loews Santa Monica Hotel, Inc., a Delaware corporation, or any
Replacement Manager engaged to manage a Property or any portion thereof.

“Manager Accounts” – means the accounts maintained by the Manager pursuant to
the Management Agreement, each of which is maintained at Wells Fargo Bank,
National Association and is identified on Schedule 1.1(a) hereto.

“Marketing Plan” - shall have the meaning given to such term in Section 9.3(a).

“Material Adverse Change” – means a change, circumstance, or occurrence that
could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” - means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), results of
operations or business prospects of the Loan Parties taken as a whole, (b) the
ability of Borrower or any other Loan Party to perform its material obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of
Lenders and Administrative Agent under any of the Loan Documents, or (e) the
Property.

“Material Contract” - means (a) the Management Agreement, (b) the Operating
Lease, (c) any Major Lease, (d) the Employer Company Agreement, (e) the
Collective Bargaining Agreement, (f) any material agreement relating to parking
for the Property, and (g) any other contract or other arrangement (other than
Loan Documents), whether written or oral, to which Borrower, Operating Lessee or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Maturity Date” – means the Original Maturity Date, the First Extended Maturity
Date, the Second Extended Maturity Date, the Third Extended Maturity Date, or
the Early Acceleration Maturity Date, as applicable.

“Minimum DSCR Failure” – means the failure to satisfy the Minimum DSCR Hurdle as
of any DSCR Test Date.

“Minimum DSCR Hurdle” - means the following ratio: 0.80:1.00.

 

15



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Minimum DSCR Extension Hurdle” – means, for the applicable Option to Extend,
the corresponding ratio set forth below:

 

Applicable Option to Extend

  

Minimum DSCR

Extension Hurdle

First Option to Extend    1.25:1.00 Second Option to Extend    1.30:1.00 Third
Option to Extend    1.35:1.00

“Minimum DSCR Prepayment” – means a principal prepayment in an amount sufficient
to cause DSCR to be 1.00:1.00.

“Minimum Equity Requirement” - means that Guarantor owns fifty-one percent
(51%) or more of the ownership interests in Borrower and Operating Lessee.

“Moody’s” - means Moody’s Investor Service, Inc.

“Negative Pledge” - means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit a Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Note” – means each promissory note of Borrower substantially in the form of
Exhibit H, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Portion. All of such Notes are referred to herein
collectively or individually, as the context may require, as the “Note”.

“Net Operating Income” - means the amount by which the Gross Operating Revenues
from the Property exceed the Permitted Operating Expenses of the Property, in
the aggregate.

“Obligations” - means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, the Loan; (b) all
other indebtedness, liabilities, obligations, covenants and duties of Borrower
or any of the other Loan Parties owing to Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note; and (c) any and all obligations of
Borrower to Wells Fargo Bank, National Association, as a counterparty to any
Derivative Contract entered into pursuant to the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Operating Budget” - shall have the meaning given to such term in
Section 9.3(a).

“Operating Lease” – has the meaning given such term in Recital B hereto.

“Operating Lessee” – means DTRS Santa Monica, L.L.C., a Delaware limited
liability company.

“Option to Extend” – means the First Option to Extend, the Second Option to
Extend and/or the Third Option to Extend.

“Original Maturity Date” – means July 14, 2015.

“Other Related Documents” – means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

“Participant” – shall have the meaning given to such term in Section 12.12(b).

“Permitted Liens” – means, collectively, (i) those matters set forth on Schedule
1.1(c) hereto, (ii) any Lien or other interest listed on Schedule B to the Title
Policy and (iii) any other Liens approved in writing by Administrative Agent.

“Permitted Operating Expenses” - means, for any period of time, all costs and
expenses paid by Manager pursuant to the Management Agreement as well as the
Management Fees actually paid to Manager pursuant to the Management Agreement.
Permitted Operating Expenses shall not include (a) depreciation and
amortization; (b) the cost of any item specified in the Management Agreement to
be provided at Manager’s sole expense; (c) debt service; (d) capital repairs and
other expenditures which are normally treated as capital expenditures under
GAAP; (e) income taxes or other taxes in the nature of income taxes;
(f) distributions to the members of Operating Lessee or Borrower; or (g) other
recurring or non-recurring ownership costs such as partnership or limited
liability company administration and costs of changes to business and liquor
licenses.

“Permitted Revolver Loan Transfer” shall mean (a) a pledge of direct and/or
indirect equity interests in Guarantor to secure the obligations evidenced by
the Revolving Credit Agreement, and (b) any foreclosure (or transfer in lieu
thereof) of such pledge of direct and/or indirect equity interests in Guarantor
as contemplated by the Revolving Credit Agreement.

“Person” – means any individual, entity, corporation, general or limited
partnership, limited liability company, joint venture, estate, trust,
association or other entity or governmental authority.

“Personal Property” – means, collectively, the Accounts, Chattel Paper,
Contracts, Equipment, General Intangibles, Inventory, FF&E, vehicles and cash on
hand at the Property; together with all books, records and files relating to any
of the foregoing.

 

17



--------------------------------------------------------------------------------

Loan No. 1005062

 

“PIP” – means any property improvement plan for the Property, or any portion
thereof, prepared by Manager.

“Pledge Agreement” – means the Pledge Agreement identified on Schedule B,
delivered to Administrative Agent in connection with the Loan.

“Portion” - means, as to each Lender, an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1.1(b) as such Lender’s “Portion”
(as the same may be assigned in accordance with this Agreement).

“Potential Default” – means an occurrence that but for the passage of time or
giving of notice, or both, would constitute a Default hereunder.

“Prepayment Fees” – has the meaning given such term in Section 2.6(a).

“Price Adjustment Date” – shall have the meaning set forth in Section 2.2(h).

“Pro Forma Debt Service” - means, on any day, the Dollar amount obtained by
multiplying the then outstanding Loan amount by the greater of (a) ten percent
(10%); and (b) during any period in which Borrower is not in compliance with the
requirements of Section 8.28, a debt constant calculated by using a 30-year
amortization schedule and assuming an interest rate equal to the then prevailing
rate on United States Treasury bonds, with a maturity of ten (10) years, plus
three percent (3.00%); and (c) the aggregate actual scheduled debt service for
the TTM with respect to the Loan and any other Indebtedness of Borrower and
Operating Lessee.

“Pro Rata Share” - means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Portion to (b) the aggregate
amount of the Portions of all Lenders hereunder; provided, however, that if at
the time of determination the Portions have terminated or been reduced to zero,
the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such Lender
in effect immediately prior to such termination or reduction.

“Protective Advance” - means all sums expended as determined by Administrative
Agent to be necessary or appropriate after Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished; or (c) to protect any of the Collateral from being materially
damaged, impaired, mismanaged or taken, including, without limitation, any
amounts expended in connection therewith in accordance with Section 11.7(e).

“Proceeding” – shall have the meaning given to such term in Section 8.10.

“Proceeds” – shall have the meaning given to such term in the Uniform Commercial
Code, and shall include, without limitation, whatever is receivable or received
when Account Collateral or proceeds thereof is sold, leased, collected,
exchanged or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes, without limitation, all rights to payment, including
return premiums, with respect to any insurance relating thereto (whether or not
Lender is loss payee thereof) and all rights to payment with respect to any
cause of action relating to any of the Account Collateral.

 

18



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Property” – shall have the meaning given to such term in the Recitals hereto.

“Property Conditions Report” – shall have the meaning given such term in
Section 3.1(b)(xix).

“REIT” - means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Regulatory Change” - means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Regulatory Costs” – are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign Governmental Authority and related in any manner to a Fixed Rate.

“Remargin Payments” – shall have the meaning given to such term in
Section 2.6(b)(i).

“Renovations” - means any renovations, remodeling or other capital improvements
at the Property (whether performed pursuant to a PIP or otherwise), but not
routine maintenance or repairs.

“Replacement Manager” – means any of the entities identified on Schedule 1.1(d)
or an Affiliate of any of them; provided, however, that any hotel operated by
any Replacement Manager must be comparable in quality and reputation to the
hotel operated on the Property as of the Effective Date, in Administrative
Agent’s reasonable discretion; provided, further, however, that no entity shall
become a “Replacement Manager” unless Administrative Agent shall have approved
the proposed Management Agreement and such Replacement Manager has delivered a
Management Agreement Subordination in form reasonably acceptable to
Administrative Agent. Additionally, if the reputation or financial strength of
any entity identified on Schedule 1.1(d) should be materially impaired, in
Administrative Agent’s reasonable discretion, after the date of this Agreement,
such entity shall cease to be an eligible Replacement Manager and Schedule
1.1(d) shall, upon written notice to Borrower by Administrative Agent, be
automatically amended to reflect the removal of such entity.

“Requisite Lenders” - means, as of any date, Lenders (which must include Lender
then acting as Administrative Agent) holding at least 66 2/3% of the aggregate
principal amount of the outstanding Loan; provided that in determining such
percentage at any given time, all then

 

19



--------------------------------------------------------------------------------

Loan No. 1005062

 

existing Defaulting Lenders will be disregarded and excluded, and the Pro Rata
Shares shall be redetermined, for voting purposes only, to exclude the Pro Rata
Shares of such Defaulting Lenders. Notwithstanding the foregoing, at any time
during which there are two or more Lenders, Requisite Lenders must be comprised
of no fewer than two Lenders.

“Reserve Accounts” – means, collectively, the FF&E Reserve Account, the DSCR
Reserve Account, the Insurance and Tax Reserve Account and any other reserve or
impound deposits that Administrative Agent may require from time to time in
accordance with the terms of the Loan Documents.

“Reserve Percentage” – means at any time the percentage announced by
Administrative Agent as the reserve percentage under Regulation D for loans and
obligations making reference to an Applicable LIBO Rate for a Fixed Rate Period
or time remaining in a Fixed Rate Period on a Price Adjustment Date, as
appropriate. The Reserve Percentage shall be based on Regulation D or other
regulations from time to time in effect concerning reserves for Eurocurrency
Liabilities as defined in Regulation D from related institutions as though
Administrative Agent were in a net borrowing position, as promulgated by the
Board of Governors of the Federal Reserve System, or its successor.

“Revolving Credit Agreement” – means that certain Credit Agreement dated as of
June 30, 2011, among Strategic Hotel Funding, L.L.C., the lenders party thereto,
Deutsche Bank Trust Company Americas, as Administrative Agent, and the other
named agents and co-agents named therein, as may be amended, amended and
restated or otherwise modified or replaced from time to time.

“S&P” - means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Second Extended Maturity Date” – means July 14, 2017.

“Second Option to Extend” – means Borrower’s option, subject to the terms and
conditions of Section 2.11, to extend the term of the Loan from the First
Extended Maturity Date to the Second Extended Maturity Date.

“Secured Obligations” – shall have the meaning given in Section 3.4.

“Securities Act” - means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.

“Security Documents” - means the Security Instrument, the Management Agreement
Subordination, and any collateral assignment, security agreement, pledge
agreement, financing statement, or other document, instrument or agreement
creating, evidencing or perfecting Administrative Agent’s Liens in any of the
Collateral.

“Security Instrument” – means the Deed of Trust with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing of even date herewith
executed by Borrower, as trustor, in favor of American Securities Company, as
trustee, in favor of Administrative

 

20



--------------------------------------------------------------------------------

Loan No. 1005062

 

Agent, for its benefit and the benefit of Lenders, as beneficiary, as hereafter
amended, supplemented, replaced or modified, encumbering the Property and
certain other Collateral described therein.

“Separateness Provisions” – shall have the meaning given to such term in
Section 8.33(c).

“SHR” - means Strategic Hotels & Resorts, Inc. a Maryland corporation.

“Solvent” - means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

“SPE Component Entity” – shall mean each managing member of Borrower.

“Subdivision Map” – shall have the meaning given to such term in Section 8.6.

“Subordinated Debt” - means Indebtedness for money borrowed of any of the Loan
Parties that is fully unsecured and subordinated in right of payment and
otherwise to the Loan and the other Obligations in a manner satisfactory to
Administrative Agent in its sole and absolute discretion.

“Subsidiary” - means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Tax”, and collectively, “Taxes” – shall have the meaning given to such term in
Section 8.15.

“Tenant Lease” - means any lease, sublease or other similar occupancy agreement
for any portion of the Property; provided, however, that for the avoidance of
doubt, neither the Management Agreement nor the Operating Lease shall be deemed
to be a Tenant Lease.

“Third Extended Maturity Date” – means July 14, 2018.

“Third Option to Extend” – means Borrower’s option, subject to the terms and
conditions of Section 2.11, to extend the term of the Loan from the Second
Extended Maturity Date to the Third Extended Maturity Date.

 

21



--------------------------------------------------------------------------------

Loan No. 1005062

 

“Title Policy” – shall have the meaning given such term in Section 3.1(b)(xvii).

“Transfer” – shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance, in any
case whether voluntarily, involuntarily or by operation of law or otherwise.

“TTM” – means the immediately preceeding twelve (12) month period ending on the
last day of the immediately preceeding full calendar month.

“Uniform Commercial Code” – means the Uniform Commercial Code as in effect in
the state in which the Property is located.

“Uniform System” – means the Uniform System of Accounts for the Lodging
Industry, Tenth Revised Edition, 2006, as published by the Educational Institute
of the American Hotel & Lodging Association, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the lodging industry.

“Variable Rate” shall mean the sum of: (a) the LIBOR Market Index Rate, plus
(b) three and eight-five one-hundredths percent (3.85%); provided, that if for
any reason the LIBOR Market Index Rate is unavailable, Variable Rate shall mean
the sum of: (a) the per annum rate of interest equal to the Federal Funds Rate
plus 1.50%, plus (b) three and eighty-five one-hundredths percent (3.85%).

“Wells Fargo” – means Wells Fargo Bank, National Association.

“Wholly Owned Subsidiary” - means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

1.2 Exhibits Incorporated. All recitals, exhibits, schedules and/or other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

ARTICLE 2

LOAN

2.1 Loan. By and subject to the terms of this Agreement, Lenders agree to lend
to Borrower, and Borrower agrees to borrow from Lenders, the aggregate principal
sum of ONE HUNDRED TEN MILLION AND NO/100THS DOLLARS ($110,000,000.00), said sum
to be evidenced by the Notes. The Notes shall be secured, in part, by the
Security Instrument. Amounts disbursed to or on behalf of Borrower pursuant to
the Note shall be used to refinance the Property and for such other purposes and
uses as may be permitted under this Agreement and the other Loan Documents.

 

22



--------------------------------------------------------------------------------

Loan No. 1005062

 

2.2 Rates and Payment of Interest on Loans.

(a) Interest Payments. Interest accrued on the outstanding principal balance of
the Loan shall be due and payable, in the manner provided in Section 2.3, on the
first day of each month commencing with the first month after the Effective
Date.

(b) Default Interest. Notwithstanding the rates of interest specified in
Section 2.2(e) below and the payment dates specified in Section 2.2(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Default Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Default Rate.

(c) Late Fee. Borrower acknowledges that any late payment to Administrative
Agent will cause Administrative Agent and Lenders to incur costs not
contemplated by this Agreement. Such costs include, without limitation,
processing and accounting charges. Therefore, if Borrower fails timely to pay
any sum due and payable hereunder through the Maturity Date (other than payment
of the entire outstanding balance of the Loan on the Maturity Date), unless
waived by Administrative Agent, a late charge of four cents ($.04) for each
dollar of any such principal payment, interest or other charge due hereon and
which is not paid within fifteen (15) days after such payment is due, shall be
charged by Administrative Agent for the benefit of Lenders and paid by Borrower
for the purpose of defraying the expense incident to handling such delinquent
payment. Borrower and Lenders agree that this late charge represents a
reasonable sum considering all of the circumstances existing on the date hereof
and represents a fair and reasonable estimate of the costs that Lenders will
incur by reason of late payment. Borrower and Lenders further agree that proof
of actual damages would be costly and inconvenient. In the event the maturity of
the Obligations hereunder occurs or is accelerated pursuant to Section 10.2,
this Section shall apply only to payments overdue prior to the time of such
acceleration. Acceptance of any late charge shall not constitute a waiver of the
default with respect to the overdue installment, and shall not prevent
Administrative Agent from exercising any of the other rights available hereunder
or any other Loan Document. Such late charge shall be paid without prejudice to
any other rights of Administrative Agent.

(d) Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest or fees accrue
and a year of three hundred sixty (360) days on the principal balance of the
Loan outstanding from time to time. In computing interest on the Loan, the date
of the making of a disbursement under the Loan shall be included and the date of
payment shall be excluded. Notwithstanding any provision in this Section 2.2,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

(e) Effective Rate. The “Effective Rate” upon which interest shall be calculated
for the Loan shall, from and after the Effective Date of this Agreement, be one
or more of the following:

(i) Provided no Default exists under this Agreement:

(A) for those portions of the principal balance of the Notes which are not Fixed
Rate Portions, the Effective Rate shall be the Variable Rate.

 

23



--------------------------------------------------------------------------------

Loan No. 1005062

 

(B) for those portions of the principal balance of the Notes which are Fixed
Rate Portions, the Effective Rate for the Fixed Rate Period thereof shall be the
Fixed Rate set in accordance with the provisions hereof, provided, however, if
any of the transactions necessary for the calculation of interest at any Fixed
Rate requested or selected by Borrower should be or become prohibited or
unavailable to Administrative Agent, or, if in Administrative Agent’s good faith
judgment, it is not possible or practical for Administrative Agent to set a
Fixed Rate for a Fixed Rate Portion and Fixed Rate Period as requested or
selected by Borrower, the Effective Rate for such Fixed Rate Portion shall
remain at or revert to the Variable Rate.

(ii) During such time as a Default exists under this Agreement; or from and
after the date on which all sums owing under the Notes become due and payable by
acceleration or otherwise; or from and after the date on which the Collateral or
any portion thereof or interest therein, is sold, transferred, mortgaged,
assigned, or encumbered, whether voluntarily or involuntarily, or by operation
of law or otherwise, without Administrative Agent’s prior written consent
(whether or not the sums owing under the Notes become due and payable by
acceleration); or from and after the Maturity Date, then at the option of
Requisite Lenders in each case, the interest rate applicable to the then
outstanding principal balance of the Loan shall be the Default Rate.

(f) Selection of Fixed Rate. Provided no Default or Potential Default exists
under this Agreement, Borrower, at its option and upon satisfaction of the
conditions set forth herein, may request a Fixed Rate as the Effective Rate for
calculating interest on the portion of the unpaid principal balance and for the
period selected in accordance with and subject to the following procedures and
conditions, provided, however, that Borrower may not have in effect at any one
time more than three (3) Fixed Rate Portions:

(i) Borrower shall deliver to the Minneapolis Loan Center of Administrative
Agent at 733 Marquette Avenue, 10th Floor, Minneapolis, MN 55402, with a 301
South College Street, 4th Floor, Charlotte, North Carolina 28202, Attention:
Anand J. Jobanputra, or such other addresses as Administrative Agent shall
designate, an original or facsimile Fixed Rate Notice no later than 9:00 A.M.
(Central), and not less than three (3) or more than five (5) Business Days prior
to the proposed Fixed Rate Period for each Fixed Rate Portion. Any Fixed Rate
Notice pursuant to this subsection (i) is irrevocable.

(ii) Administrative Agent is authorized to rely upon the telephonic request and
acceptance of Jon Stanner or Diane Morefield, as Treasurer and Chief Financial
Officer, respectively, of Borrower, as Borrower’s duly authorized agents, or
such additional authorized agents as Borrower shall designate in writing to
Administrative Agent. Borrower’s telephonic notices, requests and acceptances
shall be directed to such officers of Administrative Agent as Administrative
Agent may from time to time designate.

 

24



--------------------------------------------------------------------------------

Loan No. 1005062

 

(iii) Borrower may elect (A) to convert Variable Rate advances to a Fixed Rate
Portion, or (B) to convert a matured Fixed Rate Portion into a new Fixed Rate
Portion, provided, however, that the aggregate amount of the advance being
converted into or continued as a Fixed Rate Portion shall comply with the
definition thereof as to Dollar amount. The conversion of a matured Fixed Rate
Portion back to a Variable Rate or to a new Fixed Rate Portion shall occur on
the last Business Day of the Fixed Rate Period relating to such Fixed Rate
Portion. Each Fixed Rate Notice shall specify (A) the amount of the Fixed Rate
Portion, (B) the Fixed Rate Period, and (C) the Fixed Rate Commencement Date.

(iv) Upon receipt of a Fixed Rate Notice in the proper form requesting a Fixed
Rate Portion advance under subsections (i) and (ii) above, Administrative Agent
shall determine the Fixed Rate applicable to the Fixed Rate Period for such
Fixed Rate Portion two (2) Business Days prior to the beginning of such Fixed
Rate Period. Each determination by Administrative Agent of the Fixed Rate shall
be conclusive and binding upon the parties hereto in the absence of manifest
error. Administrative Agent shall deliver to Borrower and each Lender (by
facsimile) an acknowledgment of receipt and confirmation of the Fixed Rate
Notice; provided, however, that failure to provide such acknowledgment of
receipt and confirmation of the Fixed Rate Notice to Borrower or any Lender
shall not affect the validity of such rate.

(v) If Borrower does not make a timely election to convert all or a portion of a
matured Fixed Rate Portion into a new Fixed Rate Portion in accordance with this
Section 2.2(f) above, such Fixed Rate Portion shall be automatically converted
back to a Variable Rate upon the expiration of the Fixed Rate Period applicable
to such Fixed Rate Portion.

(g) Fixed Rate Taxes, Regulatory Costs and Reserve Percentages. Upon
Administrative Agent’s demand, Borrower shall pay to Administrative Agent for
the account of each Lender, in addition to all other amounts which may be, or
become, due and payable under this Agreement and the other Loan Documents, any
and all Fixed Rate Taxes and Regulatory Costs, to the extent they are not
internalized by calculation of a Fixed Rate. Further, at Administrative Agent’s
option, the Fixed Rate shall be automatically adjusted by adjusting the Reserve
Percentage, as determined by Administrative Agent in its prudent banking
judgment, from the date of imposition (or subsequent date selected by
Administrative Agent) of any such Regulatory Costs. Administrative Agent shall
give Borrower notice of any Fixed Rate Taxes and Regulatory Costs as soon as
practicable after their occurrence, but Borrower shall be liable for any Fixed
Rate Taxes and Regulatory Costs regardless of whether or when notice is so given

(h) Fixed Rate Price Adjustment. Borrower acknowledges that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
Lenders’ incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise (“Price Adjustment Date”), Borrower will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount (“Fixed Rate Price Adjustment”) equal to
the then present value of (i) the amount of interest that

 

25



--------------------------------------------------------------------------------

Loan No. 1005062

 

would have accrued on the Fixed Rate Portion for the remainder of the Fixed Rate
Period at the Fixed Rate set on the Fixed Rate Commencement Date, less (ii) the
amount of interest that would accrue on the same Fixed Rate Portion for the same
period if the Fixed Rate were set on the Price Adjustment Date at the Applicable
LIBO Rate in effect on the Price Adjustment Date. The present value shall be
calculated by the Administrative Agent, for the benefit of the Lenders, using as
a discount rate the LIBO Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this agreement

Borrower Initials.                                    

(i) Purchase, Sale and Matching of Funds. Borrower understands, agrees and
acknowledges the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating a Fixed Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is used
merely as a reference in determining a Fixed Rate and Fixed Rate Price
Adjustment; and (c) Borrower has accepted a LIBO Rate as a reasonable and fair
basis for calculating a Fixed Rate and a Fixed Rate Price Adjustment. Borrower
further agrees to pay the Fixed Rate Price Adjustment, Fixed Rate Taxes and
Regulatory Costs, if any, whether or not any Lender elects to purchase, sell
and/or match funds.

2.3 Payments.

(a) Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Administrative Agent or the Lenders shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender as applicable, not later than 11:00 A.M.
(Central) on the date due; and funds received by Administrative Agent after that
time and date shall be deemed to have been paid on the next succeeding Business
Day.

(b) Payments on Non-Business Days. Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day which is not a Business Day,
payments shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
and of any fees due under this Agreement, as the case may be.

(c) Direct Debit. In order to assure timely payment to Administrative Agent, for
the benefit of Lenders, of accrued interest, principal, fees and late charges
due and owing under the Loan, Borrower hereby irrevocably authorizes
Administrative Agent to directly debit the Collection Account for payment when
due of all such amounts payable to Administrative Agent or any Lender. Written
confirmation of the amount and purpose of any such direct debit shall be given
to Borrower by Administrative Agent not less frequently than monthly. In the
event any direct debit hereunder is returned for insufficient funds, Borrower
shall pay Administrative Agent, for the benefit of Lenders, upon demand, in
immediately available funds, all amounts and expenses due and owing, including
without limitation any late fees incurred, to Administrative Agent or any
Lender.

 

26



--------------------------------------------------------------------------------

Loan No. 1005062

 

(d) Presumptions Regarding Payments by Borrower. Unless Administrative Agent
shall have received notice from Borrower prior to the date on which any payment
is due to Administrative Agent for the account of Lenders hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to
Lenders, as the case may be, the amount due. In such event, if Borrower has not
in fact made such payment, then each of Lenders, as the case may be, severally
agrees to repay to Administrative Agent on demand that amount so distributed to
such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.

2.4 Fees.

(a) Closing Fee. On the Effective Date, Borrower agrees to pay to Administrative
Agent, for the sole benefit of Administrative Agent, the fee described in the
Fee Letter.

(b) Extension Fee. If Borrower exercises its right to extend the Maturity Date
in accordance with Section 2.11, Borrower agrees to pay to Administrative Agent
for the account of each Lender a fee equal to one-quarter percent (0.25%) of the
principal balance of the Loan to be extended.

(c) Administrative and Other Fees. Borrowers agrees to pay other fees of
Administrative Agent as may be expressly agreed to in writing from time to time.

2.5 Repayment of Loan. Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Loan on the Maturity
Date.

2.6 Prepayments.

(a) Optional. On or before December 14, 2012 (the “Lockout Date”), the Loan may
not be repaid, in whole or in part, except in connection with (i) a Remargin
Payment (with payment of a Prepayment Fee) or (ii) the repayment of the Loan in
full within thirty (30) days following Administrative Agent’s disapproval of a
Replacement Manager’s proposed Management Agreement (which such repayment shall
not require payment of a Prepayment Fee). At any time after the Lockout Date,
Borrower may prepay the Loan in whole or in part at any time; provided if the
Loan is prepaid after the Lockout Date, but prior to July 14, 2014, then
Borrower shall, concurrently with any such prepayment, pay to Administrative
Agent, for the ratable benefit of Lenders, a prepayment fee in an amount equal
to one-half of one percent (0.50%) of the principal balance of the Loan being
prepaid (a “Prepayment Fee”). Borrower shall give Administrative Agent at least
three (3) Business Days prior written notice of the prepayment of any Loan.
After July 14, 2014, the Loan may be repaid in whole or in part without penalty,
however all prepayments shall be subject to payment of any applicable Fixed Rate
Price Adjustment required pursuant to Section 2.2(h). Notwithstanding anything
to the

 

27



--------------------------------------------------------------------------------

Loan No. 1005062

 

contrary contained herein, if the Loan is accelerated on or before the Lockout
Date as a result of a Default pursuant to Section 10.1(a), (f), (g) or (h), then
in addition to any other amounts due and owing hereunder, Borrower shall be
required to pay to Administrative Agent for the ratable benefit of Lenders an
acceleration fee in an amount equal to five percent (5%) of the then-outstanding
principal balance of the Loan.

(b) Mandatory.

(i) Minimum DSCR Hurdle. If a Minimum DSCR Failure occurs, then Borrower shall
pay to Administrative Agent, for the account of Lenders, as a principal payment
of the Loan, not later than sixty (60) days following the DSCR Test Date upon
which such Minimum DSCR Failure occurred, the amount by which the outstanding
principal balance of the Loan would be required to be reduced to cause the
Maintenance DSCR Hurdle to be satisfied as of such date of payment (each, a
“Remargin Payment”). Borrower may elect to apply funds on deposit in the DSCR
Reserve Account to make any such Remargin Payment.

(ii) Amortization. Commencing with the first day of the fiscal quarter beginning
July 1, 2013, and continuing on the first day of each fiscal quarter thereafter
during the term of the Loan, Borrower shall repay to Administrative Agent, for
the account of Lenders, Five Hundred Thousand and No/100ths Dollars $500,000.00
of the outstanding principal balance of the Loan (the “Amortization Payments”).
No Prepayment Fee shall be required with respect to an Amortization Payment.

(iii) Breakage Costs. In connection with any prepayment of the Loan under this
Section 2.6(b), Borrower shall pay to Administrative Agent any Fixed Rate Price
Adjustment due pursuant to Section 2.2(h) with respect to such prepayment.

2.7 Loan Documents. Borrower shall deliver to Administrative Agent concurrently
with this Agreement each of the documents, properly executed and in recordable
form, as applicable, described in Exhibit B as Loan Documents, together with
those documents described in Exhibit B as Other Related Documents.

2.8 Effective Date. The date of the Loan Documents is for reference purposes
only. The Effective Date (“Effective Date”) of delivery and transfer to
Administrative Agent, for the benefit of Lenders, of the security under the Loan
Documents and of Borrower’s and Lenders’ obligations under the Loan Documents is
the date Administrative Agent, on behalf of Lenders, authorizes the Loan
proceeds to be released to Borrower pursuant to Section 3.2 below.

2.9 Maturity Date. All sums due and owing under this Agreement and the other
Loan Documents shall be repaid in full on the Maturity Date. All payments due to
Administrative Agent, for its benefit or the benefit of any Lender, under this
Agreement, whether at the Maturity Date or otherwise, shall be paid in
immediately available funds, in Dollars.

2.10 Full Repayment and Reconveyance. Upon receipt of all sums owing and
outstanding under the Loan Documents, Administrative Agent, on account of
Lenders, shall issue a full reconveyance of the Property from the lien of the
Security Instrument; provided,

 

28



--------------------------------------------------------------------------------

Loan No. 1005062

 

however, that Administrative Agent shall first have received all escrow, closing
and recording costs, the costs of preparing and delivering such reconveyance and
any sums then due and payable under the Loan Documents.

2.11 Extension of Maturity Date. Borrower shall have the option to extend the
Maturity Date from (a) the Original Maturity Date to the First Extended Maturity
Date (“First Option to Extend”), (b) the First Extended Maturity Date to the
Second Extended Maturity Date (the “Second Option to Extend”), and (c) the
Second Extended Maturity Date to the Third Extended Maturity Date (the “Third
Option to Extend” and each, an “Option to Extend”), upon satisfaction of each of
the following conditions precedent:

(a) As applicable, Borrower shall have validly exercised the Option to Extend
for the preceding period;

(b) Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise an Option to Extend not more than ninety
(90) days but not less than thirty (30) days prior to the then current Maturity
Date;

(c) As of the date of Borrower’s delivery of notice of request to exercise an
Option to Extend, no Default shall exist, and as of the then current Maturity
Date, no Default or Potential Default shall exist, and no Early Acceleration
Event shall have occurred, and Borrower shall so certify, as to each of the
foregoing, in writing;

(d) Borrower shall execute or cause the execution of all documents reasonably
required by Administrative Agent to exercise the Option to Extend and shall
deliver to Administrative Agent, at Borrower’s sole cost and expense, such title
insurance endorsements reasonably required by Administrative Agent;

(e) On or before the then current Maturity Date, Borrower shall pay to
Administrative Agent all recording costs, the costs of preparing any extension
documents, including reasonable attorneys’ fees if any, and any other reasonable
costs and expense associated with Borrower’s exercise of an Option to Extend;

(f) On or before the then current Maturity Date, Borrower shall pay to
Administrative Agent the extension fee provided for in Section 2.4(b);

(g) At Administrative Agent’s option, in Administrative Agent’s sole discretion
and at Borrower’s sole cost, Administrative Agent shall have obtained an
Appraisal of the Property, with a valuation date not more than sixty (60) days
prior to the then current Maturity Date, confirming to the satisfaction of
Administrative Agent that the Loan-to-Value Ratio does not exceed sixty percent
(60%). If the Loan to Value Ratio exceeds sixty percent (60%), then Borrower may
satisfy the condition in this subclause (g) by concurrently repaying such
portion of the outstanding principal amount of the Loan necessary to cause the
Loan-to-Value Ratio to be sixty percent (60%) or less;

(h) For each Option to Extend, the Adjusted NOI of the Property, calculated as
of the applicable DSCR Test Date, shall be sufficient to yield a DSCR of not
less than the applicable Minimum DSCR Extension Hurdle. If the Adjusted NOI of
the Property is insufficient to yield a

 

29



--------------------------------------------------------------------------------

Loan No. 1005062

 

DSCR which satisfies the Minimum DSCR Extension Hurdle, then Borrower may
satisfy the condition of this subclause (i) by repaying such portion of the
outstanding principal amount of the Loan as would cause such condition to be
satisfied; and

(i) Borrower shall purchase the LIBOR Cap required by Section 8.28 with a term
expiring on the First Extended Maturity Date, Second Extended Maturity Date or
the Third Extended Maturity Date, as applicable; provided, however, that,
notwithstanding the requirement of Section 8.28 to purchase a LIBOR Cap with a
strike price of no greater than 4.0% (but without altering any other requirement
of such Section), Borrower may satisfy this requirement by purchasing a LIBOR
Cap with a strike price of no greater than the interest rate percentage
necessary (as confirmed by Administrative Agent) to cause the DSCR, calculated
using the aggregate actual scheduled debt service for the TTM with respect to
the Loan (which, for the avoidance of doubt, with respect to each Extension
Option, shall include the $2,000,000 in principal payments required to be made
during the twelve month period prior to the Maturity Date as extended pursuant
to such Extension Option) and any other Indebtedness of Borrower and Operating
Lessee, to be no less than 1.20:1.00; provided, further, however, that such
strike price shall be no greater than the sum of the LIBOR Market Index Rate as
of the date of calculation plus 3.815%.

2.12 Authorized Representative. In order to facilitate timely and efficient
management of the Loan, Borrower hereby appoints and authorizes Jonathan P.
Stanner, acting alone, to serve as the authorized representative of Borrower.
Accordingly, any notice or correspondence directed to Jonathan P. Stanner shall
be deemed given to Borrower, and any action taken by Jonathan P. Stanner with
respect to the Loan shall be deemed taken by Borrower hereunder.

2.13 Lenders’ Accounting. Administrative Agent shall maintain a loan account
(the “Loan Account”) on its books in which shall be recorded (a) the names and
addresses and the Pro Rata Shares and the Portion of each of the Lenders, and
principal amount of the Loan owing to each Lender from time to time, and (b) all
repayments of principal and payments of accrued interest, as well as payments of
fees required to be paid pursuant to this Agreement. All entries in the Loan
Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time. Monthly or at such other
interval as is customary with Administrative Agent’s practice, Administrative
Agent will render a statement of the Loan Account to Borrower and will deliver a
copy thereof to each Lender. Each such statement shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected therein
(absent manifest error).

ARTICLE 3

DISBURSEMENT

3.1 Initial Conditions Precedent. The obligation of Lenders to make the Loan
hereunder is subject to the satisfaction or waiver of the following conditions
precedent:

(a) The Security Instrument shall be a valid lien upon the Property, prior and
superior to all other liens and encumbrances thereon except those approved by
Administrative Agent in writing;

 

30



--------------------------------------------------------------------------------

Loan No. 1005062

 

(b) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to Administrative Agent:

(i) all Loan Documents, other documents, instruments, policies, and forms of
evidence or other materials requested by Administrative Agent under the terms of
this Agreement or any of the other Loan Documents;

(ii) a new ALTA survey of the Property, certified to Administrative Agent, for
the benefit of Lenders and the title insurer, showing the boundaries of the
Property by courses and distances, together with a corresponding metes and
bounds description, the actual or proposed location of all improvements,
encroachments and restrictions, the location and width of all easements, utility
lines, rights-of-way and building set-back lines, and notes referencing book and
page numbers for the instruments granting the same;

(iii) a new Appraisal of the Property (A) certifying an “as-stabilized”
Appraised Value sufficient so that the ratio (expressed as a percentage) of the
amount of the Loan to the “as-stabilized” Appraised Value of the Property does
not exceed 60%, and (B) estimating an Adjusted NOI for calendar year 2013
sufficient to produce a DSCR (using such estimated Adjusted NOI for 2013) of not
less than 1.25:1.00;

(iv) a legal opinion of counsel to Borrower and the other Loan Parties;

(v) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Person;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Person and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Person authorized to execute and deliver
the Loan Documents to which such Person is a party, and in the case of Borrower,
authorized to execute and deliver on behalf of Borrower “Fixed Rate Notices”,
and requests for disbursement from the FF&E Reserve Account;

(viii) copies certified by the secretary or assistant secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case

 

31



--------------------------------------------------------------------------------

Loan No. 1005062

 

of any other form of legal entity and (B) all corporate, partnership, member or
other necessary action taken by such Person to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

(ix) A certificate of Guarantor attaching a complete and accurate depiction of
the direct and indirect owners of Borrower and Operating Lessee;

(x) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xi) UCC, tax, judgment and lien search reports with respect to each Loan Party
in all necessary or appropriate jurisdictions indicating that there are no Liens
of record with respect to the assets of each such Loan Party other than
Permitted Liens;

(xii) evidence that the Fees, if any, then due and payable under Section 2.4,
together with all other fees, expenses and reimbursement amounts due and payable
to Administrative Agent and any of Lenders, including without limitation, the
fees and expenses of counsel to Administrative Agent, have been paid;

(xiii) insurance certificates, or other evidence, providing that the insurance
coverage required under Article V (including, without limitation, both property
and liability insurance for the Property) is in full force and effect and
stating that the coverage shall not be cancelable or materially changed without
ten (10) days prior written notice to Administrative Agent of any cancellation
for nonpayment or premiums, and not less than thirty (30) days prior written
notice to Administrative Agent of any other cancellation or any modification
(including a reduction in coverage), together with appropriate evidence that
Administrative Agent, for its benefit and the benefit of Lenders is named as a
lender’s loss payee and additional insured, as appropriate, on all insurance
policies that Borrower or any Loan Party actually maintains with respect to the
Property and improvements thereon; and

(xiv) the Security Documents;

(xv) a Management Agreement Subordination with respect to the Management
Agreement;

(xvi) copies of all Material Contracts (to the extent not theretofore delivered)
and, if requested by Administrative Agent, collateral assignments executed by
Borrower or Operating Lessee (as applicable) in favor of Administrative Agent
for its benefit and the benefit of Lenders, of the Material Contracts relating
to the use, occupancy, operation, maintenance, enjoyment or ownership of the
Property;

(xvii) an ALTA 2006 Form Loan Policy of Title Insurance for the Property in the
aggregate amount of the original principal amount of the Loan in favor of
Administrative Agent for its benefit and the benefit of Lenders, including
endorsements with respect to such items of coverage as Administrative Agent may
request (including, without limitation, aggregation endorsements for each
policy) and which endorsements

 

32



--------------------------------------------------------------------------------

Loan No. 1005062

 

are available and customary in the jurisdiction where the Property is located,
issued by First American Title Insurance Company, showing Borrower’s fee simple
title to the Property, and Operating Lessee’s leasehold interest in the
Property, and other Collateral described in the Security Instrument as vested in
Borrower and Operating Lessee, respectively, and insuring that the Lien granted
by the Security Instrument is a valid Lien against the Property and the
Collateral described therein, subject only to liens, restrictions, encumbrances,
easements and reservations as are acceptable to Administrative Agent (the “Title
Policy”);

(xviii) receipt and approval of the current Capital Budget, Operating Budget and
Marketing Plan;

(xix) receipt and approval of a reliance letter from The Planning & Zoning
Resource Corporation with respect to its March 9, 2007 zoning report with
respect to the Property, and a copy of such zoning report;

(xx) receipt and approval by Administrative Agent of a property conditions
report with respect to the Property (the “Property Conditions Report”) and funds
from Borrower, to be held in escrow with Administrative Agent, in an amount
equal to one hundred twenty percent (120%) of the cost estimated in the Property
Condition Report to complete any “immediate repairs” (or similar) as identified
therein (to be disbursed to Borrower by Administrative Agent upon Administrative
Agent’s confirmation of completion of such “immediate repairs”);

(xxi) receipt and approval by Administrative Agent of a phase I (and phase II if
necessary) environmental assessment report with respect to the Property; and

(xxii) such other instruments, documents, agreements, financing statements,
certificates, opinions and other Security Documents as Administrative Agent may
reasonably request.

3.2 Disbursement Authorization. The proceeds of the Loan, when qualified for
disbursement, shall be disbursed to or for the benefit or account of Borrower
under the terms of this Agreement; provided, however, that any direct
disbursements from the Loan which are made by means of wire transfer shall be
subject to the provisions of Section 3.3 or any funds transfer agreement which
is identified in Exhibit J hereto. Disbursements hereunder may be made by Lender
upon the written request of any person who has been authorized by Borrower (as
authenticated in accordance with the authentication procedures implemented by
Administrative Agent, as the same may be changed from time to time, and
communicated to Borrower) to request such disbursements until such time as
written notice of Borrower’s revocation of such authority is received by
Administrative Agent at the following address Minneapolis Loan Center, 608 2nd
Avenue South, 11th Floor, Minneapolis, Minnesota 55402.

3.3 Funds Transfer Disbursements. Borrower hereby authorizes Administrative
Agent, to disburse the proceeds of any Loan made by Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation form. Borrower agrees to be

 

33



--------------------------------------------------------------------------------

Loan No. 1005062

 

bound by any transfer request: (i) authorized or transmitted by Borrower; or
(ii) made in Borrower’s name and accepted by Administrative Agent in good faith
and in compliance with these transfer instructions, even if not properly
authorized by Borrower. Borrower further agrees and acknowledges that
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by Borrower to effect a wire or funds
transfer even if the information provided by Borrower identifies a different
bank or account holder than named by the Borrower. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower. If Administrative Agent takes any actions in
an attempt to detect errors in the transmission or content of transfer requests
or takes any actions in an attempt to detect unauthorized funds transfer
requests, Borrower agrees that no matter how many times Administrative Agent
takes these actions Administrative Agent will not in any situation be liable for
failing to take or correctly perform these actions in the future and such
actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents, or any agreement between
Administrative Agent and Borrower. Borrower agrees to notify Administrative
Agent of any errors in the transfer of any funds or of any unauthorized or
improperly authorized transfer requests within fourteen (14) days after
Administrative Agent’s confirmation to Borrower of such transfer. Administrative
Agent will, in its sole discretion, determine the funds transfer system and the
means by which each transfer will be made. Administrative Agent, may delay or
refuse to accept a funds transfer request if the transfer would: (a) violate the
terms of this authorization, (b) require use of a bank unacceptable to
Administrative Agent or any Lender or prohibited by government authority;
(iii) cause Administrative Agent or any Lender to violate any Federal Reserve or
other regulatory risk control program or guideline; or (iv) otherwise cause
Administrative Agent or any Lender to violate any applicable law or regulation.
Neither Administrative Agent nor any Lender shall be liable to Borrower or any
other parties for: (i) errors, acts or failures to act of others, including
other entities, banks, communications carriers or clearinghouses, through which
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of Administrative Agent or any Lender,
(ii) any loss, liability or delay caused by fires, earthquakes, wars, civil
disturbances, power surges or failures, acts of government, labor disputes,
failures in communications networks, legal constraints or other events beyond
Administrative Agent or any Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b) Administrative Agent or any
Lender or Borrower knew or should have known the likelihood of these damages in
any situation. Neither Administrative Agent nor any Lender makes any
representations or warranties other than those expressly made in this Agreement.

3.4 Assignment of Accounts. To secure the prompt and unconditional payment,
performance and discharge when due of all of Borrower’s obligations hereunder,
under any Note, under the Loan Agreement and under each and all of the other
Loan Documents (collectively, the “Secured Obligations”), Borrower hereby
assigns, pledges, conveys, sets over, delivers and transfers to Administrative
Agent, for the benefit of Lenders, and grants a security interest to
Administrative Agent, for the benefit of Lenders, in and to all of Borrower’s
now existing or hereafter arising right, title, estate, claim and interest in
and to each and all of the following:

(a) each and all of the Accounts;

 

34



--------------------------------------------------------------------------------

Loan No. 1005062

 

(b) all of the Account Collateral;

(c) all moneys now or at any time hereafter deposited in any or all of the
Accounts, all certificates, instruments and securities (whether certificated or
uncertificated), if any, from time to time representing any or all of such
Accounts or any interest therein and all claims, demands, general intangibles,
choses in action and other rights or interests of Borrower in respect of the
Accounts or any moneys now or at any time hereafter deposited therein; and any
increases, renewals, extensions, substitutions and replacements thereto;

(d) all notes, bonds, stocks, certificates of deposit, instruments and
securities in which Funds or other Account Collateral may be invested or
deposited and all interest, dividends, instruments and other property from time
to time received in respect of or upon the sale, exchange or other transfer of
any or all of the Account Collateral;

(e) all contract rights, instruments, documents, general intangibles and other
rights which Borrower may now have or hereafter acquire with respect to any of
the Account Collateral, including without limitation Borrower’s rights under any
trust or other agreement with the Depository Bank relating in any manner to any
of the Accounts;

(f) all accessions, increases and additions on or to any or all of the property
described in items (a)-(e) above, inclusive; and

(g) all Proceeds of each and every item of property described hereinabove in
items above, inclusive.

ARTICLE 4

ACCOUNTS; REQUIRED RESERVES

4.1 Accounts. Neither Borrower nor Operating Lessee shall have any Accounts
other than with Wells Fargo. Borrower and Operating Lessee shall cause Manager
to maintain all of the Manager Accounts and all other accounts of Manager with
respect to the Property with Wells Fargo. During the continuance of a Default,
but without limiting Manager’s rights pursuant to the Management Agreement
Subordination, neither Borrower nor Operating Lessee shall have any right or
ability to affect withdrawals from any Accounts. Borrower shall not be permitted
to make withdrawals, at any time, from any Reserve Account.

4.2 Collection Account. Each month, Borrower and Operating Lessee shall cause
the Manager to pay all amounts due Borrower under the Management Agreement
directly to the Administrative Agent for deposit into the Collection Account.
Provided no Default is continuing, all Excess Cash Flow shall be disbursed to
the Distribution Account one time per month after (i) all Reserve Accounts have
been funded as required hereunder, and (ii) Administrative Agent has debited the
Collection Account to pay all interest and Amortization Payments due during such
month.

 

35



--------------------------------------------------------------------------------

Loan No. 1005062

 

4.3 FF&E Reserve.

(a) On or prior to the last Business Day of each calendar month, until all
obligations under the Loan Documents have been paid in full, Borrower shall
cause Manager to deposit into a Manager’s Account an amount equal to the greater
of (i) four percent (4%) of Gross Operating Revenues for the Property for the
previous month, and (ii) the amount required to be deposited into any FF&E
reserve for such month pursuant to the terms of the Management Agreement.

(b) On the Closing Date, Borrower shall establish and maintain with
Administrative Agent the FF&E Reserve Account for deposit and application as
described in this subsection. On the Effective Date, Borrower and Operating
Lessee shall deposit into the FF&E Reserve Account an amount equal to $0. In the
event Manager fails to make any deposit required by Section 4.3(a) above,
Administrative Agent may, each month thereafter during the term of the Loan,
withdraw from the Collection Account, prior to any disbursement to or on behalf
of Borrower or Operating Lessee, an amount (each, an “FF&E Reserve Deposit”)
equal to any deficiency in amounts deposited by Manager (such that, at the end
of the year, the aggregate amount on deposit will be, in Administrative Agent’s
estimate, sufficient to aggregate the total FF&E reserve amounts required under
the Management Agreement and hereunder for such year) and deposit such amount
into the FF&E Reserve Account.

(c) Provided no Default is continuing, within ten (10) Business Days following
submission in writing of a request therefor by Borrower, Administrative Agent
shall provide to Borrower from the FF&E Reserve Account, funds to be used by
Borrower and Operating Lessee solely for the payment of expenditures for FF&E
and other capital items in accordance with the Capital Budget.

(d) Following a Default, Administrative Agent may apply all or any part of
amounts escrowed pursuant to Section 4.3(b) (including any interest earned on
such amounts) to any obligations under the Loan Documents and/or to cure such
Default, in which event Borrower shall be required to restore all amounts so
applied, as well as to cure any other aspect of such Default not cured by such
application.

(e) Upon assignment of the Loan, Administrative Agent shall have the right to
assign all amounts collected and in its possession in the FF&E Reserve Account
to its assignee whereupon Administrative Agent shall be released from all
liability with respect thereto.

(f) The Administrative Agent shall have the right (to be exercised from time to
time at its election) to audit Borrower’s and Operating Lessee’s books and
records in order to determine whether or not the funds withdrawn or disbursed
from the FF&E Reserve Account have been spent only for the purpose for which
they were withdrawn or disbursed. Borrower and Operating Lessee shall cooperate
with Administrative Agent in connection with any such audit.

(g) Promptly upon full repayment of the obligations under the Loan Documents
(other than full repayment of the obligations under the Loan Documents as a
consequence of a foreclosure or conveyance in lieu of foreclosure of the liens
and security interests securing the obligations under the Loan Documents), the
balance of all amounts collected and in Lender’s possession and not applied to
the payment of expenditures for FF&E as set forth in this Section 4.3 shall be
paid to Borrower and no other party shall have any right or claim thereto.

 

36



--------------------------------------------------------------------------------

Loan No. 1005062

 

4.4 Insurance and Tax Reserve Account.

(a) On or prior to the last Business Day of each calendar month, until all
obligations under the Loan Documents have been paid in full, Borrower and
Operating Lessee shall cause Manager to reserve an amount estimated to be equal
to one-twelfth (1/12) of all insurance premiums and one-twelfth (1/12) of all
Taxes that will become due for the tax year during which such amount is
reserved.

(b) On the Closing Date, Borrower shall establish and maintain with
Administrative Agent the Insurance and Tax Reserve Account for deposit and
application as described in this subsection. On the Closing Date, Borrower and
Operating Lessee shall deposit into the Insurance and Tax Reserve Account an
amount equal to $0. If Manager fails to reserve any amounts required pursuant to
Section 4.4(a), Administrative Agent may withdraw from the Collection Account
and deposit into the Insurance and Tax Reserve Account the amount of any
deficiency in the amounts reserved by Manager (such that, at the end of the
year, the aggregate amount on deposit will be, in Administrative Agent’s
estimate, sufficient to pay all then unpaid insurance premiums and Taxes that
will become due for the tax year during which such payment is withdrawn). Within
ten (10) Business Days following submission in writing of a request therefor by
Borrower, Lender shall provide to Borrower from the Insurance and Tax Reserve
Account (to the extent of funds available therein) funds sufficient to pay (or
reimburse Borrower for payment of) Borrower’s insurance premiums and Taxes,
provided that such request is accompanied by (a) applicable bills or statements
evidencing such insurance premiums (or the allocable portion thereof in the case
of any blanket insurance policy) and/or Taxes, as applicable, sufficient to
permit Lender to determine that such funds are being disbursed to pay insurance
premiums and/or Taxes and (b) a certification by Borrower that such funds have
been or will be used to pay insurance premiums and/or Taxes. If the amount of
the funds escrowed in accordance with this Section 4.4(b) shall exceed the
amounts due for Borrower’s insurance premiums and/or Taxes, as applicable,
Lender may, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made under this Section 4.4(b).

(c) Following a Default, Lender may apply all or any part of amounts escrowed
pursuant to Section 4.4(b) to any obligations under the Loan Documents and/or to
cure such Default, in which event Borrower shall be required to restore all
amounts so applied, as well as to cure any other aspect of such Default not
cured by such application.

(d) Upon assignment of the Loan, Lender shall have the right to assign all
amounts collected and in its possession in the Insurance and Tax Reserve Account
to its assignee whereupon Lender shall be released from all liability with
respect thereto.

(e) Promptly upon full repayment of the obligations under the Loan Documents
(other than full repayment of the obligations under the Loan Documents as a
consequence of a foreclosure or conveyance in lieu of foreclosure of the liens
and security interests securing the obligations under the Loan Documents), the
balance of all amounts collected and in Lender’s possession and not applied to
the payment of insurance premiums as set forth in this Section 4.4 shall be paid
to Borrower and no other party shall have any right or claim thereto.

 

37



--------------------------------------------------------------------------------

Loan No. 1005062

 

ARTICLE 5

INSURANCE

Borrower shall, while any obligation of Borrower or Guarantor under any Loan
Document remains outstanding, maintain at Borrower’s sole expense, with licensed
insurers approved by Administrative Agent, the following policies of insurance
in form and substance satisfactory to Administrative Agent:

5.1 Title Insurance. The Title Policy.

5.2 Property Insurance. An All Risk/Special Form Property Insurance policy,
including without limitation, theft coverage and such other coverages and
endorsements as Administrative Agent may require, insuring Administrative Agent,
for the benefit of Lenders, against damage to the Property in an amount equal to
the full replacement cost of the Property, or another amount acceptable to
Lender. Such coverage should adequately insure any and all Loan Collateral,
whether such Collateral is onsite, stored offsite or otherwise. Administrative
Agent, for the benefit of Lenders, shall be named on each policy as mortgagee
and named under a Lender’s Loss Payable Endorsement (form #438BFU or
equivalent).

5.3 Flood Hazard Insurance. A policy of flood insurance, as deemed necessary by
Administrative Agent, in an amount required by Administrative Agent, but in no
event less than the amount sufficient to meet the requirements of applicable law
and governmental regulation.

5.4 Liability Insurance. For the Property, a policy of Commercial General
Liability insurance on an occurrence basis, with coverages and limits as
required by Administrative Agent, insuring against liability for injury and/or
death to any person and/or damage to any property occurring on the Property.

5.5 Terrorism Insurance. A policy of terrorism insurance in an amount acceptable
to Administrative Agent.

5.6 Business Interruption Insurance. A policy of business interruption
insurance, with coverage in an amount equal to not less than eighteen
(18) months of Gross Operating Revenues, including all continuing expenses
during the period of restoration.

5.7 Other Coverage. Borrower shall provide to Administrative Agent evidence of
such other reasonable insurance in such reasonable amounts as Administrative
Agent may from time to time request against such other insurable hazards which
at the time are commonly insured against for property similar to the Property
located in or around the region in which such Property is located. Such coverage
requirements may include but are not limited to coverage for earthquake (if the
Property is in a seismic zone 3 or 4 and the probable maximum loss is 20% or
higher), mold, acts of terrorism, business income, delayed business income,
rental loss, sink hole, dram shop, workers compensation, vehicle, soft costs,
tenant improvement or environmental claims.

5.8 General. Borrower shall provide to Administrative Agent insurance
certificates or other evidence of coverage in form acceptable to Administrative
Agent, with coverage

 

38



--------------------------------------------------------------------------------

Loan No. 1005062

 

amounts, deductibles, limits and retentions as required by Administrative Agent.
All insurance policies shall provide that the coverage shall not be cancelable
or materially changed without ten (10) days prior written notice to
Administrative Agent of any cancellation for nonpayment of premiums, and not
less than thirty (30) days prior written notice to Administrative Agent of any
other cancellation or any modification (including a reduction in coverage).
Administrative Agent, for the benefit of Lenders, shall be named under a
Lender’s Loss Payable Endorsement (form #438BFU or equivalent) on all insurance
policies which Borrower actually maintains with respect to the Property or any
portion thereof. All insurance policies shall be issued and maintained by
insurers approved to do business in the state in which the Property is located
and must have an A.M. Best Company financial rating and policyholder surplus
acceptable to Administrative Agent. Administrative Agent agrees that the
coverage required by this Section may be provided by a blanket insurance policy
meeting all of the requirements hereunder.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

As a material inducement to Lenders’ entry into this Agreement, Borrower and
Operating Lessee each represent and warrant, as applicable, to Administrative
Agent and each Lender as of the Effective Date that:

6.1 Authority/Enforceability. Borrower and Operating Lessee are each in
compliance with all laws and regulations applicable to its organization,
existence and transaction of business and has all necessary rights and powers to
own, lease, improve, and operate the Property, as contemplated by the Loan
Documents.

6.2 Binding Obligations. Borrower and Operating Lessee are each authorized to
execute, deliver and perform its obligations under the Loan Documents, and such
obligations shall be valid and binding obligations of Borrower and Operating
Lessee, as applicable.

6.3 Formation and Organizational Documents. Borrower has delivered to
Administrative Agent all formation and organizational documents of Borrower,
Operating Lessee and Guarantor and of the partners, joint venturers or members
of each of them and all such formation and organizational documents remain in
full force and effect and have not been amended or modified since they were
delivered to Administrative Agent.

6.4 No Violation. Borrower’s and Operating Lessee’s execution, delivery, and
performance under the Loan Documents do not: (a) require any consent or approval
not heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) violate any
governmental requirement applicable to the Property or any other statute, law,
regulation or ordinance or any order or ruling of any court or governmental
entity; (c) conflict with, or constitute a breach or default or permit the
acceleration of obligations under any agreement, contract, lease, or other
document by which Borrower, Operating Lessee or the Property is bound or
regulated; or (d) violate any statute, law, regulation or ordinance, or any
order of any court or governmental entity.

6.5 Compliance with Laws. Borrower and Operating Lessee, as applicable, have,
and at all times shall have obtained, all permits, Licenses, exemptions, and
approvals necessary

 

39



--------------------------------------------------------------------------------

Loan No. 1005062

 

to occupy, operate and market the Property, and shall maintain compliance with
all governmental requirements applicable to the Property and all other
applicable statutes, laws, regulations and ordinances necessary for the
transaction of its business. The Property is a separate legal parcel lawfully
created in full compliance with all subdivision laws and ordinances and is
properly zoned for the stated use of the Property as disclosed to Administrative
Agent at the time of execution hereof.

6.6 Litigation. Except as disclosed on Schedule 6.6, there are no claims,
actions, suits, or proceedings at law or in equity or initiated by a
Governmental Authority pending, or, to Borrower’s or Operating Lessee’s
knowledge, threatened against or affecting Borrower, Operating Lessee or Manager
or affecting any portion of the Property.

6.7 Financial Condition. All financial statements and information heretofore and
hereafter delivered to Administrative Agent by Borrower, including, without
limitation, information relating to the financial condition of Borrower,
Operating Lessee, the Property, Guarantor, and/or the partners, joint venturers
or members of each of the foregoing, fairly and accurately represent the
financial condition of the subject thereof and have been prepared (except as
noted therein) in accordance with GAAP consistently applied. Notwithstanding the
use of GAAP, the calculation of liabilities shall NOT include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Therefore, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. Each of Borrower and Operating Lessee acknowledges and agrees that
Administrative Agent may request and obtain additional information from third
parties regarding any of the above, including, without limitation, credit
reports.

6.8 No Material Adverse Change. There has been no Material Adverse Change in the
financial condition of Borrower, Operating Lessee, Guarantor and/or Indemnitor
since the dates of the latest financial statements furnished to Administrative
Agent and, except as otherwise disclosed to Administrative Agent in writing,
Borrower has not entered into any material transaction which is not disclosed in
such financial statements.

6.9 Accuracy. All reports, documents, instruments, information and forms of
evidence delivered to Administrative Agent concerning the Loan or security for
the Loan or required by the Loan Documents are accurate, correct and
sufficiently complete in all material respects to give Administrative Agent true
and accurate knowledge of their subject matter, and do not contain any material
misrepresentation or omission.

6.10 Americans with Disabilities Act Compliance. Borrower and Operating Lessee
represent and warrant to Administrative Agent that the Property owned or leased
(as applicable) by such Person is and shall be hereafter maintained in
compliance in all material respects with the requirements and regulations of the
Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336, 104
Stat. 327, 42 U.S.C. § 12101, et seq., as hereafter amended. At Administrative
Agent’s written request from time to time, Borrower shall provide Administrative
Agent with written evidence of such compliance satisfactory to Administrative
Agent. Borrower shall be solely responsible for all such ADA costs of compliance
and reporting.

 

40



--------------------------------------------------------------------------------

Loan No. 1005062

 

6.11 Tax Liability; Separate Tax Parcel. Borrower and Operating Lessee have
filed all required federal, state, county and municipal tax returns and has paid
all taxes and assessments owed and payable, and neither Borrower nor Operating
Lessee has any knowledge of any basis for any additional payment with respect to
any such taxes and assessments. No portion of any Property is exempt from
taxation or constitutes an “omitted” tax parcel. The Property constitutes a
separate tax lot or lots, with a separate tax assessment or assessments,
independent of any other land or improvements not constituting a part of the
Property and no other land or improvements is assessed and taxed together with
any portion of the Property.

6.12 Business Loan. The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrower and none of the
proceeds of the Loan will be used for personal, family or agricultural purposes
whatsoever.

6.13 Condemnation. No Condemnation or other proceeding has been commenced or, to
Borrower’s and Operating Lessee’s best knowledge, is contemplated with respect
to all or any portion of any Property or for the relocation of roadways
providing direct physical and legal access to any Property.

6.14 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Operating Lessee,
including the defense of usury, nor would the exercise of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable, and neither of Borrower nor Operating Lessee has
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

6.15 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including certificates of completion, use and occupancy permits
and any applicable liquor licenses, required for the legal use, occupancy and
operation of the Property as presently being used (collectively, the
“Licenses”), have been obtained and are in full force and effect. Borrower and
Operating Lessee shall keep and maintain, or cause Manager to keep and maintain,
all Licenses applicable to the Property. The use being made of the Property is
in conformity with the certificate of occupancy issued for such Property. To the
best knowledge of Borrower and Operating Lessee, there are no pending or
threatened proceedings or actions to revoke, invalidate, rescind, or modify any
of the Licenses, or asserting that such Licenses do not permit the occupancy,
maintenance, use or operation of the Property as currently and proposed to be
operated.

6.16 Physical Condition. The Property, including all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, Equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in or on the
Property. Neither Borrower nor Operating Lessee has received notice from any
insurance company, bonding company, manager or franchisor of any defects or
inadequacies in the

 

41



--------------------------------------------------------------------------------

Loan No. 1005062

 

Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond
or materially and adversely affect the value or operation of the Property.

6.17 Management Agreement. Borrower has made available to Administrative Agent a
correct and complete copy of the Management Agreement, all amendments thereto
and any other written agreements or summaries of oral agreements with any
Manager. As of the Effective Date, the Management Agreement is unmodified
(beyond what was provided to Administrative Agent prior to the Effective Date)
and in full force and effect and no party to the Management Agreement is in
default thereunder.

6.18 Operating Lease. Borrower and Operating Lessee have made available to
Administrative Agent a correct and complete copy of the Operating Lease, all
amendments thereto and any other written agreements or summaries of oral
agreements with Operating Lessee. As of the Effective Date, the Operating Lease
is unmodified (beyond what was provided to Administrative Agent prior to the
Effective Date) and is in full force and effect and no party to the Operating
Lease is in default thereunder.

6.19 Contracts. Exhibit C sets forth a description of each Contract to which
Borrower, Operating Lessee, Employer Company, Manager, or any of their
Affiliates is a party which is material to the value, utility, operation or
legality of the Property, other than the Management Agreement and any such
Contract which may be terminated on thirty (30) days’ or less notice without
penalty. The information set forth in Exhibit C is correct and complete in all
respects as of the date hereof. A correct and complete copy of each Material
Contract specified on Exhibit C has been provided to Administrative Agent and
each is unmodified (except as set forth on Exhibit C) and in full force and
effect and no party to such contracts is in default thereunder.

6.20 Personal Property. Other than the Personal Property and the property of
transient hotel guests, no personal property is located on or within the
Property, or used or proposed to be used in the Property. Borrower and Operating
Lessee has good title to all its Personal Property free and clear of all liens.

6.21 FF&E and Inventory. The FF&E and the Inventory at the Property is adequate
and sufficient for the use, occupancy, operation and maintenance of the Property
in a manner sufficient to meet the brand standards as set forth in the
Management Agreement.

6.22 Accounts. The Accounts comprise all the bank accounts, depository accounts,
certificates of deposit, intercompany balances or other accounts of any kind or
description in which the Property revenues are at any time deposited, held or
maintained.

6.23 Vehicles. The vehicles listed on Exhibit D are the only vehicles used or
proposed to be used in the operation of the Property. Exhibit D shall include
the vehicle identification number, whether such vehicle is owned or leased and
describe any debt or lease obligation related to such vehicle. Borrower shall
update Exhibit D within thirty (30) days after any modification or addition to
the information disclosed therein.

 

42



--------------------------------------------------------------------------------

Loan No. 1005062

 

6.24 ERISA. Neither Borrower nor Operating Lessee nor any ERISA Affiliate other
than Employer Company sponsors or maintains an “employee benefit plan” as
defined in Section 3(3) of ERISA, except the UNITE HERE National Plus 401K Plan
described in the Collective Bargaining Agreement and the benefit plans described
in Section 46 thereof in which Employer Company participates pursuant to the
terms of the Collective Bargaining Agreement. Each “employee benefit plan” as
defined in Section 3(3) of ERISA sponsored or maintained by Employer Company has
been maintained, operated, and administered in material compliance with its
terms and any related documents or agreements and in material compliance with
all applicable laws. None of Borrower, Operating Lessee, Employer Company nor
any ERISA Affiliate currently has and at no time in the past has had an
obligation to contribute to a “defined benefit plan” as defined in Section 3(35)
of ERISA, a pension plan subject to the funding standards of Section 302 of
ERISA or Section 412 of the Code, a “multiemployer plan” as defined in
Section 3(37) of ERISA or Section 414(f) of the Code or a “multiple employer
plan” within the meaning of Section 210(a) of ERISA or Section 413(c) of the
Code (except the UNITE HERE National Plus 401K Plan described in the Collective
Bargaining Agreement and the benefit plans described in Section 46 thereof in
which Employer Company participates). Compliance by Borrower, Operating Lessee
and Employer Company with the provisions hereof and the making of the Loan
contemplated hereby will not involve any prohibited transaction within the
meaning of ERISA or Section 4975 of the Code.

6.25 Employer Company Agreements. Borrower has made available to Administrative
Agent a correct and complete copy of each of the Collective Bargaining Agreement
and the Employer Company Agreement, all amendments thereto and any other written
agreements or summaries of oral agreements with respect thereto. As of the
Effective date, each of the Collective Bargaining Agreement and the Employer
Company Agreement is unmodified (beyond what was provided to Administrative
Agent prior to the Effective Date) and is in full force and effect and no party
thereto is in default thereunder.

6.26 Survival of Representations. Borrower and Operating Lessee make all of the
representations and warranties set forth herein and in the other Loan Documents
as of the Effective Date and agree that all of the representations and
warranties set forth herein and in the other Loan Documents shall survive for so
long as any amount remains owing to any Lender under this Agreement or any of
the other Loan Documents. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower and
Operating Lessee shall be deemed to have been relied upon by Administrative
Agent and Lenders notwithstanding any investigation heretofore or hereafter made
by Administrative Agent or Lenders or on their behalf.

ARTICLE 7

HAZARDOUS MATERIALS

7.1 Special Representations and Warranties. Without in any way limiting the
other representations and warranties set forth in this Agreement, and after
reasonable investigation and inquiry, Borrower and Operating Lessee hereby
specially represent and warrant to the best of Borrower’s and Operating Lessee’s
knowledge as of the date of this Agreement as follows:

(a) Hazardous Materials. Except as previously disclosed to Lender in that
certain Phase I Environmental Site Assessment Update prepared by URS
Corporation, URS Project No.: 25368336, dated June 28, 2011, the Property is not
and has not been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any oil, flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, hazardous wastes, toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“toxic substances,” “wastes,” “regulated substances,” “industrial solid wastes,”
or “pollutants” under the Hazardous Materials Laws, as described below, and/or
other applicable environmental laws, ordinances and regulations (collectively,
the “Hazardous Materials”).

 

43



--------------------------------------------------------------------------------

Loan No. 1005062

 

(b) Hazardous Materials Laws. The Property is in compliance with all laws,
ordinances and regulations relating to Hazardous Materials (“Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environment
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

(c) Hazardous Materials Claims. There are no claims or actions (“Hazardous
Materials Claims”) pending or threatened against Borrower or the Property by any
governmental entity or agency or by any other Person relating to Hazardous
Materials or pursuant to the Hazardous Materials Laws.

(d) Border Zone Property. The Property has not been designated as Border Zone
Property under the provisions of California Health and Safety Code, Sections
25220 et seq. and there has been no occurrence or condition on any real property
adjoining or in the vicinity of the Property that could cause the Property or
any part thereof to be designated as Border Zone Property.

7.2 Hazardous Materials Covenants. Borrower and Operating Lessee agree as
follows:

(a) No Hazardous Activities. Neither Borrower nor Operating Lessee shall cause
or permit Property to be used as a site for the use, generation, manufacture,
storage, treatment, release, discharge, disposal, transportation or presence of
any Hazardous Materials.

(b) Compliance. Borrower and Operating Lessee shall comply and cause the
Property to comply with all Hazardous Materials Laws.

 

44



--------------------------------------------------------------------------------

Loan No. 1005062

 

(c) Notices. Borrower and Operating Lessee shall immediately notify Lender in
writing of: (i) the discovery of any Hazardous Materials on, under or about the
Property; (ii) any knowledge by Borrower or Operating Lessee that the Property
does not comply with any Hazardous Materials Laws; (iii) any Hazardous Materials
Claims; and (iv) the discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Property that could cause the
Property or any part thereof to be designated as Border Zone Property.

(d) Remedial Action. In response to the presence of any Hazardous Materials on,
under or about any Property or any portion thereof, Borrower and Operating
Lessee shall immediately take, at Borrower’s sole expense, all remedial action
required by any Hazardous Materials Laws or any judgment, consent decree,
settlement or compromise in respect to any Hazardous Materials Claims.

7.3 Inspection by Administrative Agent. Upon reasonable prior notice to
Borrower, Administrative Agent, its employees and agents, may from time to time
(whether before or after the commencement of a non-judicial or judicial
foreclosure proceeding) enter and inspect the Property for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Property.

7.4 Hazardous Materials Indemnity. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY
AND HOLD HARMLESS ADMINISTRATIVE AGENT, LENDERS, AND THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH AN “INDEMNITEE” AND
COLLECTIVELY, “INDEMNITEES”) FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH ANY
INDEMNITEE MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF THE USE, GENERATION,
MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY. BORROWER SHALL
IMMEDIATELY PAY TO ADMINISTRATIVE AGENT UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL
PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE.
BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES SHALL SURVIVE THE CANCELLATION OF THE NOTE AND THE RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE SECURITY INSTRUMENT.

7.5 Legal Effect of Section. Borrower and Lenders agree that: (a) this Article
VII is intended as Lenders’ written request for information (and Borrower’s and
Operating Lessee’s response) concerning the environmental condition of the real
property security as required by California Code of Civil Procedure §726.5; and
(b) each provision in this Article (together with any indemnity applicable to a
breach of any such provision) with respect to the environmental condition of the
real property security is intended by Lenders and Borrower to be an
“environmental provision” for purposes of California Code of Civil Procedure
§736, and as such it is expressly understood that Borrower’s duty to indemnify
Administrative Agent and Lenders

 

45



--------------------------------------------------------------------------------

Loan No. 1005062

 

hereunder shall survive: (a) any judicial or non-judicial foreclosure under the
Security Instrument, or transfer of the Property, or any portion thereof, in
lieu thereof, (b) the release and reconveyance or cancellation of the Security
Instrument; and (c) the satisfaction of all of Borrower’s obligation under the
Loan Documents.

ARTICLE 8

COVENANTS OF BORROWER

8.1 Performance of Obligations. Borrower shall promptly pay, and each of
Borrower and Operating Lessee shall perform, all of its obligations hereunder
and under the other Loan Documents when due.

8.2 Expenses. Borrower shall immediately pay Administrative Agent upon demand
all costs and expenses incurred by Administrative Agent in connection with:
(a) the preparation of this Agreement, all other Loan Documents and Other
Related Documents; and (b) the enforcement or satisfaction by Administrative
Agent of any of Borrower’s, Operating Lessee’s, Employer Company’s, Guarantor’s
or Indemnitor’s obligations under this Agreement, the other Loan Documents or
the Other Related Documents. For all purposes of this Agreement, Administrative
Agent’s costs and expenses shall include, without limitation, all appraisal
fees, cost engineering and inspection fees, legal fees and expenses, accounting
fees, environmental consultant fees, auditor fees, Uniform Commercial Code for
UCC filing fees and/or UCC vendor fees, flood certification vendor fees, tax
service vendor fees, and the cost to Administrative Agent of any title insurance
premiums, title surveys, reconveyance and notary fees. Borrower recognizes and
agrees that formal written appraisals of the Property by a licensed independent
appraiser may be required by Administrative Agent’s internal procedures and/or
federal regulatory reporting requirements on an annual and/or specialized basis
and that Administrative Agent may, at its option, require inspection of the
Property by an independent supervising architect and/or cost engineering
specialist annually or more frequently during the continuance of a Default.

8.3 ERISA Compliance. No “employee benefit plan” as defined in Section 3(3) of
ERISA sponsored or maintained by Borrower, Operating Lessee or Employer Company
or any ERISA Affiliate shall fail to be maintained, operated, or administered in
material compliance with its terms or any related documents or agreements or in
material compliance with any applicable laws. Except with respect to the UNITE
HERE National Plus 401K Plan described in the Collective Bargaining Agreement
and the benefit plans described in Section 46 thereof, none of Borrower,
Operating Lessee, Employer Company or any ERISA Affiliate shall (i) establish,
sponsor, maintain or incur any obligation to contribute to a “defined benefit
plan” as defined in Section 3(35) of ERISA, a pension plan subject to the
funding standards of Section 302 of ERISA or Section 412 of the Code, a
“multiemployer plan” as defined in Section 3(37) of ERISA or Section 414(f) of
the Code or a “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code or (ii) incur any liability under Title IV
of ERISA, in each case, without the prior written consent of Administrative
Agent, which shall not be unreasonably withheld, and provided that
Administrative Agent shall exercise its right to consent or withhold consent
within five (5) Business Days of receipt of complete documentation regarding any
such obligation requiring consent (and if Administrative Agent fails to deliver
notice to Borrower that consent shall not be granted within such five
(5) Business Day period, consent will be deemed granted).

 

46



--------------------------------------------------------------------------------

Loan No. 1005062

 

8.4 Leasing. Borrower and Operating Lessee shall, or shall cause Manager to, use
their best efforts to maintain all leasable space in the Property leased at no
less than fair market rental rates.

8.5 Approval of Leases. All leases of all or any part of the Property shall:
(a) with respect to a Major Lease, be upon terms and with tenants approved in
writing by Administrative Agent prior to Borrower’s execution of any such lease,
such approval not to be unreasonably withheld, conditioned or delayed; and
(b) include estoppel, subordination, attornment and mortgagee protection
provisions satisfactory to Administrative Agent.

8.6 Subdivision Maps; Zoning Matters.

(a) Prior to recording any final map, plat, parcel map, lot line adjustment or
other subdivision map of any kind covering any portion of the Property
(collectively, “Subdivision Map”), Borrower shall submit such Subdivision Map to
Administrative Agent for Administrative Agent’s review and approval, which
approval shall not be unreasonably withheld. Within ten (10) Business Days after
Administrative Agent’s receipt of such Subdivision Map, Administrative Agent
shall provide Borrower written notice if Administrative Agent disapproves of
said Subdivision Map. Administrative Agent shall be deemed to have approved the
Subdivision Map if such notice is not provided to Borrower. Within five
(5) Business Days after Administrative Agent’s request, Borrower and Operating
Lessee shall execute, acknowledge and deliver to Administrative Agent such
amendments to the Loan Documents as Administrative Agent may reasonably require
to reflect the change in the legal description of any portion of the Property
resulting from the recordation of any Subdivision Map. In connection with and
promptly after the recordation of any amendment or other modification to the
Security Instrument recorded in connection with such amendments, Borrower shall
deliver to Administrative Agent, at Borrower’s sole expense, a title endorsement
to the Title Policy in form and substance satisfactory to Administrative Agent
insuring the continued first priority lien of applicable Security Instrument.
Subject to the execution and delivery by Borrower of any documents required
under this Section, Administrative Agent shall, if required by applicable law,
sign any Subdivision Map approved, or deemed to be approved, by Administrative
Agent pursuant to this Section.

(b) Neither Borrower nor Operating Lessee shall initiate or acquiesce to a
zoning change of the Property without prior notice to, and prior written consent
from, Administrative Agent. Furthermore, neither Borrower nor Operating Lessee
shall allow changes in the stated use of the Property from that disclosed to
Administrative Agent at the time of execution hereof without prior notice to,
and prior written consent from, Administrative Agent.

8.7 Opinion of Legal Counsel. Borrower shall provide, at Borrower’s expense, an
opinion of legal counsel in form and content satisfactory to Lender to the
effect that: (a) upon due authorization, execution and recordation or filing as
may be specified in the opinion, each of the Loan Documents shall be legal,
valid and binding instruments, enforceable against the makers thereof in
accordance with their respective terms; (b) Borrower and Operating Lessee are
duly formed and have all requisite authority to enter into the Loan Documents;
and (c) such other matters, incident to the transactions contemplated hereby, as
Lender may reasonably request.

 

47



--------------------------------------------------------------------------------

Loan No. 1005062

 

8.8 Management Agreement.

(a) Without the prior written consent of Administrative Agent, neither Borrower
nor Operating Lessee shall enter into any agreement providing for the
management, leasing or operation of the Property (other than the Management
Agreement or the Operating Lease effective on the Effective Date).

(b) Any agreement providing for the management or operation of the Property
entered into after the date hereof shall be with a Replacement Manager. In the
event Administrative Agent disapproves a management agreement with a Replacement
Manager, Borrower shall have the right to prepay the Loan in full without
penalty, but subject to any Fixed Rate Price Adjustment due pursuant to
Section 2.2(h).

(c) Each of Borrower and Operating Lessee shall not, without Administrative
Agent’s prior consent (except as elsewhere herein-expressly provided):
(i) surrender, cancel or terminate the Management Agreement (unless the Manager
is being replaced with a Replacement Manager pursuant to a new Management
Agreement that has been approved by Administrative Agent), or permit or suffer
any significant delegation or contracting of the Manager’s duties unless the
Manager has the right to do so under the Management Agreement without the
consent of Borrower and/or the Operating Lessee or unless such delegation or
contracting would not constitute a Material Contract if entered into by Borrower
and/or the Operating Lessee itself, or (ii) modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under the Management
Agreement in any material respect; provided however Borrower or Operating Lessee
shall be permitted to make any non-material modification, change, supplement,
alteration, amendment or waiver of the Management Agreement provided that such
modification, amendment or waiver shall not affect the cash management
procedures set forth in the Management Agreement or the Loan Documents, decrease
the cash flow of the Property, adversely affect the marketability of the
Property, change the definitions of “default” or “event of default,” change the
definitions of “operating expense” or words of similar meaning, change the
definitions of “owner’s distribution” or “owner’s equity” or “debt service
amount” or words of similar meaning so as to reduce the payments due Borrower or
Operating Lessee thereunder, change the timing of remittances to Borrower or
Operating Lessee thereunder, increase or decrease reserve requirements, change
the term of the Management Agreement or increase any management fees payable
under the Management Agreement.

(d) Borrower and Operating Lessee shall cause the Property to be operated by
Manager in accordance with the Management Agreement, and Borrower and Operating
Lessee shall:

(i) promptly perform and/or observe (or cause to be performed and/or observed)
all of the covenants and agreements required to be performed and observed by it
under the Management Agreement (including, without limitation, the requirements
of any PIP) and do all things necessary to preserve and to keep unimpaired its
material rights thereunder;

 

48



--------------------------------------------------------------------------------

Loan No. 1005062

 

(ii) promptly notify Administrative Agent of any material default or notice of
non-compliance received or delivered in connection with the Management
Agreement;

(iii) promptly deliver to Administrative Agent a copy of each financial
statement, business plan, capital expenditures plan and property improvement
plan delivered or received by it under the Management Agreement in accordance
with Section 9.3(b); and

(iv) indemnify and hold Administrative Agent and Lenders harmless from and
against all claims or liabilities in any way arising in connection with payment
of any “Termination Amounts,” “Liquidated Damages,” “Termination Fees” or any
other costs or fees payable under Section XXIV of the Management Agreement to
the extent (A) Administrative Agent or any Lender nonetheless becomes liable to
pay any such amounts as a consequence of a Default and subsequent “Sale of the
Hotel” notwithstanding best efforts to sell the “Hotel” in a manner, and to a
person, so that the “Operator’s Termination Amount” or other amounts are not due
and payable, or (B) such amounts become due and payable as a result of
affirmative actions of Borrower prior to acceleration of the Loan (all terms in
quotations in this clause shall have the meanings given thereto in the
Management Agreement).

8.9 Actions to Maintain Property. Borrower and Operating Lessee shall:

(a) within ninety (90) days following the Effective Date (unless otherwise
agreed by Administrative Agent in writing) complete any “immediate repairs” (or
similar) and “ADA repairs” (or similar) identified in the Property Conditions
Report (upon Administrative Agent’s confirmation of completion of which,
Administrative Agent shall release to Borrower the funds escrowed with
Administrative Agent pursuant to Section 3.1(b)(xix));

(b) maintain Inventory in amounts sufficient to meet the hotel industry standard
for hotels comparable to the Property, and at levels sufficient for the
operation of the Property at full/historic occupancy levels;

(c) make, or cause to be made, all renovations and capital improvements to the
Property in a good and workmanlike manner with materials of high quality, free
of defects and liens, in accordance with the applicable plans and specifications
and in compliance will all applicable laws, regulations and requirements;

(d) keep all applicable Licenses in full force and effect and promptly comply
with all conditions thereof;

(e) if any Note is mutilated, destroyed, lost, or stolen, promptly deliver to
Administrative Agent, in substitution therefore, a new promissory note
containing the identical terms and conditions as the Note with a notation
thereon of the unpaid principal and accrued and unpaid interest, provided that
Borrower receives a lost note affidavit and indemnity in Administrative Agent’s
customary form;

(f) upon Administrative Agent’s reasonable request, execute, deliver, record and
furnish such documents as Administrative Agent may reasonably deem necessary or
desirable to

 

49



--------------------------------------------------------------------------------

Loan No. 1005062

 

(i) perfect and maintain perfected as valid liens upon the Property and all
other Collateral the liens granted by Borrower to Administrative Agent under the
Loan Documents, (ii) correct any errors of a typographical nature or
inconsistencies which may be contained in any of the Loan Documents, and
(iii) consummate fully the transaction contemplated under this Agreement; and

(g) except as expressly permitted in this Agreement, not Transfer any portion of
the Property or the beneficial ownership thereof without the prior written
consent of Administrative Agent.

8.10 Proceedings. If any legal proceedings are commenced seeking to enjoin or
otherwise prevent or declare unlawful the use, occupancy, operation or
maintenance of the Property or any portion thereof (a “Proceeding”), the
Borrower and Operating Lessee shall immediately notify Administrative Agent in
writing and to the extent permitted by law and at its sole expense, (i) cause
the Proceeding to be vigorously contested in good faith and (ii) in the event of
a materially adverse ruling or decision, prosecute all allowable appeals
therefrom. Without limiting the generality of the foregoing, Borrower and
Operating Lessee shall resist the entry or seek the stay of any temporary or
permanent injunction that may be entered and use its best efforts to bring about
a favorable and speedy disposition of any such Proceeding, as well as any
others.

8.11 Correction of Defects. Within a commercially reasonable period of time
after Borrower or Operating Lessee acquires knowledge of or is given notice of a
material defect in the Property or any material departure from other
requirements of this Agreement, Borrower and/or Operating Lessee shall commence
and continue with diligence to correct all such defects and departures
(including, without limitation, any corrective action necessary to perfect and
maintain perfected as valid liens upon the Property and all other Collateral the
liens granted by Borrower to Administrative Agent under the Loan Documents).
Borrower and/or Operating Lessee shall endeavor to complete such corrections
within a commercially reasonable time period acceptable to Administrative Agent.
Upon Borrower or Operating Lessee acquiring knowledge of such defect (other than
as a result of written notice to Borrower from Administrative Agent), Borrower
shall promptly advise Administrative Agent in writing of such matter and the
measures being taken to make such corrections, along with an estimate of the
time of completion.

8.12 Personal Property. (a) All of the Personal Property located on or used in
connection with the Property, shall always be located at the Property and shall
also be kept free and clear of all liens other than Permitted Liens;
(b) Borrower or Operating Lessee shall pay all taxes, levies, charges and
assessments on the Personal Property located on or used in connection with the
Property prior to such taxes, levies, charges or assessments becoming
delinquent; and (c) Borrower and Operating Lessee shall, from time to time upon
request by Administrative Agent, furnish Administrative Agent with evidence of
such ownership and payment satisfactory to Administrative Agent, including
searches of applicable public records.

8.13 Operation of the Property. Neither Borrower nor Operating Lessee shall,
without Administrative Agent’s prior written consent, surrender, terminate or
cancel the Operating Lease or enter into any operating lease (other than the
Operating Lease) with respect to the Property, or any portion thereof.

 

50



--------------------------------------------------------------------------------

Loan No. 1005062

 

8.14 Completion of Renovations.

(a) In the event Borrower or Operating Lessee shall undertake any Renovations to
the Property pursuant to a PIP or otherwise, such Borrower or Operating Lessee
shall (i) cause the same to be performed diligently and promptly and to be
commenced, performed and completed within the time limits set forth in the PIP;
(ii) cause to be obtained all governmental permits required for such
Renovations; (iii) cause such Renovations to be constructed, performed and
completed in compliance, in all material respects, with Applicable Law and all
applicable requirements of Manager, in a good and workmanlike manner, with
materials of high quality, free of defects, and in accordance with the plans and
specifications therefor and the PIP, without substantial deviation therefrom
unless approved by the Manager; (iv) cause such Renovations to be constructed
and completed free and clear of any mechanic’s liens, materialman’s liens and
equitable liens (subject to Section 8.20); (v) pay or cause to be paid all costs
of such Renovations when due; (vi) fully pay and discharge, or cause to be fully
paid and discharged, all claims for labor performed and material and services
furnished in connection with such Renovations; and (vii) promptly release and
discharge, or cause to be released and discharged, all claims of stop notices,
mechanic’s liens, materialman’s liens and equitable liens that may arise in
connection with such Renovations (subject to Section 8.20).

(b) Administrative Agent’s prior written consent shall be required prior to
commencement of any Major Renovations with respect to the Property and, in
connection with Administrative Agent’s consideration of any request for consent,
Borrower and Operating Lessee shall, if requested by Administrative Agent,
promptly furnish or cause to be furnished to Administrative Agent (i) copies of
any plans and specifications, contracts and governmental permits for such Major
Renovations, and (ii) any other documentation related to estimated cost, scope
and timing of such Major Renovations as Administrative Agent may request. In
addition, upon substantial completion of any Major Renovations, Borrower and
Operating Lessee shall provide to Administrative Agent (A) a written statement
or certificate executed by the architect designated or shown on the plans and
specifications (or, if no architect has been retained, from the general
contractor for such Major Renovations certifying, without qualification or
exception, that such Major Renovations are substantially complete, (B) all
required occupancy permits for Property issued by the local government agency
having jurisdiction and authority to issue same, and (C) such other evidence of
lien free completion as Administrative Agent deems satisfactory in its
reasonable discretion.

8.15 Taxes, Assessments, Encumbrances. Borrower shall pay prior to delinquency
all taxes, levies, charges and assessments, including assessments on appurtenant
water stock, imposed by any public or quasi public authority or utility company
which are (or if not paid, may become) a lien, encumbrance or charge against
(each, a “Tax”, and collectively, “Taxes”) on all or part of the Property or any
interest in it, or which may cause any decrease in the value of the Property or
any part of it. Borrower shall not permit, and shall immediately discharge, any
Tax (other than liens in favor of Lender created by the Loan Documents) on the
Property which is not a Tax that has been approved by Lender in writing, and
shall also pay when due each obligation secured by or reducible to a Tax which
now or hereafter encumbers or appears to encumber all or part of the Property,
whether the Tax is or would be senior or subordinate to the applicable Security
Instrument. Notwithstanding the preceding sentence, Borrower shall have the
right to contest in good faith and with due diligence the validity of any such
Tax upon furnishing to

 

51



--------------------------------------------------------------------------------

Loan No. 1005062

 

Administrative Agent a bond covering such contested Tax in form, scope and
substance satisfactory to Administrative Agent (and from a bonding company
approved by Administrative Agent) or by furnishing the title company issuing the
applicable Title Policy such security or indemnity as it may require to induce
the title company to issue an endorsement to such Title Policy insuring against
all applicable claims, liens, or proceedings.

8.16 [Intentionally omitted.]

8.17 Subordination of Management Agreement.

(a) Borrower and Operating Lessee shall cause Manager to enter into the
Management Agreement Subordination as of the Effective Date.

(b) Administrative Agent may condition its approval of any new Management
Agreement with a Replacement Manager upon such Replacement Manager entering into
a subordination agreement similar to the Management Subordination Agreement and
acceptable to Administrative Agent in its reasonable discretion.

8.18 Maintenance DSCR Hurdle.

(a) DSCR shall be tested as of each DSCR Test Date (and Borrower shall deliver
the DSCR Certificate as and when required pursuant to Section 9.2).

(b) In the event (i) of a Maintenance DSCR Failure (ii) Borrower fails to
deliver any DSCR Certificate as and when required pursuant to Section 9.2, then
commencing on the 5th day of the month immediately following the DSCR
Certificate Date on which such Maintenance DSCR Failure was reported (or on
which Borrower failed to deliver such DSCR Certificate) (the “Cash Flow Sweep
Commencement Date”), and continuing on the 5th day of each month thereafter
until the occurrence of a Cash Flow Sweep Termination Event (as defined below),
all Excess Cash Flow on deposit in the Collection Account shall be swept into
the DSCR Reserve Account (the “Cash Flow Sweep”). Upon the occurrence of a
Default, Administrative Agent may, at Administrative Agent’s election from time
to time, apply any funds on deposit in the DSCR Reserve Account to pay any
amounts due and payable under the Loan Documents or to pay down the principal
balance of the Loan. Provided no Default is continuing, upon a Cash Flow Sweep
Termination Event, all funds on deposit in the DSCR Reserve Account shall be
disbursed to the Distribution Account. As used in this Section, “Cash Flow Sweep
Termination Event” means, (i) in the event of a Maintenance DSCR Failure, as of
any date, the Property has achieved a DSCR of 1.10:1.00 for two (2) immediately
preceding consecutive calendar quarters, calculated without deduction of the
amounts on deposit in the DSCR Reserve Account from the Loan amount and (ii) in
the event the Cash Flow Sweep was caused solely by Borrower’s failure to deliver
a DSCR Certificate as and when required pursuant to Section 9.2, receipt of the
DSCR Certificate evidencing that a Maintenance DSCR Failure had not occurred as
of the date such delivery was required.

8.19 Ownership and Control of Borrower. Borrower and Operating Lessee shall at
all times be Controlled by Guarantor and the Minimum Equity Requirement shall be
satisfied at all times.

 

52



--------------------------------------------------------------------------------

Loan No. 1005062

 

8.20 Liens. Neither Borrower nor Operating Lessee shall, without the prior
written consent of Administrative Agent, create, incur, assume or suffer to
exist any Lien on any portion of the Property or permit any such action to be
taken, except (a) liens created by or permitted pursuant to the Loan Documents
and (b) liens for taxes not yet delinquent, unless any such lien is bonded or
discharged within thirty (30) days after Borrower or Operating Lessee first
receives notice thereof. Neither Borrower nor Operating Lessee shall permit any
member of Borrower or Operating Lessee to pledge or otherwise encumber its
interest in Borrower or Operating Lessee.

8.21 Dissolution. Neither Borrower nor Operating Lessee shall dissolve,
terminate its existence, liquidate, merge with or consolidate into another
Person.

8.22 Material Contracts. Except with respect to the Operating Lease as provided
in Section 8.31 or the Management Agreement as provided in Section 8.8, and
excluding the Collective Bargaining Agreement, neither Borrower nor Operating
Lessee shall do any of the following without the Administrative Agent’s prior
written consent: (a) enter into, surrender or terminate any other Material
Contract (provided that Administrative Agent’s consent shall not be required for
Borrower, Operating Lessee, Employer Company or any successor entity to enter
into any modification or amendment to, or replacement of, the Collective
Bargaining Agreement after the Effective Date); or (b) reduce or extend the term
of, increase the charges or fees payable by such Loan Party under, decrease the
charges or fees payable to such Loan Party under, or otherwise modify or amend
in any material respect, any other Material Contract. Promptly upon Borrower or
Operating Lessee entering into any Material Contract or any Material Lease,
Borrower and Operating Lessee shall deliver a copy thereof to Administrative
Agent.

8.23 Indebtedness; Negative Pledge. Neither Borrower nor Operating Lessee shall:

(a) assume, create, incur or suffer to exist any Indebtedness to the Guarantor
or any of its Subsidiaries unless such Indebtedness is fully unsecured and
subordinated to the Obligations on terms satisfactory to the Administrative
Agent; or

(b) assume, incur or suffer to exist any Indebtedness other than (i) as
permitted in clause (a), (ii) the Obligations, (iii) trade payables and
equipment leases that are normal and customary both as to their terms and as to
their amounts, and which, in all events, do not exceed $3,000,000 in the
aggregate, unless previously approved by Lender in writing; (iv) purchase money
indebtedness and capital lease obligations incurred in the ordinary course of
business but in no event shall the annual scheduled debt service on such
indebtedness or obligations exceed the aggregate amount of $250,000 (v) Taxes
not yet due and payable or delinquent or which are being diligently contested in
good faith in accordance with Section 12.7, (vi) amounts payable in the ordinary
course of business (and not as a result of Borrower or Operating Lessee’s
delinquency or default) pursuant to Permitted Liens, or (vii) such other
unsecured indebtedness approved by Administrative Agent in its sole discretion;
or

(c) permit any Collateral or any direct or indirect ownership interest of the
Borrower or Operating Lessee, as applicable, to be subject to a Negative Pledge.

8.24 Transactions with Affiliates. Neither Borrower nor Operating Lessee shall
enter into any transaction (including the purchase, sale, lease or exchange of
any property or the

 

53



--------------------------------------------------------------------------------

Loan No. 1005062

 

rendering of any service) with any Affiliate of any Loan Party, except (a) as
set forth on Schedule 8.24, or (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of Borrower or Operating
Lessee and upon fair and reasonable terms which are no less favorable to such
Borrower or Operating Lessee than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

8.25 Amendments To Organizational Documents. Neither Borrower or Operating
Lessee shall amend, modify, restate or supplement any of their formation or
organizational documents except to the extent necessary to reflect any Transfer
of equity interests permitted hereunder or to reflect any change in capital
accounts, contributions, distributions, allocations or other provisions that do
not and could not reasonably be expected to have a Material Adverse Effect and
provided that each such Person remains in compliance with the terms of this
Agreement, including Section 8.33.

8.26 Further Assurances. Upon Administrative Agent’s request and at Borrower’s
sole cost and expense, Borrower and Operating Lessee shall execute, acknowledge
and deliver any other instruments and perform any other acts necessary,
desirable or proper, as determined by Administrative Agent, to carry out the
purposes of this Agreement and the other Loan Documents or to perfect and
preserve any liens created by the Loan Documents.

8.27 Assignment. Without the prior written consent of Administrative Agent and
all of the Lenders, neither Borrower nor Operating Lessee shall assign its
interests under any of the Loan Documents, or in any monies due or to become due
thereunder, and any assignment without such consent shall be void.

8.28 Interest Rate Protection. On or before July 14, 2012, Borrower shall
(i) enter into a LIBOR Cap with an Acceptable Counterparty, with a notional
amount not less then outstanding balance of the Loan; (ii) a term expiring on
the Original Maturity Date; and (iii) a strike price of no greater than four
percent (4%). In addition, Borrower shall be required to obtain a LIBOR Cap as a
condition to Borrower’s right to exercise an Option to Extend (as more
specifically described in Section 2.11). If Borrower purchases the LIBOR Cap
from any Acceptable Counterparty other than Wells Fargo Bank, National
Association, such LIBOR Cap shall not be secured by the Collateral in any manner
whatsoever, and Borrower shall collaterally assign all of Borrower’s right,
title and interest to receive any and all payments under the LIBOR Cap to
Administrative Agent, for the benefit of Lenders, pursuant to a separate
Collateral Assignment of Interest Rate Protection Agreement (in form and
substance acceptable to Administrative Agent), and shall deliver to
Administrative Agent executed counterparts of such LIBOR Cap (which shall, by
its terms, authorize the assignment to Administrative Agent.

8.29 Property Transfers.

(a) Prohibited Property Transfers. Neither Borrower nor Operating Lessee shall
cause or permit any Transfer of all or any part of or any direct or indirect
legal or beneficial interest in the Property or the Collateral (collectively, a
“Prohibited Property Transfer”), including, without limitation, (i) a Lease of
all or a material part of the Property for any purpose other than actual
occupancy by a space tenant; and (ii) the Transfer of all or any part of
Borrower’s and/or Operating Lessee’s right, title and interest in and to any
Lease or lease payments.

 

54



--------------------------------------------------------------------------------

Loan No. 1005062

 

(b) Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer: (i) a
Transfer which is expressly permitted under this Agreement; (ii) a Lease which
is permitted under the terms of the Loan Documents; and (iii) the sale or other
disposal of inventory in the ordinary course of business.

8.30 Equity Transfers.

(a) Prohibited Equity Transfers. Except as permitted below in this Section 8.30,
neither Borrower nor Operating Lessee shall cause or permit any Transfer of any
direct or indirect legal or beneficial interest (collectively, a “Prohibited
Equity Transfer”) in Borrower or Operating Lessee (each, a “Restricted Party”),
including without limitation, (i) if a Restricted Party is a corporation, any
merger, consolidation or other Transfer of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (ii) if a
Restricted Party is a limited partnership, limited liability partnership,
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (iii) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or any profits or proceeds relating to such
membership interest, or the Transfer of a non-managing membership interest or
the creation or issuance of new non-managing membership interests; or (iv) if a
Restricted Party is a trust, any merger, consolidation or other Transfer of any
legal or beneficial interest in such Restricted Party or the creation or
issuance of new legal or beneficial interests.

(b) Permitted Equity Transfers. Notwithstanding the foregoing, no Transfers
shall be deemed to be a Prohibited Equity Transfer so long as Guarantor retains
Control of each Restricted Party, the Minimum Equity Requirement remains
satisfied following such Transfer and the transferee with respect to any such
Transfer is not a Disqualified Entity. Notwithstanding any provision in this
Agreement or any other Loan Document, but subject to the provisions of
Section 8.19, nothing contained herein or therein shall be deemed to restrict or
otherwise interfere with (i) a Permitted Revolver Loan Transfer or (ii) the
ability of the holders of direct or indirect legal, Beneficial or equitable
interests in the Guarantor to Transfer such interests, whether in connection
with an initial public offering of shares in Guarantor or the Persons owning
direct or indirect equity interests therein or otherwise (but the provisions of
Section 10.3 shall apply in the event of any Transfer of direct or indirect
interests in Guarantor, whether pursuant to (i) or (ii) or otherwise).

(c) Certificates of Ownership. In order to verify the requirements of this
Section 8.30 below, Borrower shall deliver to Administrative Agent, at any time
and from time to time, not more than five (5) Business Days after Administrative
Agent’s written request therefor, a certificate, in form acceptable to
Administrative Agent, signed and dated by Borrower, listing the names of all
Persons holding direct or indirect legal or beneficial interests in the Property
or

 

55



--------------------------------------------------------------------------------

Loan No. 1005062

 

any Loan Party and the type and amount of each such interest; provided, however,
that such requirement shall not apply to holders of units in Guarantor to the
extent that such units consist, in the aggregate, of less than 2% of the entire
equity interest in such entity and Borrower and Operating Lessee continue to be
Controlled by Guarantor as provided in Section 8.19.

8.31 Operating Lease.

(a) Each of Borrower and Operating Lessee hereby agree that the Operating Lease
and all right, title and interest of Operating Lessee thereunder are and shall
be subject and subordinate to the lien of the Security Instrument and the Loan,
including, without limitation, any and all fees and reimbursable expenses and
other sums payable to Borrower under the Operating Lease.

(b) Upon (a) the occurrence of a Default or (b) a foreclosure of the Security
Instrument or the acceptance by Lender of a deed in lieu of foreclosure,
notwithstanding the rights of Lender (or its successor) under subsection
(c) below, Lender (or its successor) may in its sole and absolute discretion,
elect to terminate the Operating Lease, and Operating Lessee agrees that such
termination may be made without payment of any termination fees, liquidated
damages or other fees and charges under the Operating Lease. Upon any such
termination of the Operating Lease by Lender (or its successor), Operating
Lessee shall promptly remit to Lender (or its successor) an accounting of, and
all sums then held in, any accounts maintained by Operating Lessee under the
Operating Lease. Operating Lessee hereby acknowledges that none of such sums
shall be delivered to Borrower upon any such termination of the Operating Lease
by Lender (or its successor). Upon any such termination, Operating Lessee shall
afford to Lender (or its successor) all rights and benefits provided to
Operating Lessee under the Operating Lease, including, without limitation,
cooperating with and assisting Lender (or its successor) to effect a smooth
transition of operational control, and assigning to Lender (or its successor)
all operating licenses and permits for the Property then issued in Operating
Lessee’s name and which may be assigned or transferred. If such assignment of
licenses and permits is not permitted under applicable law, Operating Lessee
shall cooperate with, and provide assistance to, Lender (or its successor) in
its efforts to obtain food, liquor and other licenses and permits for the normal
use and operation of the Property. Upon the written request of Lender (or its
successor), Operating Lessee shall periodically execute and deliver a statement,
in a form reasonably satisfactory to Lender (or its successor), reaffirming
Operating Lessee’s obligation to attorn as set forth in this Section 8.31.

(c) To the extent Operating Lessee’s interest in the Operating Lease is not
merged with title to the Property at foreclosure or otherwise, Operating Lessee
agrees that, upon a foreclosure of the Security Instrument or the acceptance by
Lender of a deed in lieu of foreclosure, provided that the Operating Lease has
not expired or otherwise been earlier terminated in accordance with its terms
for reasons other than such foreclosure, Operating Lessee shall attorn to Lender
(or its successor), as the case may be, and shall remain bound by all of the
terms, covenants and conditions of the Operating Lease, for the balance of the
remaining term thereof (and any renewals thereof which may be effected in
accordance with the Operating

 

56



--------------------------------------------------------------------------------

Loan No. 1005062

 

Lease) with the same force and effect as if Lender (or its successor) were the
landlord under the Operating Lease and without the payment by Lender (or its
successor) of any fees arising from such succession to the interests of
Borrower. Such attornment shall be effective and self-operative as an agreement
between Operating Lessee and Lender (or its successor) without the execution of
any further instruments on the part of any party; provided, however, that at
Lender’s (or its successor’s) request, Operating Lessee shall execute an
instrument confirming such attornment.

(d) So long as the Operating Lease remains fully subordinate to the Lien of the
Security Instrument, Borrower and Operating Lessee shall be permitted to amend
the Operating Lease to (i) extend the term of the Operating Lease, (ii) increase
the rent payable thereunder or (iii) reduce the rent payable thereunder.

8.32 Distributions. Neither Borrower nor Operating Lessee shall distribute any
funds of Borrower or Operating Lessee to any member of Borrower or Operating
Lessee at any time during the continuance of a Default.

8.33 Special Purpose Entity Status. Borrower and Operating Lessee hereby
represents, warrants and covenants to Lender, with regard to Borrower or
Operating Lessee, as applicable, the following:

(a) Limited Purpose. The sole purpose to be conducted or promoted by Borrower
and Operating Lessee since its organization is to engage in the following
activities: (i) to acquire, own or lease (as applicable), operate, manage,
maintain, develop and improve, the Property as a hotel; (ii) to enter into and
perform its obligations under the Loan Documents or other loan documents entered
into in connection with previous financing transactions; (iii) to sell,
transfer, convey, dispose of, pledge, assign, borrow money against, finance,
refinance or otherwise deal with the Property owned or leased by Borrower or
Operating Lessee, respectively, to the extent permitted under the Loan Documents
or other loan documents entered into in connection with previous financing
transactions; and (iv) to engage in any lawful act or activity and to exercise
any powers permitted to limited liability companies organized under the laws of
the State of Delaware that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes
(including the entering into of interest rate or basis swap, cap, floor or
collar agreements, currency exchange agreements or similar hedging transactions
and referral, management, servicing and administration agreements).

(b) Limitations on Debt, Actions. Notwithstanding anything to the contrary in
the Loan Documents or in any other document governing the formation, management
or operation of Borrower or Operating Lessee, neither Borrower nor Operating
Lessee shall (i) guarantee any obligation of any Person, including any
Affiliate, or become obligated for the debts of any other Person or hold out its
credit as being available to pay the obligations of any other Person;
(ii) engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Section; (iii) incur, create or assume any
Indebtedness which is not otherwise expressly permitted under the Loan
Documents; (iv) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except (A) as otherwise
permitted under this Agreement, and (B) that Borrower and Operating Lessee may
invest in those investments permitted under the Loan Documents; (v) to the
fullest extent

 

57



--------------------------------------------------------------------------------

Loan No. 1005062

 

permitted by law, engage in any dissolution, liquidation, consolidation, merger,
sale or other transfer of any of its assets outside the ordinary course of
Borrower’s or Operating Lessee’s business, as applicable; (vi) buy or hold
evidence of indebtedness issued by any other Person (other than cash or
investment-grade securities); (vii) form, acquire or hold any subsidiary
(whether corporate, partnership, limited liability company or other) or own any
equity interest in any other entity; (vii) own any asset or property other than
the Property and incidental personal property necessary for the ownership or
operation of the Property; or (viii) take any material action without the
unanimous written approval of all members of Borrower or Operating Lessee, as
applicable.

(c) Separateness Covenants. In order to maintain its status as a separate entity
and to avoid any confusion or potential consolidation with any Affiliate, each
of Borrower and Operating Lessee represents and warrants that in the conduct of
its operations since its organization each of Borrower and Operating Lessee has
observed certain separateness covenants and from the date hereof will observe
the following covenants (collectively, the “Separateness Provisions”):
(i) maintain books and records and bank accounts separate from those of any
other Person; (ii) maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets; (iii) comply with all
organizational formalities necessary to maintain its separate existence;
(iv) hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity; (vi) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person except that Borrower’s assets may be included in a consolidated financial
statement of its’ Affiliate so long as appropriate notation is made on such
consolidated financial statements to indicate the separateness of Borrower from
such Affiliate and to indicate that Borrower’s, or Operating Lessee’s (as
applicable), assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person; (vii) prepare and file its
own tax returns separate from those of any Person to the extent required by
applicable law, and pay any taxes required to be paid by applicable law;
(viii) allocate and charge fairly and reasonably any common employee or overhead
shared with Affiliates; (ix) not enter into any transaction with any Affiliate,
except on an arm’s-length basis on terms which are intrinsically fair and no
less favorable than would be available for unaffiliated third parties, and
pursuant to written, enforceable agreements; (x) conduct business in its own
name, and use separate stationery, invoices and checks bearing its own name;
(xi) not commingle its assets or funds with those of any other Person; (xii) not
assume, guarantee or pay the debts or obligations of any other Person;
(xiii) correct any known misunderstanding as to its separate identity; (xiv) not
permit any Affiliate to guarantee or pay its obligations (other than limited
guarantees and indemnities set forth in the Loan Documents); (xv) not make loans
or advances to any other Person, except as expressly permitted in this
Agreement; (xvi) pay its liabilities and expenses out of and to the extent of
its own funds; (xvi) maintain a sufficient number of employees in light of its
contemplated business purpose and pay the salaries of its own employees, if any,
only from its own funds; (xvii) maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities; provided, however,
that the foregoing shall not require any equity owner to make additional capital
contributions to Borrower or Operating Lessee; and (xviii) cause the managers,
officers, employees, agents and other representatives of Borrower or Operating
Lessee, as applicable, to act at all times with respect to Borrower or Operating
Lessee, consistently and in furtherance of the foregoing and in the best
interests of Borrower or Operating Lessee.

 

58



--------------------------------------------------------------------------------

Loan No. 1005062

 

Failure of any Borrower or Operating Lessee to comply with any of the covenants
contained in this Section or any other covenants contained in this Agreement
shall not affect the status of any Borrower, Operating Lessee or Employer
Company as a separate legal entity.

(d) SPE Covenants in Borrower and Operating Lessee Organizational Documents.
Borrower and Operating Lessee each covenant and agree to incorporate the
provisions contained in this Section into its organizational documents and
Borrower and Operating Lessee each agree not to amend, modify or otherwise
change its organizational documents with respect to the provisions of this
Section.

8.34 Title Policy. During the term of the Loan, Borrower shall deliver to
Administrative Agent, within ten (10) days of Administrative Agent’s written
request, such additional endorsements to each Title Policy as Administrative
Agent may reasonably require with respect to the Property or any portion thereof
to evidence or confirm the validity and priority of the Security Instrument over
all Liens other than Permitted Liens.

8.35 Compliance with Laws. Borrower and Operating Lessee, as applicable, at all
times shall have obtained, all permits, Licenses, exemptions, and approvals
necessary to occupy, operate and market the Property, and shall maintain
compliance with all governmental requirements applicable to the Property and all
other applicable statutes, laws, regulations and ordinances applicable to its
organization, existence and transaction of business. Borrower and Operating
Lessee shall provide copies of all Licenses and permits identified on Exhibit C
hereto (or any renewals thereof, to the extent applicable) to Lender,
demonstrating that all such Licenses and permits are then-currently in effect,
on or before August 14, 2011.

8.36 Litigation. Borrower and Operating Lessee shall deliver prompt notice to
Administrative Agent of any claims, actions, suits, or proceedings at law or in
equity or instituted by any Governmental Authority pending, or, to Borrower’s or
Operating Lessee’s knowledge, threatened against or affecting Borrower,
Operating Lessee, Employer Company, or Manager or any portion of the Property
promptly after Borrower or Operating Lessee first has knowledge thereof, to the
extent such claims, actions, suit or proceedings are not disclosed on Schedule
6.6.

8.37 Americans with Disabilities Act Compliance. Borrower and Operating Lessee
shall maintain the Property in compliance with the requirements and regulations
of the Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336,
104 Stat. 327, 42 U.S.C. § 12101, et seq., as hereafter amended. Borrower shall
be solely responsible for all such ADA costs of compliance and reporting.

8.38 Financial Condition. All financial statements and information hereafter
delivered to Administrative Agent by Borrower, including, without limitation,
information relating to the financial condition of Borrower, Operating Lessee,
the Property, Guarantor, and/or the partners, joint venturers or members of each
of the foregoing, shall fairly and accurately represent the financial condition
of the subject thereof and shall be prepared (except as noted therein) in
accordance with GAAP consistently applied. Notwithstanding the use of GAAP, the

 

59



--------------------------------------------------------------------------------

Loan No. 1005062

 

calculation of liabilities shall NOT include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.

8.39 Business Loan. None of the proceeds of the Loan will be used for personal,
family or agricultural purposes.

8.40 Employer Company Tax Liens. On or prior to October 15, 2011, Borrower shall
cause any tax liens filed against Employer Company as of the Effective Date to
be released.

ARTICLE 9

REPORTING COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.11, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.11, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

9.1 Monthly Reporting. Within thirty (30) days after the end of each calendar
month:

(a) An operating statement for the Property for the preceding calendar month
detailing the Gross Operating Revenues and Permitted Operating Expenses, along
with the average daily rate, occupancy levels and revenue per available room for
such Property, certified as true, correct and complete by a senior officer of
the Borrower in the form attached as Exhibit F hereto, acceptable to
Administrative Agent, together with: (i) a comparison of the results for such
month with (A) the projections for such month contained in the applicable
Operating Budget, and (B) the actual results for the same calendar month in the
immediately preceding calendar year; (ii) an operating statement showing
year-to-date results for the period ending with such month, together with a
comparison of such operating statement with (A) the projections for such
year-to-date period contained in the applicable Operating Budget and (B) the
actual results for the year-to-date period ending with the same month in the
immediately preceding calendar year; (iii) an operating statement showing the
TTM; (iv) a budget reforecast, in a form acceptable to Administrative Agent in
its reasonable discretion, showing actual results to date and a reforecast for
the remainder of the current calendar year;

(b) The most recent Smith Travel Research STAR Report for the Property, which
shall compare the Property to its primary competitive set.

9.2 DSCR Certificate. On each DSCR Certificate Date, Borrower shall deliver to,
or cause to be delivered to Administrative Agent, a certificate, in the form
attached hereto as Exhibit G, certifying compliance (or failure to comply, as
applicable) with the Minimum DSCR Hurdle for the twelve month period ending on
the applicable DSCR Test Date (the “DSCR Certificate”).

 

60



--------------------------------------------------------------------------------

Loan No. 1005062

 

9.3 Other. Borrower and Operating Lessee shall deliver to, or cause to be
delivered to Administrative Agent:

(a) No later than January 30 of each year during the term of the Loan (i) the
annual operating budget for the Property proposed by Manager (each an “Operating
Budget”), (ii) the annual FF&E and capital budget for the Property proposed by
Manager (each an “Capital Budget”) and (iii) if available from the Manager, the
proposed marketing plan for the Property (each an “Marketing Plan”). Borrower
and Operating Lessee shall deliver each final Operating Budget, Capital Budget
and Marketing Plan approved by Borrower and/or Operating Lessee to
Administrative Agent upon receipt thereof. During the continuance of a Default,
neither Borrower nor Operating Lessee shall exercise any right of approval with
respect to any Operating Budget or Capital Budget without the prior written
consent of Administrative Agent, which shall not be unreasonably withheld,
conditioned or delayed or otherwise exercised in a manner inconsistent with the
Management Agreement.

(b) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding the Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party as the
Administrative Agent or any Lender may reasonably request.

9.4 Books and Records. Borrower shall maintain complete books of account and
other records for the Property and for disbursement and use of the proceeds of
the Loan, and the same shall be available for inspection and copying by
Administrative Agent or any Lender upon reasonable prior notice.

ARTICLE 10

DEFAULTS AND REMEDIES

10.1 Default. Each of the following shall constitute an event of default
(“Default”), whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of Applicable Law or
pursuant to any judgment or order of any Governmental Authority:

(a) Monetary. Borrower’s failure to pay (i) monthly interest payments, principal
amortization payments (if applicable), any Remargin Payment or the principal
payable on the Maturity Date when due, or (ii) any other sums or amounts payable
under the Note or any of the other Loan Documents within five (5) days after
written notice from Administrative Agent that the same are due and payable
(unless a longer cure period is expressly provided with respect to such other
Obligation); or

(b) Performance of Obligations. Borrower’s or Operating Lessee’s failure to
punctually and properly perform any obligation other than those set forth in
Section 10.1(a) above under any of the Loan Documents on the part of Borrower or
Operating Lessee to be performed; provided, however, that if a cure period is
specifically provided in the applicable

 

61



--------------------------------------------------------------------------------

Loan No. 1005062

 

provision giving rise to such obligation, Borrower’s or Operating Lessee’s
failure to perform will not constitute a Default until such date as the
specified cure period expires; provided, further, however, that if (i) no other
cure period is provided with respect to any such obligation and (ii) such
obligation is not required to be performed by a date certain, then Borrower and
Operating Lessee shall have fifteen (15) days to cure such failure; provided
that if such failure cannot be cured within fifteen (15) days, and only so long
as Borrower and Operating Lessee are diligently working to cure such failure,
Borrower and Operating Lessee shall have thirty (30) days to cure such failure;
or

(c) Use. The prohibition, enjoining or interruption of Borrower’s or Operating
Lessee’s right to occupy, use or lease the Property (including, without
limitation, any event or action which would preclude the Property from being
operated as a “Loews” brand hotel (or the approved brand hotel operated by any
Replacement Manager under a Management Agreement approved by Administrative
Agent)) for a continuous period of more than thirty (30) days (but excluding
casualty or condemnation events with respect to which Borrower and Operating
Lessee are repairing or restoring in compliance with the requirements of the
Loan Documents); or

(d) Condemnation; Attachment. (i) The condemnation, seizure or appropriation of,
or occurrence of an uninsured casualty with respect to any material portion of
the Property; or (ii) the sequestration or attachment of, or any levy or
execution upon any of the Property, any other collateral provided by Borrower
under any of the Loan Documents, or any substantial portion of the other assets
of Borrower, which sequestration, attachment, levy or execution is not released,
expunged or dismissed prior to the earlier of thirty (30) days or the sale of
the assets affected thereby; or

(e) Representations and Warranties. (i) The material breach of any
representation or warranty of any Borrower or Operating Lessee in any of the
Loan Documents; or (ii) any change in the financial condition of any Borrower,
Operating Lessee or Guarantor from the financial condition represented to
Administrative Agent and Lenders as of the Effective Date which could reasonably
be expected to constitute a Material Adverse Effect; or

(f) Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a petition
by Borrower, Operating Lessee or Employer Company for relief under the
Bankruptcy Code, or under any other present or future state or federal law
regarding bankruptcy, reorganization or other debtor relief law; (ii) the filing
of any pleading or an answer by Borrower, Operating Lessee or Employer Company
in any involuntary proceeding under the Bankruptcy Code or other debtor relief
law which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s, Operating Lessee’s or Employer Company’s
insolvency; (iii) a general assignment by Borrower, Operating Lessee or Employer
Company for the benefit of creditors; or (iv) Borrower, Operating Lessee or
Employer Company applying for, or the appointment of, a receiver, trustee,
custodian or liquidator of such Borrower, Operating Lessee or Employer Company
or any of its property (whether owned or leased); or

(g) Involuntary Bankruptcy. The failure of Borrower, Operating Lessee or
Employer Company to effect a full dismissal of any involuntary petition under
the Bankruptcy Code or under any other debtor relief law that is filed against
Borrower, Operating Lessee or Employer

 

62



--------------------------------------------------------------------------------

Loan No. 1005062

 

Company or in any way restrains or limits Borrower, Operating Lessee, Employer
Company, Administrative Agent or Lenders regarding the Loan or the Property,
prior to the earlier of the entry of any court order granting relief sought in
such involuntary petition, or thirty (30) days after the date of filing of such
involuntary petition; or

(h) Partners; Guarantors. The occurrence of any of the events specified in
Section 10.1(f) or Section 10.1(g) as to any person or entity other than
Borrower, Operating Lessee or Employer Company that is an Affiliate of Borrower
or Operating Lessee, including, without limitation, any Guarantor, which is in
any manner obligated to Lender under the Loan Documents; or

(i) Loss of Priority. The failure at any time of the Security Instrument to be a
valid first lien upon the Property or any portion thereof (subject to liens
approved by Administrative Agent); or

(j) Hazardous Materials. The discovery of any significant Hazardous Materials
in, on or about the Property subsequent to the Effective Date. Any such
Hazardous Materials shall be “significant” for this purpose if said Hazardous
Materials, in Administrative Agent’s sole discretion, have a materially adverse
impact on the value of the Property; or

(k) Security Documents. Any provision of any Security Documents shall for any
reason cease to be valid and binding on, enforceable against, any Loan Party, or
any Lien created under any Security Document ceases to be a valid and perfected
first priority Lien in any of the Collateral purported to be covered thereby.

(l) Default Under Derivative Contract. The occurrence of a default by Borrower
or a termination event with respect to Borrower under any swap, derivative,
foreign exchange or hedge transaction or arrangement (or similar transaction or
arrangement howsoever described or defined) at any time entered into between
Borrower and Lender in connection with the Loan, including without limitation
any Derivative Contract, and the LIBOR Cap.

(m) Default Under Indemnity. The occurrence of a default under the Hazardous
Materials Indemnity Agreement, dated the date hereof, executed by Indemnitor and
Administrative Agent.

(n) Default Under Guaranty. The occurrence of a default under the Limited
Guaranty executed by Guarantor in connection with the Loan, including without
limitation, Guarantor’s failure to perform any covenant, condition or obligation
thereunder.

(o) Default Under Operating Lease; Termination or Expiration of Operating Lease.
(i) The occurrence of a default under the Operating Lease that extends beyond
any applicable cure period provided for therein; or (ii) the expiration of, or
failure to extend, the term of the Operating Lease, or the termination of the
Operating Lease for any reason without Administrative Agent’s prior written
consent, in either case, prior to the date that the Obligations have been
satisfied in full.

 

63



--------------------------------------------------------------------------------

Loan No. 1005062

 

(p) Default Under Management Agreement. The occurrence of an “event of default”
by Operating Lessee under the Management Agreement which “event of default”
extends beyond any applicable cure period provided for therein and which can
reasonably be expected to have a Material Adverse Effect on the day-to-day
operation of the Property.

(q) Default Under Employer Company Agreement or Collective Bargaining Agreement.
The occurrence of an “event of default” by Operating Lessee or Borrower under
either of the Employer Company Agreement or Collective Bargaining Agreement
which “event of default” extends beyond any applicable cure period provided for
therein and which can reasonably be expected to have a Material Adverse Effect
on the day-to-day operation of the Property.

(r) Revocation of Liquor License. The revocation, cancellation, termination,
expiration without renewal or replacement or suspension of one or more of the
liquor licenses for the hotel located at the Property for a period of thirty
(30) days or more.

(s) SHR REIT Status; SHR Principal Business. SHR shall cease to qualify as a
REIT or the principal line of business of SHR shall cease to be the ownership
and leasing of (or the investment in entities that own or lease) hotel
properties.

(t) Default Under Pledge Agreement. (i) The material breach of any
representation or warranty of SanMon Services, LLC or Employer Company contained
in the Pledge Agreement (except that the failure of the representations of
Employer Company in Section 6(b), (c), (e) and (g) of the Pledge Agreement shall
not constitute a Default hereunder); or (ii) the failure of SanMon Services, LLC
or Employer Company to punctually and properly perform any obligation under the
Pledge Agreement on the part of SanMon Services, LLC or Employer Company to be
performed; provided, however, that Borrower and Operating Lessee shall have
fifteen (15) days to cause SanMon Services, LLC and/or Employer Company, as
applicable, to cure such failure; provided that if such failure cannot be cured
within fifteen (15) days, and only so long as Borrower and Operating Lessee are
diligently working to cure such failure, Borrower and Operating Lessee shall
have thirty (30) days to cure such failure; or

Notwithstanding the provisions of Sections 10.1(f) or 10.1(g) to the contrary,
provided that the conditions set forth in clauses (i) and (ii) below are
satisfied and no Material Adverse Effect shall occur in Administrative Agent’s
reasonable discretion, no Default shall occur with respect to an event with
respect to Employer Company which would otherwise trigger a Default pursuant to
Section 10.1(f) or 10.1(g) so long as, during the ninety (90) day period
following the date such event occurs (as such period may be extended by
Administrative Agent in its sole discretion), Borrower shall have
(i) transferred all employees of Employer Company as of the date of such event
to Borrower, Operating Lessee or another employer company entity and (ii) if
such employees are transferred to a new employer company entity, provide to
Administrative Agent a new Pledge Agreement (in substantially similar form as
the Pledge Agreement delivered as of the Effective Date) pursuant to which all
of the equity interests in such new entity are pledged to Administrative Agent
and such entity makes certain representations and covenants to Administrative
Agent and Lenders.

 

64



--------------------------------------------------------------------------------

Loan No. 1005062

 

10.2 Acceleration Upon Default; Remedies. Upon the occurrence of any Default
specified in this Article X, Requisite Lenders may, at their sole option,
declare all sums owing to Lenders under the Notes, this Agreement and the other
Loan Documents immediately due and payable. Upon such acceleration,
Administrative Agent may, and at the direction of Requisite Lenders, shall, in
addition to all other remedies permitted under this Agreement and the other Loan
Documents and at law or equity, apply any sums in the Accounts to the sums owing
under the Loan Documents and any and all obligations of Lenders to fund further
disbursements under the Loan (if any) shall terminate

10.3 Early Acceleration of the Maturity Date. In the event that either (a) SHR
ceases to be listed on a national or regional stock exchange; (b) there occurs a
“Change of Control” as currently defined in the Revolving Credit Agreement or
(c) to the extent the membership interests in Guarantor are pledged, the
enforcement or foreclosure of such pledge (any such event an “Early Acceleration
Event”), then upon the first such Early Acceleration Event to occur the Maturity
Date shall automatically be accelerated to the earlier of (i) two (2) years from
the date of such Early Acceleration Event, and (ii) the then current Maturity
Date (i.e., the Original Maturity Date, the First Extended Maturity Date, the
Second Extended Maturity Date or the Third Extended Maturity, as applicable)
without further extension, and any remaining extension options shall be
terminated and cancelled at such time (collectively, the “Early Acceleration
Maturity Date”).

10.4 Disbursements To Third Parties. Upon the occurrence of a Default occasioned
by Borrower’s or Operating Lessee’s failure to pay money to a third party as
required by this Agreement, Administrative Agent may but shall not be obligated
to make such payment on behalf of such Person and Borrower shall immediately
repay such funds upon written demand of Administrative Agent. In either case,
the Default with respect to which any such payment has been made by
Administrative Agent shall not be deemed cured until such repayment has been
made by Borrower to Administrative Agent.

10.5 Repayment of Funds Advanced. Any funds expended by Administrative Agent or
any Lender in the exercise of its rights or remedies under this Agreement and/or
the other Loan Documents shall be payable to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.

10.6 Rights Cumulative, No Waiver. All Administrative Agent’s and Lenders’
rights and remedies provided in this Agreement and the other Loan Documents,
together with those granted by law or at equity, are cumulative and may be
exercised by Administrative Agent or Lenders at any time. Administrative Agent’s
or any Lender’s exercise of any right or remedy shall not constitute a cure of
any Default unless all sums then due and payable to Lenders under the Loan
Documents are repaid and Borrower has cured all other Defaults. No waiver shall
be implied from any failure of Administrative Agent or any Lender to take, or
any delay by Administrative Agent or any Lender in taking, action concerning any
Default or failure of condition under the Loan Documents, or from any previous
waiver of any similar or unrelated Default or failure of condition. Any waiver
or approval under any of the Loan Documents must be in writing and shall be
limited to its specific terms.

 

65



--------------------------------------------------------------------------------

Loan No. 1005062

 

ARTICLE 11

THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

11.1 Appointment and Authorization.

(a) Each Lender hereby irrevocably appoints and authorizes Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement, the other Loan Documents and Other
Related Documents as are specifically delegated to Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. Not in limitation of the foregoing, each Lender authorizes and directs
Administrative Agent to enter into the Loan Documents and Other Related
Documents for the benefit of Lenders.

(b) Each Lender hereby agrees that, except as otherwise set forth herein, any
action taken by the Requisite Lenders in accordance with the provisions of this
Agreement, the Loan Documents or the Other Related Documents, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of Lenders.

(c) Nothing herein shall be construed to deem Administrative Agent a trustee or
fiduciary for any Lender or to impose on Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents or Other Related
Documents with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(d) The Administrative Agent shall deliver to each Lender, promptly upon receipt
thereof by Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to Administrative Agent
pursuant to Article 9. The Administrative Agent will also furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to
Administrative Agent by Borrower, any Loan Party or any other Affiliate of
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.

(e) As to any matters not expressly provided for by the Loan Documents and Other
Related Documents (including, without limitation, enforcement or collection of
any of Borrower’s obligations hereunder), Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the obligations of Borrower; provided, however, that, notwithstanding anything
in this Agreement to the contrary, Administrative Agent shall not be required to
take any action which exposes Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document

 

66



--------------------------------------------------------------------------------

Loan No. 1005062

 

or Requirements of Law. Not in limitation of the foregoing, Administrative Agent
may exercise any right or remedy it or Lenders may have under any Loan Document
upon the occurrence of a Potential Default or Default unless the Requisite
Lenders have directed Administrative Agent otherwise. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting under this Agreement, the other Loan Documents, or the Other Related
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all Lenders.

11.2 Wells Fargo as Lender.

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with Borrower, any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders. Further, Administrative Agent and any
affiliate may accept fees and other consideration from Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its affiliates may receive information regarding
Borrower, an Other Loan Party, other subsidiaries and other Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that Administrative Agent shall be under
no obligation to provide such information to them.

11.3 Distribution and Apportionment of Payments. Subject to Section 11.5,
payments actually received by Administrative Agent for the account of Lenders
shall be paid to them promptly after receipt thereof by Administrative Agent,
but in any event within two (2) Business Days, provided that Administrative
Agent shall pay to Lenders interest thereon, at the lesser of (i) the Federal
Funds Rate and (ii) the rate of interest applicable to the Loan, from the
Business Day following receipt of such funds by Administrative Agent until such
funds are paid in immediately available funds to Lenders. All payments of
principal, interest, and other payments under the Loan Documents or Other
Related Documents shall be allocated among such Lenders as are entitled thereto,
in proportion to their respective Pro Rata Shares in the Loan or otherwise as
provided herein or as separately agreed by Administrative Agent and any Lender.
Administrative Agent shall promptly distribute, but in any event within two
(2) Business Days, to each Lender at its primary address set forth on the
appropriate signature page hereof or on the Assignment and Assumption Agreement,
or at such other address as a Lender may request in writing, such funds as it
may be entitled to receive, provided that Administrative Agent shall in any
event not be bound to inquire into or determine the validity, scope or priority
of any interest or entitlement of any Lender and may suspend all payments and
seek appropriate relief (including, without limitation, instructions from
Requisite Lenders or all Lenders, as applicable, or an action in the nature of
interpleader) in the event of any doubt or dispute as to any apportionment or
distribution contemplated hereby. The order of priority herein is set forth
solely to determine the rights and priorities of Lenders as among themselves and
may at any time

 

67



--------------------------------------------------------------------------------

Loan No. 1005062

 

or from time to time be changed by Lenders as they may elect, in writing in
accordance with this Agreement, without necessity of notice to or consent of or
approval by Borrower or any other Person. All payments or other sums received by
Administrative Agent for the account of Lenders shall not constitute property or
assets of Administrative Agent and shall be held by Administrative Agent, solely
in its capacity as agent for itself and the other Lenders, subject to the Loan
Documents and the Other Related Documents.

11.4 Default Lenders.

If for any reason any Lender shall become a Defaulting Lender, then, in addition
to the rights and remedies that may be available to Administrative Agent or the
Borrower under this Agreement or applicable law, such Defaulting Lender’s right
to participate in the administration of the Loan, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of Administrative Agent or to
be taken into account in the calculation of Requisite Lenders, shall be
suspended during the pendency of such failure or refusal. If for any reason a
Lender fails to make timely payment to the Administrative Agent of any amount
required to be paid to the Administrative Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Administrative Agent or the Borrower may have under the immediately
preceding provisions or otherwise, Administrative Agent shall be entitled (i) to
collect interest from such Defaulting Lender on such delinquent payment for the
period from the date on which the payment was due until the date on which the
payment is made at the Federal Funds Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by Administrative Agent in respect of
a Defaulting Lender’s Portion shall not be paid to such Defaulting Lender and
shall be held uninvested by Administrative Agent and paid to such Defaulting
Lender upon the Defaulting Lender’s curing of its default. The provisions of
this section shall apply and be effective regardless of whether a Default
occurs, and notwithstanding (a) any other provision of this Agreement to the
contrary, or (b) any instruction of Borrower as to its desired application of
payments. In addition, the Defaulting Lender shall indemnify, defend and hold
Administrative Agent and each of the other Lenders harmless from and against any
and all liabilities and costs, plus interest thereon at the Default Rate, which
they may sustain or incur by reason of or as a direct consequence of the
Defaulting Lender’s failure or refusal to perform its obligations under this
Agreement.

11.5 Pro Rata Treatment.

Except to the extent otherwise provided herein, each payment or prepayment of
principal of the Loan by Borrower shall be made for the account of Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loan held
by them, provided that if immediately prior to giving effect to any such payment
in respect of the Loan the outstanding principal amount of the Loan shall not be
held by Lenders pro rata in accordance with their respective Portions in effect
at the time the Loan was made, then such payment shall be applied to the Loan in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of

 

68



--------------------------------------------------------------------------------

Loan No. 1005062

 

the Loan being held by Lenders pro rata in accordance with their respective
Portions; and (c) each payment of interest on the Loan by Borrower shall be made
for the account of Lenders pro rata in accordance with the amounts of interest
on the Loan then due and payable to the respective Lenders.

11.6 Sharing of Payments, Etc.

Lenders agree among themselves that (i) with respect to all amounts received by
them which are applicable to the payment of the obligations of Borrower or
Guarantor under the Loan, equitable adjustment will be made so that, in effect,
all such amounts will be shared among them ratably in accordance with their Pro
Rata Shares in the Loan, whether received by voluntary payment, by counterclaim
or cross action or by the enforcement of any or all of such obligations, (ii) if
any of them shall by voluntary payment or by the exercise of any right of
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of such obligations held by it which is greater than its Pro Rata Share
of the payments on account of such obligations, the one receiving such excess
payment shall purchase, without recourse or warranty, an undivided interest and
participation (which it shall be deemed to have done simultaneously upon the
receipt of such payment) in such obligations owed to the others so that all such
recoveries with respect to such obligations shall be applied ratably in
accordance with such Pro Rata Shares; provided, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to that party to the extent necessary to adjust
for such recovery, but without interest except to the extent the purchasing
party is required to pay interest in connection with such recovery. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 11.6 may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of Borrower in the amount of such
participation.

11.7 Collateral Matters; Protective Advances.

(a) Each Lender hereby authorizes Administrative Agent, without the necessity of
any notice to or further consent from any Lender, from time to time prior to a
Default, to take any action with respect to any Collateral, Loan Documents or
Other Related Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents or
Other Related Documents.

(b) The Lenders hereby authorize Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by Administrative Agent upon
any Collateral (i) upon indefeasible payment and satisfaction in full of all of
obligations of Borrower hereunder; (ii) as expressly permitted by, but only in
accordance with, the terms of the applicable Loan Document; and (iii) if
approved, authorized or ratified in writing by the Requisite Lenders (or such
greater number of Lenders as this Agreement or any other Loan Document may
expressly provide). Upon request by Administrative Agent at any time, Lenders
will confirm in writing Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section.

 

69



--------------------------------------------------------------------------------

Loan No. 1005062

 

(c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by Borrower, Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Administrative Agent
for the benefit of Lenders herein or pursuant hereto upon the Collateral that
was sold or transferred; provided, however, that (i) Administrative Agent shall
not be required to execute any such document on terms which, in Administrative
Agent’s opinion, would expose Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the obligations of Borrower or any Liens upon (or
obligations of Borrower or any other Loan Party in respect of) all interests
retained by Borrower or any other Loan Party, including (without limitation) the
proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

(d) The Administrative Agent shall have no obligation whatsoever to Lenders or
to any other Person to assure that the Collateral exists or is owned by Borrower
or any other Loan Party or is cared for, protected or insured or that the Liens
granted to Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section or in any of the Loan Documents or Other Related Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Administrative Agent may act in any manner it
may deem appropriate, in its sole discretion, given Administrative Agent’s own
interest in the Collateral as one of the Lenders and that Administrative Agent
shall have no duty or liability whatsoever to Lenders, except to the extent
resulting from its gross negligence or willful misconduct.

(e) The Administrative Agent may make, and shall be reimbursed by Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by Borrower
for, Protective Advances during any one calendar year with respect to any
Property that is Collateral up to the sum of (i) amounts expended to pay real
estate taxes, assessments and governmental charges or levies imposed upon such
Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $500,000.00. Protective Advances
in excess of said sum during any calendar year for any Property that is
Collateral shall require the consent of the Requisite Lenders. The Borrower
agrees to pay on demand all Protective Advances.

(f) Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrower or any other obligor hereunder under
the Loan Documents or the Other Related Documents with respect to exercising
claims against or rights in the Collateral without the written consent of
Requisite Lenders.

 

70



--------------------------------------------------------------------------------

Loan No. 1005062

 

11.8 Post-Foreclosure Plans. If all or any portion of the Collateral is acquired
by Administrative Agent as a result of a foreclosure or the acceptance of a deed
or assignment in lieu of foreclosure, or is retained in satisfaction of all or
any part of the obligations of Borrower hereunder, the title to any such
Collateral, or any portion thereof, shall be held in the name of Administrative
Agent or a nominee or subsidiary of Administrative Agent, as agent, for the
ratable benefit of all Lenders. The Administrative Agent shall prepare a
recommended course of action for such Collateral (a “Post-Foreclosure Plan”),
which shall be subject to the approval of the Requisite Lenders. In accordance
with the approved Post-Foreclosure Plan, Administrative Agent shall manage,
operate, repair, administer, complete, construct, restore or otherwise deal with
the Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by Administrative Agent
with respect to the Collateral, which are not specifically provided for in the
approved Post-Foreclosure Plan or reasonably incidental thereto, shall require
the written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition,
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, Administrative Agent shall, in accordance
with the approved Post-Foreclosure Plan, determine the amount and timing of
distributions to Lenders. All such distributions shall be made to Lenders in
accordance with their respective Pro Rata Shares. The Lenders acknowledge and
agree that if title to any Collateral is obtained by Administrative Agent or its
nominee, such Collateral will not be held as a permanent investment but will be
liquidated as soon as practicable. The Administrative Agent shall undertake to
sell such Collateral, at such price and upon such terms and conditions as the
Requisite Lenders reasonably shall determine to be most advantageous to Lenders.
Any purchase money mortgage or deed of trust taken in connection with the
disposition of such Collateral in accordance with the immediately preceding
sentence shall name Administrative Agent, as agent for Lenders, as the
beneficiary or mortgagee. In such case, Administrative Agent and Lenders shall
enter into an agreement with respect to such purchase money mortgage or deed of
trust defining the rights of Lenders in the same Pro Rata Shares as provided
hereunder, which agreement shall be in all material respects similar to this
Article insofar as the same is appropriate or applicable.

11.9 Approvals of Lenders. All communications from Administrative Agent to any
Lender requesting such Lender’s determination, consent, approval or disapproval
(a) shall be given in the form of a written notice to such Lender, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if

 

71



--------------------------------------------------------------------------------

Loan No. 1005062

 

reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, and (d) shall include Administrative Agent’s recommended course of
action or determination in respect thereof. Unless a Lender shall give written
notice to Administrative Agent that it specifically objects to the
recommendation or determination of Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents or Other Related
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

11.10 Notice of Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Potential Default unless
Administrative Agent has received notice from a Lender or Borrower referring to
this Agreement, describing with reasonable specificity such Default or Potential
Default and stating that such notice is a “notice of default”. If any Lender
(excluding Lender which is also serving as Administrative Agent) becomes aware
of any Default or Potential Default, it shall promptly send to Administrative
Agent such a “notice of default”. Further, if Administrative Agent receives such
a “notice of default,” Administrative Agent shall give prompt notice thereof to
Lenders.

11.11 Administrative Agent’s Reliance, Etc. Notwithstanding any other provisions
of this Agreement, any other Loan Documents or the Other Related Documents,
neither Administrative Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person and shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of Borrower or
other Persons or inspect the property, books or records of Borrower or any other
Person; (c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any Collateral covered thereby or the perfection or priority of any
Lien in favor of Administrative Agent on behalf of Lenders in any such
Collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or Other Related Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any

 

72



--------------------------------------------------------------------------------

Loan No. 1005062

 

liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents or
Other Related Documents by or through agents, employees or attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

11.12 Indemnification of Administrative Agent. Regardless of whether the
transactions contemplated by this Agreement, the other Loan Documents and Other
Related Documents are consummated, each Lender agrees to indemnify
Administrative Agent (to the extent not reimbursed by Borrower and without
limiting the obligation of Borrower to do so) pro rata in accordance with such
Lender’s respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against Administrative Agent (in its
capacity as Administrative Agent but not as a “Lender”) in any way relating to
or arising out of the Loan Documents or Other Related Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by Administrative
Agent under the Loan Documents and Other Related Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limiting the generality of the foregoing, each
Lender agrees to reimburse Administrative Agent (to the extent not reimbursed by
Borrower and without limiting the obligation of Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to Administrative Agent) incurred by
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any “lender liability” suit or claim brought against Administrative
Agent and/or Lenders, and any claim or suit brought against Administrative Agent
and/or Lenders arising under any Hazardous Materials Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by Lenders on the request of
Administrative Agent notwithstanding any claim or assertion that Administrative
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by Administrative Agent that Administrative Agent will reimburse
Lenders if it is actually and finally determined by a court of competent
jurisdiction that Administrative Agent is not so entitled to indemnification.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder or under the other Loan Documents or Other
Related Documents and the termination of this Agreement. If Borrower shall
reimburse Administrative Agent for any Indemnifiable Amount following payment by
any Lender to Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, Administrative Agent shall share such reimbursement on
a ratable basis with each Lender making any such payment.

 

73



--------------------------------------------------------------------------------

Loan No. 1005062

 

11.13 Lender Credit Decision, Etc. Each Lender expressly acknowledges and agrees
that neither Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to such Lender and that no act by Administrative
Agent hereafter taken, including any review of the affairs of Borrower, any
other Loan Party or Affiliate, shall be deemed to constitute any such
representation or warranty by Administrative Agent to any Lender. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent, any other Lender or counsel to Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of Borrower, the other Loan Parties or Affiliates, and
inquiries of such Persons, its independent due diligence of the business and
affairs of Borrower, the other Loan Parties and other Persons, its review of the
Loan Documents and the Other Related Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon Administrative Agent, any other Lender or counsel to
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents or Other Related Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any other Loan Party of the Loan
Documents or Other Related Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, Borrower, any other Loan Party. Except for notices, reports
and other documents and information expressly required to be furnished to
Lenders by Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents, Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that Administrative Agent’s legal counsel in connection
with the transactions contemplated by this Agreement is only acting as counsel
to Administrative Agent and is not acting as counsel to such Lender.

11.14 Successor Administrative Agent. Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents and Other Related
Documents by giving written notice thereof to Lenders and Borrower. Upon any
such resignation, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Potential Default exists, be subject to Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that Borrower shall, in
all events, be deemed to have approved each Lender and any of its Affiliates as
a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty

 

74



--------------------------------------------------------------------------------

Loan No. 1005062

 

(30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of Lenders,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents and the
Other Related Documents. After any Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article XI shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents and the Other Related
Documents. Notwithstanding anything contained herein to the contrary,
Administrative Agent may assign its rights and duties under the Loan Documents
and the Other Related Documents to any of its Affiliates by giving Borrower and
each Lender prior written notice.

11.15 No Set-Offs. Each Lender hereby acknowledges that the exercise by any
Lender of offset, set-off, banker’s lien or similar rights against any deposit
account or other property or asset of Borrower, whether or not located in
California, could result under certain laws in significant impairment of the
ability of all Lenders to recover any further amounts in respect of the Loan.
Therefore, each Lender agrees not to charge or offset any amount owed to it by
Borrower against any of the accounts, property or assets of Borrower or any of
its affiliates held by such Lender without the prior written approval of
Administrative Agent and Requisite Lenders.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Indemnity. BORROWER HEREBY AGREES, JOINTLY AND SEVERALLY, TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT, LENDERS, AND THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH AN “INDEMNITEE” AND,
COLLECTIVELY “INDEMNITEES”) FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH ANY SUCH
INDEMNITEE MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO
WHICH BORROWER APPLIES THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWER OR
OPERATING LESSEE TO PERFORM ANY OBLIGATIONS AS AND WHEN REQUIRED BY THE
MANAGEMENT AGREEMENT (EXCEPT TO THE EXTENT SUCH INDEMNITY IS SPECIFICALLY
LIMITED BY THE PROVISIONS OF SECTION 8.8(d)(iv) WITH RESPECT TO PAYMENT OF
“TERMINATION AMOUNTS,” “LIQUIDATED DAMAGES,” “TERMINATION FEES” OR ANY OTHER
COSTS OR FEES PAYABLE UNDER SECTION XXIV OF THE MANAGEMENT AGREEMENT), THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY FAILURE AT ANY TIME OF ANY
OF BORROWER’S OR OPERATING LESSEE’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND
CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER,

 

75



--------------------------------------------------------------------------------

Loan No. 1005062

 

OPERATING LESSEE, ANY CONSTITUENT PARTNER OR MEMBER OF BORROWER OR OPERATING
LESSEE, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT
OR OTHER PERSON OR ENTITY WITH RESPECT TO ANY OF THE PROPERTY. BORROWER SHALL
IMMEDIATELY PAY TO ADMINISTRATIVE AGENT UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL
PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE.
BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTE AND THE RELEASE, RECONVEYANCE
OR PARTIAL RECONVEYANCE OF SECURITY INSTRUMENT.

12.2 Form of Documents. The form and substance of all documents, instruments,
and forms of evidence to be delivered to Administrative Agent under the terms of
this Agreement and any of the other Loan Documents shall be subject to
Administrative Agent’s approval and shall not be modified, superseded or
terminated in any respect without Administrative Agent’s prior written approval.

12.3 No Third Parties Benefited. No Person other than Administrative Agent,
Lenders, and Borrower and their permitted successors and assigns shall have any
right of action under any of the Loan Documents.

12.4 Notices. All notices, demands, or other communications under this Agreement
and the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth on the signature page of this
Agreement (subject to change from time to time by written notice to all other
parties to this Agreement). All notices, demands or other communications shall
be considered as properly given if delivered personally or sent by first class
United States Postal Service mail, postage prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges prepaid.
Notices so sent shall be effective three (3) days after mailing, if mailed by
first class mail, and otherwise upon receipt; provided, however, that
non-receipt of any communication as the result of any change of address of which
the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.

12.5 Attorney-in-Fact. Borrower hereby irrevocably appoints and authorizes
Administrative Agent, as Borrower’s attorney-in-fact, which agency is coupled
with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s name any notices, instruments or documents that Administrative Agent
deems appropriate to protect Lenders’ interest under any of the Loan Documents
at any time upon the occurrence and during the continuance of a Default.

12.6 Actions. Borrower agrees that Administrative Agent, in exercising the
rights, duties or liabilities of Administrative Agent, Lenders, or Borrower
under the Loan Documents, may commence, appear in or defend any action or
proceeding purporting to affect the Property, or the Loan Documents and Borrower
shall immediately reimburse Administrative Agent upon demand for all such
expenses so incurred or paid by Administrative Agent, including, without
limitation, attorneys’ fees and expenses and court costs.

 

76



--------------------------------------------------------------------------------

Loan No. 1005062

 

12.7 Right of Contest. Borrower may contest in good faith any claim, demand,
levy or assessment by any Person other than Administrative Agent or Lenders
which would constitute a Default if: (a) Borrower pursues the contest
diligently, in a manner which Administrative Agent determines is not prejudicial
to Administrative Agent or any Lender, and does not impair the rights of
Administrative Agent or any Lender under any of the Loan Documents; and
(b) Borrower deposits with Administrative Agent any funds or other forms of
assurance which Administrative Agent in good faith determines from time to time
appropriate to protect Administrative Agent and each Lender from the
consequences of the contest being unsuccessful. Borrower’s strict compliance
with this Section shall operate to prevent such claim, demand, levy or
assessment from becoming a Default.

12.8 Relationship of Parties. The relationship of Borrower, Operating Lessee,
Administrative Agent, and Lenders under the Loan Documents is, and shall at all
times remain, solely that of borrower and lender, and Administrative Agent and
Lenders neither undertakes nor assume any responsibility or duty to Borrower or
Operating Lessee or to any third party with respect to the Property, except as
expressly provided in this Agreement and the other Loan Documents.

12.9 Delay Outside Lender’s Control. No Lender or Administrative Agent shall be
liable in any way to Borrower or any third party for Administrative Agent’s or
such Lender’s failure to perform or delay in performing under the Loan Documents
(and Administrative Agent or any Lender may suspend or terminate all or any
portion of Administrative Agent’s or such Lender’s obligations under the Loan
Documents) if such failure to perform or delay in performing results directly or
indirectly from, or is based upon, the action, inaction, or purported action, of
any governmental or local authority, or because of war, rebellion, insurrection,
strike, lock-out, boycott or blockade (whether presently in effect, announced or
in the sole judgment of Lender deemed probable), or from any Act of God or other
cause or event beyond Administrative Agent’s or such Lender’s control.

12.10 Attorneys’ Fees and Expenses; Enforcement. If any attorney is engaged by
Administrative Agent or any Lender to enforce or defend any provision of this
Agreement, any of the other Loan Documents or Other Related Documents, or as a
consequence of any Default under the Loan Documents, with or without the filing
of any legal action or proceeding, and including, without limitation, any fees
and expenses incurred in any bankruptcy proceeding of Borrower, then Borrower
shall immediately pay to Administrative Agent or such Lender, upon demand, the
amount of all attorneys’ fees and expenses and all costs incurred by
Administrative Agent or such Lender in connection therewith, together with
interest thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein.

12.11 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by Lenders may be given, (ii) any term of this Agreement or
of any other Loan Document may be amended, (iii) the performance or observance
by Borrower or any other Loan Party of any terms of this Agreement or such other
Loan Document may be waived, and (iv) the

 

77



--------------------------------------------------------------------------------

Loan No. 1005062

 

continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or Administrative Agent at the written
direction of the Requisite Lenders), and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party which is party thereto.
Notwithstanding the previous sentence, Administrative Agent, shall be authorized
on behalf of all Lenders, without the necessity of any notice to, or further
consent from, any Lender, to waive the imposition of the late fees provided in
Section 2.2(c), up to a maximum of three (3) times per calendar year.

(b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of Lenders (or
Administrative Agent at the written direction of Lenders), do any of the
following:

(i) increase the commitments of the Lenders;

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, the Loan;

(iii) reduce the amount of any fees payable to Lenders hereunder;

(iv) postpone any date fixed for any payment of principal of, or interest on,
the Loan (including, without limitation, the Maturity Date) or for the payment
of fees or any other obligations of Borrower or Guarantor;

(v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Portions permitted under Section 12.12);

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty;

(ix) waive a Default under Section 10.1(a); or

(x) release or dispose of any Collateral unless released or disposed of as
permitted by, and in accordance with, Section 11.7, or as otherwise expressly
permitted under this Agreement.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by Administrative Agent, in addition to
Lenders required hereinabove to take such action, shall affect the rights or
duties of Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon

 

78



--------------------------------------------------------------------------------

Loan No. 1005062

 

and any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein. No course of dealing or
delay or omission on the part of Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Default occurring hereunder shall continue to exist
until such time as such Default is waived in writing by Administrative Agent in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by Borrower, any other Loan Party or any other Person subsequent to
the occurrence of such Default. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon Borrower shall
entitle Borrower to other or further notice or demand in similar or other
circumstances.

12.12 Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that Borrower may not assign or otherwise transfer any of its
rights under this Agreement without the prior written consent of all Lenders
(and any such assignment or transfer to which all of Lenders have not consented
shall be void).

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Portion or the obligations owing
to such Lender hereunder. No Participant shall have any rights or benefits under
this Agreement or any other Loan Document. In the event of any such grant by a
Lender of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and Borrower and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided however, such Lender may agree with
the Participant that it will not, without the consent of the Participant, agree
to (i) increase such Lender’s Portion, (ii) extend the date fixed for the
payment of principal on the Loan or a portion thereof owing to such Lender,
(iii) reduce the rate at which interest is payable thereon. An assignment or
other transfer which is not permitted by subsection (c) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b), (iv) release all or
substantially all of the Collateral without replacement thereof, or (v) changes
to Lender voting rights as set forth in this Agreement.

(c) Assignments. Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent, in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Note; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Potential Default shall exist or (y) in
the case of an assignment to another Lender or an affiliate of another Lender;
(ii) any partial assignment shall be in an amount at least equal to
$10,000,000.00 and after giving effect to such assignment the assigning Lender
retains a Portion, or if the Portions have been

 

79



--------------------------------------------------------------------------------

Loan No. 1005062

 

terminated, holds a Note having an outstanding principal balance, of at least
$10,000,000.00, and (iii) each such assignment shall be effected by means of an
Assignment and Assumption Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
and shall have all the rights and obligations of a Lender with a Portion as set
forth in such Assignment and Assumption Agreement, and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Lender, the Administrative Agent and the Borrower shall make appropriate
arrangement so the new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $4,500.00. Anything in this Section
to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to the Borrower, or any of its
respective Affiliates or subsidiaries.

(d) Tax Withholding. At least five (5) Business Days prior to the first day on
which interest or fees are payable hereunder for the account of any Lender, each
Lender that is not incorporated under the laws of the United States of America,
or a state thereof, shall furnish Administrative Agent and Borrower with a
properly completed executed copy of either Internal Revenue Service Form W-8ECI
or Internal Revenue Service Form W-8BEN and either Internal Revenue Service Form
W-8 or Internal Revenue Service Form W-9 and any additional form (or such other
form) as is necessary to claim complete exemption from United States withholding
taxes on all payments hereunder. At all times each Lender shall own or
beneficially own a Note, such Lender shall (i) promptly provide to
Administrative Agent and Borrower a new Internal Revenue Service Form W-8ECI or
Internal Revenue Service Form W-8BEN and Internal Revenue Service Form W-8 or
Internal Revenue Service Form W-9 and any additional form (or such other form)
(or any successor form or forms) upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan. If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning Borrower, any subsidiary or any other Loan Party in the possession of
such Lender from time to

 

80



--------------------------------------------------------------------------------

Loan No. 1005062

 

time to Assignees and Participants (including prospective Assignees and
Participants). In connection with such negotiation, execution and delivery,
Borrower authorizes Administrative Agent and Lenders to communicate all
information and documentation related to the Loan (whether to Borrower or to any
Participant, Assignee, legal counsel, appraiser or other necessary party)
directly by e-mail, fax, or other electronic means used to transmit information.

(g) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

12.13 Capital Adequacy. If any Lender or any Participant in the Loan determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s Portion
or its making or maintaining Loans below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or corporation with regard to capital), then the
Borrower shall, from time to time, within thirty (30) calendar days after
written demand by such Lender or such Participant, pay to such Lender or such
Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.

12.14 Lender’s Agents. Administrative Agent and/or any Lender may designate an
agent or independent contractor to exercise any of such Person’s rights under
this Agreement, any of the other Loan Documents and Other Related Documents. Any
reference to Administrative Agent or any Lender in any of the Loan Documents or
Other Related Documents shall include Administrative Agent’s and such Lender’s
agents, employees or independent contractors. Borrower shall pay the costs of
such agent or independent contractor either directly to such person or to
Administrative Agent or such Lender in reimbursement of such costs, as
applicable.

12.15 Tax Service. Administrative Agent, on behalf of Lenders, is authorized to
secure, at Borrower’s expense, a tax service contract with a third party vendor
which shall provide tax information on the Property satisfactory to
Administrative Agent.

12.16 WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
THEN-APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING,
WITHOUT

 

81



--------------------------------------------------------------------------------

Loan No. 1005062

 

LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

12.17 Severability. If any provision or obligation under this Agreement, the
other Loan Documents or Other Related Documents shall be determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed severed from the Loan Documents and the Other Related
Documents and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been a part of the Loan Documents
or Other Related Documents, provided, however, that if the rate of interest or
any other amount payable under the Notes or this Agreement or any other Loan
Document, or the right of collectibility therefor, are declared to be or become
invalid, illegal or unenforceable, Lenders’ obligations to make advances under
the Loan Documents shall not be enforceable by Borrower.

12.18 Time. Time is of the essence of each and every term of this Agreement.

12.19 Headings. All article, section or other headings appearing in this
Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.

12.20 Governing Law.

(a) THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, THE
RELATIONSHIP OF THE PARTIES HEREUNDER AND THEREUNDER, AND/OR THE INTERPRETATION
AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND

 

82



--------------------------------------------------------------------------------

Loan No. 1005062

 

PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND
SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE
THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307 OF THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, BORROWER, OR OPERATING LESSEE ARISING OUT OF OR RELATING TO THIS
AGREEMENT MAY AT ADMINISTRATIVE AGENT’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER AND
OPERATING LESSEE EACH WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE
BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER AND OPERATING LESSEE EACH HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER
AND OPERATING LESSEE EACH DO HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, NY 10036

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER AND

 

83



--------------------------------------------------------------------------------

Loan No. 1005062

 

OPERATING LESSEE (I) SHALL GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY
CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM
TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK,
NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON
AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

12.21 Integration; Interpretation. The Loan Documents and Other Related
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions now or hereafter approved by
Administrative Agent in writing.

12.22 Joint and Several Liability. The liability of Borrower and Operating
Lessee (except to the extent that the liability of Operating Lessee is limited
by Section 12.28) under this Agreement and the other Loan Documents shall be
joint and several.

12.23 Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

12.24 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which Administrative Agent and each Lender have
access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by Administrative Agent
or the Borrower) provided that (A) the foregoing shall not apply to notices to
any Lender pursuant to Article II and (B) Lender has not notified the
Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which Administrative Agent or Borrower posts such documents or the documents
become available on a commercial website and Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or

 

84



--------------------------------------------------------------------------------

Loan No. 1005062

 

posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have commenced as of 9:00 a.m. on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of the certificate required by Section 9.2 to Administrative Agent and
shall deliver paper copies of any documents to Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender. Except
for the certificates required by Section 9.2, Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by Administrative Agent
pursuant to the procedures provided to Borrower by Administrative Agent.

12.25 Public/Private Information. Borrower and Operating Lessee shall each
cooperate, with Administrative Agent in connection with the publication of
certain materials and/or information provided by or on behalf of Borrower or the
other Loan Parties. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of Borrower or the other Loan
Parties to Administrative Agent and Lenders (collectively, “Information
Materials”) pursuant to this Article and shall designate Information Materials
(a) that are either available to the public or not material with respect to
Borrower, the other Loan Parties and their Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.

12.26 USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001 (Public
Law 107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and Borrower and Operating Lessee each shall provide to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

12.27 Syndication Cooperation. Administrative Agent and Lenders, shall have the
unfettered right to sell, assign, transfer, encumber, pledge or otherwise
dispose of, participate or syndicate the Loan, in whole or in part either
contemporaneously with the closing thereof or thereafter. In addition,
Administrative Agent and Lenders may sell or syndicate all or a portion of the
Loan by certificates, participations, securities or pari passu notes evidencing
whole or component interests therein, through one or more public or private
offerings, including, without limitation, a “securitization” or “syndication”.
Borrower, Operating Lessee and Guarantor shall

 

85



--------------------------------------------------------------------------------

Loan No. 1005062

 

cooperate with Administrative Agent, Lenders, and their affiliates with any such
transaction by, without limitation, cooperating with the following upon request,
either before or after closing as applicable: (a) separating the Loan into two
or more separate notes and/or participation interests including, but not limited
to, separate senior and junior notes, participations or components. Such notes
or components may be assigned different interest rates, so long as the initial
weighted average of such interest rates equals the Effective Rate as of the
closing of the Loan. Partial prepayments of principal may cause the weighted
average Effective Rate to change over time due to the non pro-rata allocation of
such prepayments between any such separate notes, participations or components;
(b) obtaining ratings from two or more rating agencies; (c) making or causing to
be made non-material changes or modifications to the Loan documentation,
organizational documentation, opinion letters and other documentation;
(d) reviewing and assisting in the preparation of offering materials (including
a confidential information memorandum) relating to the Property, any other
Collateral, Borrower, Operating Lessee, Guarantor, and the Loan and making with
regard to such offering materials certain indemnifications, representations and
warranties (including a standard Rule 10b-5 representation and warranty) in both
a customary authorization to distribute (to be signed by Borrower) and the Loan
Documents; and (f) delivering updated information on Borrower, Operating Lessee,
Guarantor, and the Property and any other Collateral. In connection with any
syndication of the Loan, Wells Fargo Bank, National Association shall be the
Administrative Agent and Wells Fargo Securities, LLC or one of its affiliates,
shall serve as sole lead arranger and sole bookrunner with exclusive
responsibility for arranging and managing such syndication. The financial
institutions included in the syndicate of lenders shall be chosen by
Administrative Agent in consultation with Borrower and the rights (including
without limitation consent, waiver and amendment approval rights) and
obligations of “Lender” hereunder and under the Loan documents shall be shared
among the syndicate lenders and the Administrative Agent as agreed by such
parties.

12.28 Operating Lessee – No Liability. Administrative Agent and Lenders hereby
acknowledge that Operating Lessee is not liable for the indebtedness evidenced
by the Notes.

[Remainder of this page intentionally left blank.]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date appearing on the first page hereof.

 

“ADMINISTRATIVE AGENT” WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Vernon Chi

Name:   VERNON CHI Title:   VICE PRESIDENT Administrative Agent’s Address: Wells
Fargo Bank, National Association 301 South College Street, 4th floor Charlotte,
North Carolina 28202 Attention: Anand Jobanputra Loan No. 1005062 With a copy
to: Wells Fargo Bank, National Association 2030 Main Street, Suite 500 Irvine,
CA 92614 Attention: Liz Donchey Loan No. 1005062

[Signatures continue on the following page.]

 

Signature Page

To

Loan Agreement



--------------------------------------------------------------------------------

“BORROWER”

NEW SANTA MONICA BEACH HOTEL, L.L.C.,

a Delaware limited liability company

By:  

/s/ Jonathan Stanner

Name:   Jonathan Stanner Title:   VP/Capital Markets & Treasurer

Borrower’s Address New Santa Monica Beach Hotel, L.L.C. c/o Strategic Hotel &
Resorts, Inc. 200 W. Madison St., Suite 1700 Chicago, Illinois 60606 Attention:
General Counsel Fax No.: (312) 658-5000 With a copy to: Perkins Coie LLP 131 S.
Dearborn St. Chicago, Illinois 60603 Attention: Bruce Bonjour, Esq. Telephone:  
(312) 324-8650 Facsimile:   (312) 324-9650

[Signatures continue on the following page.]

 

Signature Page

To

Loan Agreement



--------------------------------------------------------------------------------

“OPERATING LESSEE”

DTRS SANTA MONICA, L.L.C.,

a Delaware limited liability company

By:  

/s/ Jonathan Stanner

Name:   Jonathan Stanner Title:   VP/Capital Markets & Treasurer

Operating Lessee’s Address DTRS Santa Monica, L.L.C. c/o Strategic Hotel &
Resorts, Inc. 200 W. Madison St., Suite 1700 Chicago, Illinois 60606 Attention:
General Counsel Fax No.: (312) 658-5000 With a copy to: Perkins Coie LLP 131 S.
Dearborn St. Chicago, Illinois 60603 Attention: Bruce Bonjour, Esq. Telephone:  
(312) 324-8650 Facsimile:   (312) 324-9650

[Signatures continue on the following page.]

 

Signature Page

To

Loan Agreement



--------------------------------------------------------------------------------

“LENDER” WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Vernon Chi

Name:   VERNON CHI Title:   VICE PRESIDENT Lender’s Address: Wells Fargo Bank,
National Association 301 South College Street, 4th floor Charlotte, North
Carolina 28202 Attention: Anand Jobanputra Loan No. 1005062 With a copy to:
Wells Fargo Bank, National Association 2030 Main Street, Suite 500 Irvine, CA
92614 Attention: Liz Donchey Loan No. 1005062

[End of Signatures.]

 

Signature Page

To

Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1005062

 

SCHEDULE 1.1(a)

MANAGER’S ACCOUNTS

Schedule 1.1(a) to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL,
L.L.C., a Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

 

Account

  

Bank Name

  

Account Number

Operating Account    Wells Fargo Bank, N.A.    Disbursement Account    Wells
Fargo Bank, N.A.    Credit Card Account    Wells Fargo Bank, N.A.   
Insurance/Property Tax    Wells Fargo Bank, N.A.    FF&E Account    Wells Fargo
Bank, N.A.   

 

Schedule 1.1(a)



--------------------------------------------------------------------------------

Loan No. 1005062

 

SCHEDULE 1.1(b)

LENDERS’ PORTIONS

Schedule 1.1(b) to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL,
L.L.C., a Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

 

Lender    Portion      Pro Rata Share  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 110,000,000         100 % 

TOTALS

   $ 110,000,000         100 % 

 

Schedule 1.1(b)



--------------------------------------------------------------------------------

Loan No. 1005062

 

SCHEDULE 1.1(c)

PERMITTED LIENS

Schedule 1.1(c) to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL,
L.L.C., a Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

Liens in favor of IOS Capital, LLC on all equipment now or hereafter leased in
an equipment leasing transaction in connection with that certain Master
Agreement, as amended from time to time, between IOS Capital, LLC as lessor, and
DTRS Santa Monica, L.L.C.

 

Schedule 1.1(c)



--------------------------------------------------------------------------------

Loan No. 1005062

 

SCHEDULE 1.1(d)

REPLACEMENT MANAGER ENTITIES

Schedule 1.1(d) to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL,
L.L.C., a Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

Hilton Hotels Corporation

Hyatt Hotel Corporation

InterContinental Hotel Group

Starwood Hotels & Resorts

Marriott International

KSL Partners

Loews Hotel

Fairmont Hotels

Four Seasons Ltd.

 

Schedule 1.1(d)



--------------------------------------------------------------------------------

Loan No. 1005062

 

SCHEDULE 6.6

LITIGATION

Schedule 6.6 to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL,
L.L.C., a Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under Section
12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

Maria Sonia et al v. Loews Santa Monica Hotel, Inc. et al.

Case Number: BC421894

Complaint Filed on: September 17, 2009

Venue: Los Angeles Superior Court

 

Schedule 6.6



--------------------------------------------------------------------------------

Loan No. 1005062

 

SCHEDULE 8.24

AFFILIATE TRANSACTIONS

Schedule 8.24 to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL,
L.L.C., a Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

None.

 

Schedule 8.27



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT A

DESCRIPTION OF PROPERTY

Exhibit A to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL, L.L.C., a
Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a Delaware
limited liability company, each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

All that certain real property located in the City of Santa Monica, County of
Los Angeles, State of California, described as follows:

LOTS 23 TO 26 INCLUSIVE OF SCOTT’S ADDITION TO SANTA MONICA, IN THE CITY OF
SANTA MONICA, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 7 PAGES 58 AND 59 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, AND LOTS 44 TO 61 INCLUSIVE OF THE CARL F. SCHADER
SEASIDE TERRACE, AS PER MAP RECORDED IN BOOK 17 PAGES 10 AND 11 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, TOGETHER WITH THAT CERTAIN 18 FOOT
STRIP OF LAND, VACATED SHOWN AS “AUTOWAY” ADJACENT TO LOTS 51 TO 57 INCLUSIVE OF
THE LAST MENTIONED TRACT AS SHOWN ON THE MAP OF SAID LAST MENTIONED TRACT AND
LOT 6 OF TRACT NO. 542, AS PER MAP RECORDED IN BOOK 17 PAGE 7 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

SAID PROPERTY ALSO BEING DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST EASTERLY CORNER OF SAID LOT 23 OF SCOTT’S ADDITION TO
SANTA MONICA. AS PER MAP RECORDED IN BOOK 7 PAGES 58 AND 59 OF MISCELLANEOUS
RECORDS. IN SAID RECORDER’S OFFICE; THENCE ALONG THE NORTHEASTERLY LINE OF SAID
LOTS 23 TO 26 INCLUSIVE OF SAID SCOTT’S ADDITION AND ALONG THE NORTHEASTERLY
LINE OF THAT CERTAIN AUTOWAY 18 FEET IN WIDTH AND OF LOTS 51 AND 50 OF THE CARL
F. SCHADER SEASIDE TERRACE AS PER MAP RECORDED IN BOOK 17 PAGES 10 AND 11 OF
MAPS, IN SAID RECORDER’S OFFICE, N44°19’00”W 398.00 FEET TO THE MOST NORTHERLY
CORNER OF SAID LOT 50; THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOTS 44 TO 50
INCLUSIVE OF SAID CARL F. SCHADER SEASIDE TERRACE, S45°43’05”W 280.99 FEET TO
THE MOST WESTERLY CORNER OF SAID LOT 44; THENCE ALONG THE SOUTHWESTERLY LINES OF
SAID LOTS 44 TO 61 INCLUSIVE OF SAID CARL F. SCHADER SEASIDE TERRACE AND THE
SOUTHWESTERLY LINE OF SAID LOT 6 OF TRACT NO. 542. AS PER MAP RECORDED IN BOOK
17 PAGE 7 OF MAPS, IN SAID RECORDERS OFFICE, S41°13’30” E 398.57 FEET TO THE
MOST SOUTHERLY CORNER OF SAID LOT 6; THENCE ALONG THE SOUTHEASTERLY LINE OF SAID
LOT 6 OF TRACT NO. 542 AND THE SOUTHEASTERLY LINE OF SAID LOT 23 OF SCOTT’S
ADDITION TO SANTA MONICA, N45°43’03”E 302.49 FEET TO SAID POINT OF BEGINNING.

 

Exhibit A



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT B

DOCUMENTS

Exhibit B to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL, L.L.C., a
Delaware limited liability company, DTRS SANTA MONICA, L.L.C., a Delaware
limited liability company, each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

 

1. Loan Documents. The documents listed below, numbered 1.1 through 1.10,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Lender, together with any documents
executed in the future that are approved by Lender and that recite that they are
“Loan Documents” for purposes of this Agreement are collectively referred to
herein as the Loan Documents.

 

  1.1 This Agreement.

 

  1.2 Each Note of even date herewith in the original principal amount of the
respective Lender’s Portion made by Borrower payable to the order of each
Lender.

 

  1.3 Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith, executed by Borrower, as
Trustor, for the benefit of Administrative Agent, as Beneficiary, for itself and
for the benefit of the Lenders.

 

  1.4 Collateral Assignment of Contracts and Licenses dated as of even date
herewith.

 

  1.5 Pledge Agreement made by SanMon Services, LLC and Employer Company in
favor of Administrative Agent for the benefit of the Lenders.

 

  1.6 Conditional Assignment of Management Agreement made by Operating Lessee
and Borrower in favor of Administrative Agent for the benefit of the Lenders.

 

  1.7 Cooperation Agreement made by Operating Lessee and Borrower in favor of
Administrative Agent for the benefit of the Lenders.

 

  1.8 Uniform Commercial Code National UCC Financing Statement (Form UCC-1)
naming Borrower as Debtor and Administrative Agent as Secured Party.

 

  1.9 Uniform Commercial Code Fixture Filing (Form UCC-1) naming Borrower as
Debtor and Administrative Agent as Secured Party.

 

  1.10 Transfer Authorizer Designation of even date herewith.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

Loan No. 1005062

 

Other Related Documents (Which Are Not Loan Documents):

 

  i. Limited Guaranty of even date herewith executed by Guarantor in favor of
Administrative Agent, for itself and for the benefit of the Lenders.

 

  ii. Hazardous Materials Indemnity Agreement (Unsecured) of even date herewith
executed by Indemnitor in favor of Administrative Agent, for itself and for the
benefit of the Lenders.

 

  iii. Opinion of Borrower’s Legal Counsel given by Perkins Coie LLP.

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT C

CONTRACTS

Exhibit C to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

Agreements

Parking Revenue Share Agreement dated October 26, 2006 between AmeriPark Inc.
and Loews Santa Monica Beach Hotel

Letter Agreement Re: Loews Santa Monica Beach Hotel- Business Center Concession
Agreement, dated February 1, 2007, from DTRS Santa Monica, LLC to AVI Rental
Services Division, L.L.C.

Concession Agreement dated November 5, 2010 between Loews Santa Monica Beach
Hotel and Joey Harris d/b/a Spokes and Stuff

Employer Company Agreement and applicable Extension Letter dated June 29, 2004
between Santa Monica Beach Hotel Corporation and Loews Santa Monica Hotel, Inc.

Collective Bargaining Agreement between Santa Monica Beach Hotel Corporation and
United – Here Local 11

Space Leases

Agreement of Lease dated January 21, 2011 made between DTRS Santa Monica,
L.L.C., Owner and Brilliant Works, LLC, Tenant, for premises at the Loews Santa
Monica Beach Hotel

The Rent-A-Car Concession Agreement dated January 1, 2002, as amended by Letter
Agreements dated December 30, 2004, December 30, 2007, December 18,
2008, March 23, 2009, February 25, 2010 and January 1, 2011, between the Loews
Santa Monica Beach Hotel and The Hertz Corporation

Licenses and Permits (including Liquor Licenses)

City of Santa Monica - Business License #098137 Tax Certificate in the amount of
$34,955.83

City of Santa Monica - Business License #098138 Tax Certificate in the amount of
$353.33

City of Santa Monica - Business License #098592 Tax Certificate in the amount of
$1,734.58

City of Santa Monica - Business License #098593 Tax Certificate in the amount of
$2,257.08

City of Santa Monica - Business License #098594 Tax Certificate in the amount of
$1,417.08

 

Exhibit C



--------------------------------------------------------------------------------

Loan No. 1005062

 

City of Santa Monica - Business License #106738 Tax Certificate in the amount of
$903.33

City of Santa Monica - Business License #098136 Tax Certificate in the amount of
$5,648.18

City of Santa Monica - Police Permit #098136

City of Santa Monica – Tobacco Retailer License #098136

City of Santa Monica - Business License #110423 Tax Certificate in the amount of
$147.08

City of Santa Monica - Business License #110422 Tax Certificate in the amount of
$3,040.83

City of Santa Monica – Police Permit #110422

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for an On-Sale General Eating Place, Type Number DUP 47 424893

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for an On-Sale General Eating Place, Type Number DUP47 424893 1

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for an On-Sale General Eating Place, Type Number DUP 47 424893
2

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Caterer Permit, Type Number DUP 58 424893 1

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Controlled Access Cabinet Permit, Type Number DUP 66
424893 1

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Portable Bar, Type Number DUP 68 424893 1

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Portable Bar, Type Number DUP 68 424893 2

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Portable Bar, Type Number DUP 68 424893 3

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Portable Bar, Type Number DUP 68 424893 4

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Portable Bar, Type Number DUP 68 424893 5

State of California, Department of Alcoholic Beverage Control, Alcoholic
Beverage License for a Portable Bar, Type Number DUP 68 424893 6

California State Board of Equalization Seller’s Permit issued to Loews Santa
Monica Beach Hotel/DTRS Santa Monica, LLC, Account Number 7/1/2005 SR AS
100-624518

 

Exhibit C



--------------------------------------------------------------------------------

Loan No. 1005062

 

California State Board of Equalization Cigarette and Tobacco Products Licensing
Act of 2003 Retailer’s License issued to Loews Santa Monica Beach Hotel/DTRS
Santa Monica, LLC, Account Number LR Q ET 91-272585

California Department of Consumer Affairs Establishment License issued to Loews
Santa Monica Each Hotel Spa &, License No. A 226667

County of Los Angeles Public Health License for Hotel/Pool (51+ Rooms)

County of Los Angeles Public Health Operating Permit for Restaurant (201-400
Seats)

County of Los Angeles Public Health Operating Permit for Restaurant (0-10 Seats
– Lobby Bar)

County of Los Angeles Public Health Operating Permit for Restaurant (401+Seats –
Pritikin Kitchen)

County of Los Angeles Public Health Operating Permit for Restaurant (201-400
Seats – Banquet Kitchen)

County of Los Angeles Public Health Operating Permit for Restaurant (31-60 Seats
– Papillion))

County of Los Angeles Public Health Operating Permit for Restaurant (31-60 Seats
– Employee Cafeteria)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 090386 (owner’s
ID#1/LFT)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 090331 (owner’s
ID#2/RT)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 090385 (owner’s
ID#3/LFT)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 090186 (owner’s
ID#4/RT)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 093649 (owner’s
ID#5SVLF)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 090392 (owner’s
ID#6SU.RT)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 090409 (owner’s
ID#7LT/PG)

Conveyance Permit issued by California Department of Industrial Relations,
Division of Occupational Safety and Health for Conveyance Number 090410 (owner’s
ID#8RT/PG)

Federal Communications Commission, Wireless Telecommunications Bureau, Radio
Station Authorization, Call Sign WNMZ613, File Number 0001514597

Federal Communications Commission, Wireless Telecommunications Bureau, Ratio
Station Authorization, Call Sign WPPC415, File Number 0001917481

 

Exhibit C



--------------------------------------------------------------------------------

Loan No. 1005062

 

City of Santa Monica Unified Program Permit, Hazardous Waste Generator Permit,
Account Number 90-1204.01

Permit to Operate Steam Boiler issued by California Department of Industrial
Relations, Division of Occupational Safety and Health for State Serial Number
B015970-01

Permit to Operate Steam Boiler issued by California Department of Industrial
Relations, Division of Occupational Safety and Health for State Serial Number
B015971-01

Permit to Operate Air Pressure Tank issued by California Department of
Industrial Relations, Division of Occupational Safety and Health for State
Serial Number A031217-90

Industrial Wastewater Permit – Hotel issued by the City of Santa Monica, Permit
No. 53-3519-01

Construction and Other Warranties & Guarantees

Agreement for Bathroom Renovations between the Loews Santa Monica Beach Hotel
(“Owner”) and InterServ, L.P. (“Contractor”) dated as of March 21, 2011

Warranty issued by K.W. Watts Company, Inc. for Cooling Towers – BAC Model
3865-2CR, S/N 88200641

Limited Weatherseal Warranty number 0000020928 effective August 25, 2009 for Job
Number 0000053619 issued by Dow Corning Silicone Building Sealants

Highland Commercial Roofing – 1 year Unconditional Leak Free Guarantee with
respect to repairs to the main roof, Warranty #10-417 date of completion
February 15, 2011

Highland Commercial Roofing – 2 year Unconditional Leak Free Guarantee with
respect to repairs at two (2) sides of rear atrium skylight, Warranty #10-393
date of completion January 17, 2011

Highland Commercial Roofing – 5 year Unconditional Leak Free Guarantee with
respect to copper metal roof sheds, Warranty #10-126 date of completion
April 29, 2010

Highland Commercial Roofing – 3 year Unconditional Leak Free Guarantee with
respect to repairs to rear skylight, Warranty #10-147 date of completion
April 29, 2010

Highland Commercial Roofing – 5 year Unconditional Leak Free Guarantee with
respect to 12 copper roof sheds, Warranty #11-134 date of completion March 17,
2011

Maintenance and Service Agreements

Two Clayton Industries Preventive Maintenance Agreements for the 12 month period
from November 2010 through October 2011 for certain equipment (Model –
EG-104-1-LNB, S/Ns: 23807 & 23808)

Trane Building Services Service Agreement for Mechanical Maintenance Renewal
dated December 6, 2010, accepted December 23, 2010, Contract ID 361

 

Exhibit C



--------------------------------------------------------------------------------

Loan No. 1005062

 

Schindler Secure Plus, Preventive Maintenance Service Agreement with respect to
nine elevators, approved August 8, 2005

Letter Agreement with ValleyCrest Landscape Maintenance, Inc. for landscape
maintenance services commencing September 8, 2009

Letter Agreement with Southern California Gas Company for noncore gas service
under rate schedule GN-10, dated September 21, 2009, contract # 238857

Master Services Contract #252269 (“MSC”) with Southern California Gas Company
for Transportation Services, Contracted Marketer Program Services, Core
Aggregation Transportation Services, Storage Services and other services that
may be available from time to time dated September 29, 2009, as amended,
modified, updated or supplemented from time to time

Master Services Contract #252270 Schedule A to MSC for Intrastate Transmission
Services between Southern California Gas Company and DTRS Santa Monica LLC,
dated September 29, 2009, as amended, modified, updated or supplemented from
time to time

Occidental Energy Marketing, Inc. Master Natural Gas Sales Contract;
Confirmation to Master Natural Gas Sales Contract, dated September 16, 2010

Occupancy

Certificate of Occupancy Permit No. 58811 issued by Santa Monica Building &
Safety dated November 6, 1986

Insurance

Proof of Insurance issued by Aon Risk Services Central, Inc. re General
Liability, Automobile Liability and Excess Liability insurance, dated June 29,
2010

 

Exhibit C



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT D

VEHICLES

Exhibit C to Loan Agreement by and among NEW SANTA MONICA BEACH HOTEL, L.L.C., a
Delaware limited liability company, each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 12.12 (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and Lenders, dated as of July 14,
2011.

None.

 

Exhibit D



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of             , 20     (the
“Agreement”) by and among                                               (the
“Assignor”),                                          (the “Assignee”), NEW
SANTA MONICA BEACH HOTEL, L.L.C., a Delaware limited liability company (the
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).

WHEREAS, the Assignor is a Lender under that certain Loan Agreement dated as of
July 14, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.12. thereof, the
Administrative Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Portion under the Credit Agreement, all on the terms and conditions
set forth herein; and

WHEREAS, Borrower and Administrative Agent consent to such assignment on the
terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of             , 20     (the “Assignment Date”)
the Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $             interest (such interest being the “Assigned
Portion”) in and to the Assignor’s Portion, and all of the other rights and
obligations of the Assignor under the Credit Agreement, such Assignor’s Note,
and the other Loan Documents representing         % in respect of the aggregate
amount of all Lenders’ Portions, including without limitation, a principal
amount of outstanding Loans equal to $            , all voting rights of the
Assignor associated with the Assigned Portion all rights to receive interest on
such amount of Loans and all Fees with respect to the Assigned Portion and other
rights of the Assignor under the Credit Agreement and the other Loan Documents
with respect to the Assigned Portion, all as if the Assignee were an original
Lender under and signatory to the Credit Agreement having a Portion equal to the
amount of the Assigned Portion. The Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of the Assignor with respect
to the Assigned Portion as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Portion equal to the Assigned
Portion, which obligations shall include, but shall not be limited to, the
obligation of the Assignor to make Loans to the Borrower with respect to the
Assigned Portion and] the obligation to indemnify the

 

Exhibit E- Page 1



--------------------------------------------------------------------------------

Loan No. 1005062

 

Administrative Agent as provided in the Credit Agreement (the foregoing
obligations, together with all other similar obligations more particularly set
forth in the Credit Agreement and the other Loan Documents, shall be referred to
hereinafter, collectively, as the “Assigned Obligations”). The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Portion from and after the
Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4. below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by the Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents and based on the financial statements
supplied by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to become a Lender
under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $             representing the aggregate
principal amount outstanding of the Loans owing to the Assignor under the Credit
Agreement and the other Loan Documents being assigned hereby.

 

Exhibit E- Page 2



--------------------------------------------------------------------------------

Loan No. 1005062

 

Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 12.12.(c) of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Portion under
the Credit Agreement immediately prior to the Assignment Date, equal to
$             and that the Assignor is not in default of its obligations under
the Credit Agreement; and (ii) the outstanding balance of Loans owing to the
Assignor (without reduction by any assignments thereof which have not yet become
effective) is $            , and (b) it is the legal and beneficial owner of the
Assigned Portion which is free and clear of any adverse claim created by the
Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 3.10 of the
Credit Agreement.

Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Note. Upon such
acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

 

 

 

 

  Attention:  

 

  Telephone No.:  

 

  Telecopy No.:  

 

 

Exhibit E- Page 3



--------------------------------------------------------------------------------

Loan No. 1005062

 

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

 

 

 

 

 

 

 

 

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrower, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2 hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3 hereof. Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.11
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Portion.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

Exhibit E- Page 4



--------------------------------------------------------------------------------

Loan No. 1005062

 

Section 17. Agreements of the Borrower. The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Portion equal to
the Assigned Portion. The Borrower agrees that the Assignee shall have all of
the rights and remedies of a Lender under the Credit Agreement and the other
Loan Documents as if the Assignee were an original Lender under and signatory to
the Credit Agreement, including, but not limited to, the right of a Lender to
receive payments of principal and interest with respect to the Assigned
Obligations, if any, and to the Loans made by the Lenders after the date hereof
and to receive the Fees payable to the Lenders as provided in the Credit
Agreement. Further, the Assignee shall be entitled to the benefit of the
indemnification provisions from the Borrower in favor of the Lenders as provided
in the Credit Agreement and the other Loan Documents. The Borrower further
agrees, upon the execution and delivery of this Agreement, to execute in favor
of the Assignee a Note in an initial amount equal to the Assigned Portion.
Further, the Borrower agrees that, upon the execution and delivery of this
Agreement, the Borrower shall owe the Assigned Obligations to the Assignee as if
the Assignee were the Lender originally making such Loans and entering into such
other obligations.

[Signatures on Following Page]

 

Exhibit E- Page 5



--------------------------------------------------------------------------------

Loan No. 1005062

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

Payment Instructions [Bank] [Address] ABA No. : Account No.: Account Name:
Reference: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

Payment Instructions [Bank] [Address] ABA No. : Account No.: Account Name:
Reference:

[Signatures continued on Following Page]

 

Exhibit E- Page 6



--------------------------------------------------------------------------------

Loan No. 1005062

 

 

Agreed and Consented to as of the date first written above.     BORROWER:    

NEW SANTA MONICA BEACH HOTEL, L.L.C.,

a Delaware limited liability company

    By:  

 

    Name:  

 

    Title:  

 

Accepted as of the date first written above.

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

[End signatures.]

 

Exhibit E- Page 7



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT F

COMPLIANCE CERTIFICATE

 

To: Wells Fargo Bank, National Association, as Administrative Agent

This Certificate is furnished pursuant to Section 9.1(a) of that certain Loan
Agreement dated as of July 14, 2011 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among New Santa Monica Beach Hotel, L.L.C.,
as Borrower, DTRS Santa Monica, L.L.C., as Operating Lessee, Wells Fargo Bank,
National Association, as Administrative Agent, and the financial institutions
party thereto from time to time, as Lenders. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the                                                   [Officer Title] of
the Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the operations of each Borrower during
the period covered by the attached operating statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Potential Default during or at the end of the period covered by the
attached operating statements or as of the date of this Certificate, except as
set forth below.

4. Attached hereto as Schedule 1 is the operating statement for the Property for
the month ending                     , which such operating statement details
Gross Operating Revenues and Permitted Operating Expenses, along with the
average daily rate, occupancy levels and revenue per available room for the
Property.

5. Attached hereto as Schedule 2 is a comparison of the results shown in the
operating statement attached as Schedule 1 with (A) the projections for such
month contained in the applicable Operating Budget, and (B) the actual results
for the same calendar month in the immediately preceding calendar year.

6. Attached hereto as Schedule 3 is an operating statement showing year-to-date
results for the period ending                     , together with a comparison
of such operating statement with A) the projections for such year-to-date period
contained in the applicable Operating Budget, and (B) the actual results for the
year-to-date period ending with the same month in the immediately preceding
calendar year.

7. Attached hereto as Schedule 4 is an operating statement showing immediately
preceding twelve month period, ending                     .

8. Attached hereto as Schedule 5 is a budget reforecast showing actual results
to date and a reforecast for the remainder of the current calendar year with
respect to the current Operating Budget and the current Capital Budget.

 

Exhibit F



--------------------------------------------------------------------------------

Loan No. 1005062

 

Described below are the exceptions, if any, to paragraph 3, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:

 

 

 

 

All information reflected on each of Schedules 1, 2, 3, 4, and 5 attached hereto
is true, complete and correct in all material respects.

The foregoing certifications, together with information and operating statements
attached as schedules hereto, are made and delivered this      day of
            , 201    .

 

 

 

Exhibit F



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT G

FORM OF DSCR CERTIFICATE

 

To: Wells Fargo Bank, National Association, as Administrative Agent

This Certificate is furnished pursuant to Section 9.2 of that certain Loan
Agreement dated as of July 14, 2011 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among New Santa Monica Beach Hotel, L.L.C.,
as Borrower, DTRS Santa Monica, L.L.C., as Operating Lessee, Wells Fargo Bank,
National Association, as Administrative Agent, and the financial institutions
party thereto from time to time, as Lenders. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the                                          [Officer Title] of the
Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the operations of each Borrower during
the period covered by the attached operating statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Potential Default during or at the end of the period covered by the
attached operating statements or as of the date of this Certificate, except as
set forth below.

4. Schedule I attached hereto sets forth financial data and computations
required to establish the DSCR (as of the DSCR Test Date identified in Schedule
I) as set forth in the Agreement, all of which data and computations are true,
complete and correct in all material respects.

Described below are the exceptions, if any, to paragraph 3, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:

 

                            

 

     

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the operating statements delivered with this Certificate
in support hereof, are made and delivered this      day of             ,
201    .

 

 

 

Exhibit G



--------------------------------------------------------------------------------

Loan No. 1005062

 

SCHEDULE I

DSCR TEST CALCULATION

MONTHLY OPERATING STATEMENT (must be attached)

 

Trailing 12 months (“TTM”) ending:   

                      

   Gross Operating Revenues for TTM        

 

   NOI for TTM        

 

   Plus:            Actual Management Fee for TTM        

 

   Actual FF&E Reserve for TTM        

 

   Grossed Up NOI for TTM        

 

   Less:           

(1)   Greater of:

        

        (a)    Actual Base Management Fees for TTM

  

 

       

        (b)    2.5% of Gross Operating Revenues for TTM

  

 

    

 

  

(2)   Greater of:

          

        (a)    Actual FF&E Reserve per

          

      Management Agreement for TTM

  

 

       

        (b)    4% of Gross Operating Revenues for TTM

  

 

    

 

   Adjusted NOI for TTM        

 

   Pro Forma Debt Service:           

(1)   Greater of:

          

        (a)    Actual Debt Service

  

 

       

        (b)    10% of outstanding principal

  

 

       

        (c)    10-Year T-Bill + 3.00% with 30-year amo1

  

 

    

 

   Debt Service Coverage Ratio        

 

   (Adjusted NOI divided by Pro Forma Debt Service)           

Applicable Maintenance DSCR Hurdle

_______________
    

              Passed Test / Failed Test

 

1  Clause (c) is not applicable if Borrower complies with the requirements of
Section 8.28 of the Loan Agreement.

 

Exhibit G



--------------------------------------------------------------------------------

Loan No. 1005062

 

Applicable Minimum DSCR Hurdle        

 

      Passed Test / Failed Test

 

Exhibit G



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT H

FORM OF NOTE

 

$                    

               , 20    

FOR VALUE RECEIVED, the undersigned, NEW SANTA MONICA BEACH HOTEL, L.L.C., a
Delaware limited liability company (the “Borrower”), hereby unconditionally
promises to pay to the order of                                              
(the “Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), to Wells Fargo Bank,
Minneapolis Loan Center of Administrative Agent, 608 2nd Avenue S., 11th Floor,
Minneapolis, MN 55402, Attention: [            ], or at such other address as
may be specified by the Administrative Agent to the Borrower, the principal sum
of                                          AND         /100THS DOLLARS
($                    ), or such lesser amount as may be the then outstanding
and unpaid balance of all Loans made by the Lender to the Borrower pursuant to,
and in accordance with the terms of, the Loan Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Loan Agreement.

This Note is one of the “Notes” referred to in the Loan Agreement dated as of
July 14, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.12 thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Loan Agreement. The Loan Agreement, among other things, (a) provides for the
making of Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, (b) permits the prepayment of the Loans by the Borrower subject to
certain terms and conditions and (c) provides for the acceleration of the Loans
upon the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

[This Note is given in replacement of the Note dated                  , 2011, in
the original principal amount of $             previously delivered to the
Lender under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]2

 

2  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Portion has
increased or decreased from what it was initially.

 

Exhibit H



--------------------------------------------------------------------------------

Loan No. 1005062

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signature on following page.]

 

Exhibit H



--------------------------------------------------------------------------------

Loan No. 1005062

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date written above.

 

BORROWER:

NEW SANTA MONICA BEACH HOTEL, L.L.C.,

a Delaware limited liability company,

By:  

 

Name:  

 

Title:  

 

 

Exhibit H



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT I

FIXED RATE NOTICE

 

TODAY’S DATE:   

 

      LOAN MATURITY DATE:  

July 14, 2015

 

TO:   

WELLS FARGO BANK, N.A.

DISBURSEMENT AND OPERATIONS CENTER

FAX # 866-972-1050

ATTENTION: RATE OPTION DESK

   LOAN ADMINISTRATOR:  

Liz Donchey

      RELATIONSHIP MANAGER:  

Anand Jobanputra

 

 

 

BORROWER INTEREST RATE OPTION REQUEST

Rate Quote Line (888) 293-2362 x:472    Use One Form Per Transaction

 

LOAN #:   

LOAN NO.

   BORROWER NAME:   

NEW SANTA MONICA BEACH HOTEL, L.L.C.

 

RATE SET DATE:  

 

    FIXED RATE COMMENCEMENT DATE:   

 

   (1350)

FIXED RATE PERIOD (TERM):   

 

     (i.e. 1, 3, 6 months, etc. as allowed per Note)

 

INDEX:   

LIBO

   RATE:   

%

   +   

3.85%

   =   

[    ]%

   (1350)                Quote         Spread         Applicable Rate     

 

FIXED RATE PORTION EXPIRING ON:  

 

    

$

 

1.    AMOUNT ROLLING OVER   

$

   FROM OBLGN#:     

 

      2.    ADD: AMT TRANSFERRED FROM VARIABLE RATE PORTION   

$

   FROM OBLGN#:     

 

   TO OBLGN# :   

 

             (5522)       (5020) 3.    ADD: AMT TRANSFERRED FROM OTHER FIXED
RATE PORTION   

$

   FROM OBLGN#:     

 

   TO OBLGN# :   

 

             (5522)       (5020)    ADD: AMT TRANSFERRED FROM OTHER FIXED RATE
PORTION   

$

   FROM OBLGN#:     

 

   TO OBLGN# :   

 

             (5522)       (5020) 4.    LESS: AMT TRANSFERRED TO VARIABLE RATE
PORTION   

$

   FROM OBLGN#:     

 

   TO OBLGN# :   

 

             (5522)       (5020)    TOTAL FIXED RATE PORTION:   

$

ADMINISTRATION FEE DUE:   

$500.00

              CHARGE FEES TO DDA#:  

 

   YES, charge DDA      DDA #:   

 

 

 

   NO, to be remitted      PLEASE REMIT FEE TO:

Borrower confirms, represents and warrants to Administrative Agent and each
Lender, (a) that this selection of a Fixed Rate is subject to the terms and
conditions of the Loan Agreement between Borrower, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of
July 14, 2011 (the “Loan Agreement”) and the other Loan Documents defined
therein, and (b) that terms, words and phrases used but not defined in this
Notice have the meanings attributed thereto in the Loan Agreement, and (c) that
no Default or Potential Default has occurred or exists under the Loan Agreement
or any other Loan Document.

 

REQUESTED BY (as allowed per documents):  

 

   TELEPHONE #:   

(             )

PRINT NAME:  

 

   FAX #:   

(            )

 

 

 

 

Exhibit I



--------------------------------------------------------------------------------

Loan No. 1005062

 

EXHIBIT J

TRANSFER AUTHORIZER

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨  NEW    ¨  REPLACE PREVIOUS DESIGNATION    ¨  ADD    ¨  CHANGE    ¨  DELETE
LINE NUMBER                          ¨   INITIAL LOAN DISBURSEMENT

The following representatives of NEW SANTA MONICA BEACH HOTEL, L.L.C.
(“Borrower”) are authorized to request the disbursement of Loan Proceeds and
initiate funds transfers for Loan Number 1005062 made pursuant to that certain
Loan Agreement dated July 14, 2011, among the Lenders party thereto from time to
time (“Lenders”), Wells Fargo Bank, National Association, as Administrative
Agent, and Borrower. Lenders and Administrative Agent are authorized to rely on
this Transfer Authorizer Designation until Administrative Agent has received a
new Transfer Authorizer Designation signed by Borrower, even in the event that
any or all of the foregoing information may have changed.

 

     Name    Title   

Maximum Wire

Amount1

1.

        

2.

        

3.

        

4.

        

5.

        

Initial Loan Disbursement Authorization   ¨    Not
Applicable        ¨    Applicable — Administrative Agent is hereby authorized to
accept wire transfer instructions from                      (ie. specify title
company escrow) to be delivered, via fax, email, letter or other method, to
Lender for title/escrow #                     and/or loan #                    .
Said instructions shall include the title/escrow company’s Receiving Party
Account Name, city and state, Receiving Party Account Number, Receiving Lender’s
(ABA) Routing Number, Maximum Transfer Amount required, Borrower’s name, title
order/escrow number to which Lender shall fund the Initial Loan Disbursement
under the loan number referenced above. The amount of said transfer shall not
exceed $            . Borrower acknowledges and agrees that the acceptance of
and wire transfer of funds by Lender in accordance with the title/escrow company
instructions shall be governed by this Transfer Authorizer Designation form and
any other Loan Documents dated July 14, 2011 by and between Administrative Agent
and/or Lenders and Borrower. Administrative Agent shall not be further required
to confirm said wiring instructions received from title/escrow company with
Borrower. This Initial Loan Disbursement Authorization is in effect until
[            ] after which time a new authorization request shall be required.
Borrower shall instruct title/escrow company via a separate letter, to deliver
said wiring instructions in writing, directly to Administrative Agent at its
address. Borrower also hereby authorizes Administrative Agent to attach a copy
of the title/escrow company’s written wire instructions to this Transfer
Authorizer Designation form upon receipt of said instructions.

 

Exhibit J



--------------------------------------------------------------------------------

Loan No. 1005062

 

Beneficiary Bank and Account Holder Information

1.

 

Transfer Funds to (Receiving Party Account Name):

 

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

 

 

Receiving Bank Routing

(ABA) Number

Maximum Transfer Amount:

 

 

Further Credit Information/Instructions:

 

 

2.

 

Transfer Funds to (Receiving Party Account Name):

 

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

 

 

Receiving Bank Routing

(ABA) Number

Maximum Transfer Amount:

 

 

Further Credit Information/Instructions:

 

 

3.

 

Transfer Funds to (Receiving Party Account Name):

 

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

 

 

Receiving Bank Routing

(ABA) Number

Maximum Transfer Amount:

 

 

 

Exhibit J



--------------------------------------------------------------------------------

Loan No. 1005062

 

Further Credit Information/Instructions:

 

 

 

1 

Maximum Wire Amount may not exceed the Loan Amount.

Date: July [        ], 2011

“BORROWER”

NEW SANTA MONICA BEACH HOTEL, L.L.C., a Delaware limited liability company

 

By:  

 

Name:   Title:  

____________________    

 

Exhibit J